Exhibit 10.01

Execution Version

AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 17,
2016 (this “Seventh Amendment”), among WEST CORPORATION, a Delaware corporation
(the “Borrower”), the Subsidiary Borrowers from time to time party to the Credit
Agreement (as defined below), the Guarantors (as defined in the Credit
Agreement) party hereto, the Lenders (as defined below) party hereto, each
Extending Lender (as defined below), each Rolling B-11 Lender (as defined
below), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, the “Administrative Agent”), each New 2016 Commitment Lender (as
defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as designated Lender
(in such capacity, the “Designated Lender”).

PRELIMINARY STATEMENTS

A. The Borrower, each lender from time to time party thereto (the “Lenders”),
the Administrative Agent and other agents and parties party thereto have entered
into an Amended and Restated Credit Agreement, dated as of October 5, 2010 (as
amended by Amendment No. 1 to Amended and Restated Credit Agreement, dated as of
August 15, 2012, Amendment No. 2 to Amended and Restated Credit Agreement, dated
as of October 24, 2012, Amendment No. 3 to Amended and Restated Credit
Agreement; Amendment No. 1 to Guarantee Agreement, dated as of February 20,
2013, Amendment No. 4 to Amended and Restated Credit Agreement, dated as of
January 24, 2014, Amendment No. 5 to Amended and Restated Credit Agreement,
dated as of July 1, 2014 and Amendment No. 6 to Amended and Restated Credit
Agreement, dated as of November 24, 2015, and as further amended, supplemented
and/or otherwise modified prior to the date hereof, the “Credit Agreement”).

B. The Borrower and certain Subsidiary Borrowers desire to amend the Credit
Agreement to, among other things, obtain Term B-12 Loans, Term A-2 Loans,
Extended 2016 Revolving Credit Commitments and Term B-14 Loans (collectively,
the “New 2016 Facilities”) on the terms and conditions set forth herein, with
(i) such Term B-12 Loans to be obtained through a combination of (x) the
conversion by Existing Term Lenders (as defined below) and the existing Term
B-11 Lenders under the Existing Credit Agreement (the “Existing Term B-11
Lenders”) of their existing Term B-10 Loans and/or Term B-11 Loans, as
applicable, into Term B-12 Loans and (y) additional new commitments from Lenders
and/or banks and other financial institutions that are Eligible Assignees to
make Term B-12 Loans pursuant to a Term B-12 Loan Increase, (ii) such Term A-2
Loans to be obtained through a combination of (x) the conversion by Existing
Term Lenders of their existing Term A-1 Loans into Term A-2 Loans and
(y) additional new commitments from Lenders and/or banks and other financial
institutions that are Eligible Assignees to make Term A-2 Loans pursuant to a
Term A-2 Loan Increase, (iii) such Extended 2016 Revolving Credit Commitments to
be obtained through a combination of (x) the conversion by Existing Revolving
Credit Lenders (as defined below) of their Existing Revolving Credit Commitments
into Extended 2016 Revolving Credit Commitments and (y) additional new
commitments from Lenders and/or banks and other financial institutions that are
Eligible Assignees to provide 2016 Incremental Revolving Credit Commitments and
(iv) such Term B-14 Loans to be obtained through a combination of (x) the
conversion by Existing Term Lenders of their existing Term B-10 Loans into Term
B-14 Loans, (y) the exchange via a cashless rollover by the Existing Term B-11
Lenders of their existing Term B-11 Loans into Term B-14 Loans and
(z) additional new commitments from Lenders and/or banks and other financial
institutions that are Eligible Assignees to make Term B-14 Loans pursuant to a
Term B-14 Loan Increase.

C. (i) Wells Fargo Securities, LLC (“Wells Fargo” or, in its capacity as left
lead New 2016 Facilities Arranger (as defined below), the “Left Lead New 2016
Facilities Arranger”) and Deutsche Bank Securities Inc. (“DBSI”) have each
agreed to act as joint lead arrangers and bookrunners



--------------------------------------------------------------------------------

with respect to this Seventh Amendment, the Term A-2 Loans and the Extended 2016
Revolving Credit Commitments (the “Term A-2 Loans and Extended 2016 Revolving
Credit Commitments Arrangers”), (ii) Wells Fargo, DBSI, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“BofA”) and Citizens Bank, N.A. (“Citizens”) have
each agreed to act as joint lead arrangers and bookrunners with respect to the
Term B-12 Loans and Term B-14 Loans (together with the Term A-2 Loans and
Extended 2016 Revolving Credit Commitments Arrangers, the “New 2016 Facilities
Arrangers”), (iii) DBSI and BofA have agreed to act as syndication agents with
respect to this Seventh Amendment and the New 2016 Facilities provided for
hereunder, (iv) BMO Harris Financing, Inc. (“BMO”), JPMorgan Chase Bank, N.A.
(“JPM”), HSBC Bank USA, National Association (“HSBC”), Morgan Stanley Senior
Funding, Inc. (“MSSF”), Mizuho Bank, Ltd. (“Mizuho”) and Raymond James Bank,
N.A. (“Raymond James”) have agreed to act as co-managers with respect to the
Term B-12 Loans and (v) Citizens, BMO, JPM, HSBC, MSSF, Mizuho and Raymond James
have agreed to act as documentation agents with respect to this Seventh
Amendment and the New 2016 Facilities;

D. The parties hereto have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this Seventh
Amendment have the same meanings as specified in the Credit Agreement (as
amended by this Seventh Amendment as reflected in Annex A attached hereto (the
“Amended Credit Agreement”)).

SECTION 2. Amendments to Credit Agreement and other Loan Documents.

(a) Effective as of the Seventh Amendment Effective Date (as defined below), and
subject to the terms and conditions set forth herein, the Credit Agreement is
hereby amended to incorporate the changes reflected in the redlined version of
the Credit Agreement attached hereto as Annex A.

(b) [Reserved]

(c) The Left Lead New 2016 Facilities Arranger has prepared a schedule which
sets forth (I) the allocated new commitments received by it with respect to the
Term B-12 Loans, Term A-2 Loans, 2016 Incremental Revolving Credit Commitments
and Term B-14 Loans (which shall be in addition to (i) the Term B-12 Loans, Term
B-14 Loans and Term A-2 Loans that are Extended Term Loans (as defined below)
and (ii) the Extended 2016 Revolving Credit Commitments) from the New 2016
Commitment Lenders (as defined below) (such new commitments, the “Allocated New
2016 Commitments”), with the aggregate principal amount of such Allocated New
2016 Commitments with respect to the Term B-12 Loans, Term A-2 Loans, 2016
Incremental Revolving Credit Commitments and Term B-14 Loans, as the case may
be, equal to the Incremental Term B-12 Commitments, Incremental Term A-2
Commitments, 2016 Incremental Revolving Credit Commitments and Incremental Term
B-14 Commitments, as applicable, set forth on Annex D (the “New 2016 Commitment
Schedule”), (II) for each Extending Lender, such Extending Lender’s
(w) aggregate principal amount of Term B-10 Loans that are to be converted on
the Seventh Amendment Effective Date into Term B-12 Loans (a “Term B-10 Loan
Extension Amount (B-12)”) and/or Term B-14 Loans (a “Term B-10 Loan Extension
Amount (B-14)”), (x) aggregate principal amount of Term B-11 Loans that are to
be converted on the Seventh Amendment Effective Date into Term B-12 Loans (if
any) (a “Term B-11 Loan Extension Amount”), (y) aggregate principal amount of
Term A-1 Loans that are to be converted on the Seventh Amendment

 

2



--------------------------------------------------------------------------------

Effective Date into Term A-2 Loans (if any) (a “Term A-1 Loan Extension
Amount”), and (z) aggregate principal amount of Existing Revolving Credit
Commitments that are to be converted on the Seventh Amendment Effective Date
into Extended 2016 Revolving Credit Commitments (if any) (a “2016 Revolving
Credit Extension Amount”) and (III) for each Rolling B-11 Lender, such Rolling
B-11 Lender’s aggregate principal amount of Term B-11 Loans that are to be
exchanged via a cashless rollover on the Seventh Amendment Effective Date into
Term B-14 Loans (a “Term B-11 Loan Rolling Amount (B-14)”), in each case as
determined by the Administrative Agent and notified to such Extending Lender and
such Rolling B-11 Lender promptly following the Seventh Amendment Effective
Date. The Left Lead New 2016 Facilities Arranger has notified the Designated
Lender and each New 2016 Commitment Lender of each New 2016 Commitment Lender’s
respective Allocated New 2016 Commitment with respect to the Term B-12 Loans,
Term A-2 Loans, 2016 Incremental Revolving Credit Commitments and Term B-14
Loans, as the case may be, and each of the New 2016 Commitment Lenders by
providing such commitment has consented to the terms of this Seventh Amendment
and shall either (i) become a party to the Amended Credit Agreement to the
extent that it is not an Existing Lender or (ii) increase the then outstanding
principal amount of its Term B-12 Loans, Term B-14 Loans, Term A-2 Loans and/or
Extended 2016 Revolving Credit Commitments (after giving effect to this Seventh
Amendment), as the case may be, in each case pursuant to one or more Assignment
and Assumptions. The “Term B-10 Loan Extension Amount (B-12)” and the “Term B-10
Loan Extension Amount (B-14)” of any Extending Lender shall not exceed in the
aggregate (but may be less than) the principal amount of such Extending Lender’s
Term B-10 Loans immediately prior to the Seventh Amendment Effective Date, the
“Term B-11 Loan Rolling Amount (B-14)” of any Rolling B-11 Lender shall not
exceed in the aggregate (but may be less than) the principal amount of such
Rolling B-11 Lender’s Term B-11 Loans immediately prior to the Seventh Amendment
Effective Date, the “Term B-11 Loan Extension Amount” of any Extending Lender
shall not exceed in the aggregate (but may be less than) the principal amount of
such Extending Lender’s Term B-11 Loans immediately prior to the Seventh
Amendment Effective Date, the “Term A-1 Loan Extension Amount” of any Extending
Lender shall not exceed in the aggregate (but may be less than) the principal
amount of such Extending Lender’s Term A-1 Loans immediately prior to the
Seventh Amendment Effective Date and the “2016 Revolving Credit Extension
Amount” of any Extending Lender shall not exceed in the aggregate (but may be
less than) the amount of such Extending Lender’s Existing Revolving Credit
Commitments immediately prior to the Seventh Amendment Effective Date, in each
case, as determined by the Administrative Agent in its sole discretion. All such
determinations made by the Administrative Agent shall, absent manifest error, be
final, conclusive and binding on the Borrower, the Lenders and the
Administrative Agent and neither the Borrower nor the Administrative Agent shall
have any liability to any Person with respect to such determination absent gross
negligence or willful misconduct. On the Seventh Amendment Effective Date,
(i) all then outstanding Term B-10 Loans and Term A-1 Loans shall (x) be
converted into Term B-12 Loans and/or Term B-14 Loans or Term A-2 Loans, as the
case may be, (y) remain outstanding as Existing Non-Extended Term B-10 Loans or
Existing Non-Extended Term A-1 Loans, as the case may be, or (z) with respect to
any Existing Non-Extended Term B-10 Loans, be prepaid in accordance with
Sections 2.05(b)(iii) and (b)(v)(A) of the Credit Agreement with the proceeds of
the Senior Secured Notes and Section 2.05(a)(i) with the proceeds of the
Incremental Term B-12 Loans, Incremental Term B-14 Loans and Incremental Term
A-2 Loans, (ii) all then outstanding Term B-11 Loans shall be (x) converted into
Term B-12 Loans, (y) exchanged via a cashless rollover into Term B-14 Loans or
(z) prepaid with the proceeds of the New 2016 Facilities and (iii) all the
Existing Revolving Credit Commitments shall be either (x) converted into
Extended 2016 Revolving Credit Commitments or (y) terminated in their entirety,
as follows:

(v) (i) the final maturity date of all or a portion of the aggregate principal
amount of the Term A-1 Loans then outstanding shall be extended to the date that
is five (5) years from the Seventh Amendment Effective Date (the “Extended Term
A-1 Loans”) by converting such Extended Term A-1 Loans into Term A-2 Loans,
(ii) the final maturity date of a portion of the aggregate principal amount of
the Term B-10 Loans then outstanding in an aggregate principal

 

3



--------------------------------------------------------------------------------

amount of $362,333,839.40 shall be (x) extended to the date that is seven
(7) years from the Seventh Amendment Effective Date by converting such Extended
Term B-10 Loans into Term B-12 Loans and/or (y) extended to the date that is
five (5) years from the Seventh Amendment Effective Date by converting such
Extended Term B-10 Loans into Term B-14 Loans (collectively, the “Extended Term
B-10 Loans”), (iii) the final maturity date of a portion of the aggregate
principal amount of the Term B-11 Loans then outstanding in an aggregate
principal amount of $43,155,853.36 shall be extended to the date that is seven
(7) years from the Seventh Amendment Effective Date (the “Extended Term B-11
Loans” and, together with the Extended Term B-10 Loans and Extended Term A-1
Loans, the “Extended Term Loans”) by converting such Extended Term B-11 Loans
into Term B-12 Loans and (iv) the final maturity date of all or a portion of the
Existing Revolving Credit Commitments then in effect shall be extended to the
date that is five (5) years from the Seventh Amendment Effective Date (the
“Extended 2016 Revolving Credit Commitments”), in each case, pursuant to
Section 2.17 of the Credit Agreement;

(w) the aggregate principal amount of Term B-10 Loans and Term A-1 Loans (other
than the Extended Term B-10 Loans and Extended Term A-1 Loans) of each Lender
which is an existing Lender under the Amended Credit Agreement with respect to
Term B-10 Loans and/or Term A-1 Loans prior to giving effect to this Seventh
Amendment (each, an “Existing Term Lender”) shall (x) remain outstanding or
(y) be prepaid in accordance with Sections 2.05(b)(iii) and (b)(v)(A) of the
Credit Agreement with the proceeds of the Senior Secured Notes and
Section 2.05(a)(i) with the proceeds of the Incremental Term B-12 Loans,
Incremental Term A-2 Loans and/or Incremental Term B-14 Loans;

(x) the outstanding aggregate principal amount of Existing Revolving Credit
Commitments (other than the Extended 2016 Revolving Credit Commitments) of each
Lender which is an existing Lender under the Amended Credit Agreement with
respect to Revolving Credit Commitments prior to giving effect to this Seventh
Amendment (each, an “Existing Revolving Credit Lender” and, together with each
Existing Term Lender and the Existing Term B-11 Lenders, the “Existing Lenders”)
shall be terminated in their entirety and all obligations in respect thereof
shall be paid in full on the Seventh Amendment Effective Date;

(y) (i) the Designated Lender agrees to make to the Borrower and the Subsidiary
Borrowers Term B-12 Loans (the “Incremental Term B-12 Loans”) and Term B-14
Loans (the “Incremental Term B-14 Loans”) in a principal amount equal to the
Designated Lender’s Allocated New 2016 Commitment with respect to the Term B-12
Loans and the Term B-14 Loans on the Seventh Amendment Effective Date and
(ii) each New 2016 Commitment Lender agrees (x) to make to the Borrower and the
Subsidiary Borrowers Term A-2 Loans (the “Incremental Term A-2 Loans”) and
(y) to provide Extended 2016 Revolving Credit Commitments (the “2016 Incremental
Revolving Credit Commitments”), in each case, in a principal amount equal to
such New 2016 Commitment Lender’s Allocated New 2016 Commitment with respect to
the Term A-2 Loans and Extended 2016 Revolving Credit Commitments, as
applicable, on the Seventh Amendment Effective Date; and

(z) the outstanding aggregate principal amount of Term B-11 Loans of each
Existing Term B-11 Lender that has not converted its Term B-11 Loans into Term
B-12 Loans pursuant to clause (v) above shall either (i) exchange via cashless
rollover its Term B-11 Loans into Term B-14 Loans in an amount equal to the Term
B-11 Loan Rolling Amount (B-14) (such loans, the “Rolled B-11 Loans”) or (ii) be
repaid in full in cash with respect to its Term B-11 Loans with the proceeds of
the New 2016 Facilities.

 

4



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in the Amended Credit Agreement,
each New 2016 Commitment Lender agrees, by execution of its Assignment and
Assumption with respect to any Term B-12 Loans, Term A-2 Loans, 2016 Incremental
Revolving Credit Commitments or Term B-14 Loans, and each Rolling B-11 Lender
and Extending Lender agrees, by its execution of a counterpart to this Seventh
Amendment, with respect to any Term B-10 Loans, Term B-11 Loans, Term A-1 Loans
and/or Existing Revolving Credit Commitments held by it to be converted into
Term B-12 Loans, Term B-14 Loans, Term A-2 Loans or Extended 2016 Revolving
Credit Commitments, as applicable, to waive any entitlement to any breakage loss
or expenses due under Section 3.05 of the Amended Credit Agreement with respect
to the conversion (or exchange via a cashless rollover) of any Term B-10 Loans,
Term B-11 Loans, Term A-1 Loans and/or Revolving Credit Commitments it holds as
an Existing Lender.

(e) The Borrower hereby consents to the assignment of any Term B-12 Loans, Term
A-2 Loans, 2016 Incremental Revolving Credit Commitments and Term B-14 Loans to
any New 2016 Commitment Lender.

(f) Each of the parties hereto agrees that to the extent any voluntary or
mandatory prepayment of any Term Loans is made pursuant to the terms of the
Credit Agreement following the receipt of any Lender’s signature page to this
Seventh Amendment but prior to the Seventh Amendment Effective Date, such
Lender’s holdings of the applicable Term Loans as reflected on its signature
page to this Seventh Amendment shall automatically be reduced by the aggregate
principal amount of such Lender’s share of such voluntary or mandatory
prepayment determined in accordance with the provisions of the Credit Agreement
and received by such Lender. Each of the parties hereto further agrees that this
Seventh Amendment satisfies any prior notice requirements in connection with any
prepayment of Term Loans (including pursuant to Section 2.05(a)).

(g) Each Extended Term B-10 Lender and Extended Term A-1 Lender hereby declines
any mandatory payment pursuant to Section 2.05(b)(vii) applicable to the Term
Loans of such Lender to be made with the proceeds of the Senior Secured Notes
pursuant to Section 2.05(b)(iii) and (b)(v)(A) of the Credit Agreement.

(h) Each Rolling B-11 Lender has elected and agreed to the cashless settlement
of its Term B-11 Loans pursuant to which such Rolling B-11 Lender’s Term B-11
Loans will be irrevocably converted and exchanged via a cashless rollover into
Term B-14 Loans under the Amended Credit Agreement in a like principal amounts
upon the Seventh Amendment Effective Date without any cash exchange and in
satisfaction in full of its right to receive its pro rata portion of any payment
of the Term B-11 Loans under the Existing Credit Agreement on the Seventh
Amendment Effective Date in an amount equal to such Rolling B-11 Lender’s Rolled
B-11 Loans. Notwithstanding anything to the contrary contained in the Existing
Credit Agreement, the Borrower’s obligations in respect of the Term B-11 Loans
of each Rolling B-11 Lender in an aggregate amount equal to such Rolling B-11
Lender’s Rolled B-11 Loans shall be deemed to have been satisfied in full;
provided that if the Rolled B-11 Loans with respect to any Rolling B-11 Lender
is less than the aggregate amount of Term B-11 Loans of such Rolling B-11
Lender, then the difference shall be repaid in full in cash to the extent set
forth in and in accordance with the terms of the Existing Credit Agreement.

(i) The Required Lenders hereby waive the Borrower’s requirement under
Section 2.05(b)(vi) of the Amended Credit Agreement to provide three
(3) business days prior notice to the Administrative Agent of any prepayment
under Section 2.05(b)(iii), which notice shall be deemed given on the date
hereof.

 

5



--------------------------------------------------------------------------------

(j) Subject to the satisfaction of the conditions set forth in Section 3 hereof,
West International Corporation shall be (x) designated as an Excluded Subsidiary
pursuant to clause (f) of the definition thereof and (y) automatically released
from its obligations under the Guaranty and all Liens securing its obligations
under the Guaranty shall be released, in each case, in accordance with
Section 9.11(c) of the Credit Agreement.

(k) Subject to the satisfaction of the conditions set forth in Section 3 hereof,
the Security Agreement is hereby amended as follows:

Clause (B) of the proviso to Section 3.01(a) of the Security Agreement is hereby
amended by deleting such clause in its entirety and inserting the following new
clause (B) in lieu thereof:

“(B) deposit accounts or securities accounts (other than any Proceeds of other
Collateral),”.

SECTION 3. Conditions of Effectiveness of this Seventh Amendment.

This Seventh Amendment shall become effective in the order described below and
on the first date (the “Seventh Amendment Effective Date”) when each of the
conditions set forth in this Section 3 shall have been satisfied. The order of
the effectiveness of the changes described in this Seventh Amendment shall be as
follows: (i) Subject to Section 2(g) hereof, the proceeds of the Senior Secured
Notes shall be used by the Borrower to repay the Term B-10 Loans in accordance
with Sections 2.05(b) and 7.03(v) of the Credit Agreement, (ii) the Term B-10
Loans, Term B-11 Loans, Term A-1 Loans and Existing Revolving Credit Commitments
shall be converted into Term B-12 Loans and/or Term B-14 Loans, Term B-12 Loans,
Term A-2 Loans and Extended 2016 Revolving Credit Commitments, respectively, in
the manner described in this Seventh Amendment, (iii) the Term B-11 Loans shall
be exchanged via a cashless rollover into Term B-14 Loans, (iv) immediately
following the prepayment described in clause (i) above and the conversions
described in clause (ii) above, (x) each Incremental Term A-2 Lender and the
Designated Lender shall make to the Borrower and the applicable Subsidiary
Borrower Term Loans denominated in Dollars in an aggregate principal amount of
the Incremental Term B-12 Commitment, the Incremental Term A-2 Commitment, and
Incremental Term B-14 Commitment of such Incremental Term A-2 Lender and the
Designated Lender, as the case may be and (y) the 2016 Incremental Revolving
Credit Lenders shall provide the 2016 Incremental Revolving Credit Commitments,
(v) immediately following the incurrence of the Incremental Term B-12 Loans,
Incremental Term B-14 Loans and the Incremental Term A-2 Loans, the Existing
Revolving Credit Commitments of Existing Revolving Credit Lenders who are not
Extended 2016 Revolving Credit Lenders shall be terminated (and the requirements
under Section 2.06(a) of the Amended Credit Agreement to provide three
(3) business days prior notice to the Administrative Agent of such termination
is hereby waived by the Required Lenders), (vi) the proceeds of the New 2016
Facilities shall be used by the Borrower to repay the Term B-10 Loans and Term
B-11 Loans and (vii) immediately following the incurrence of the Senior Secured
Notes and the changes in clauses (i), (ii), (iii), (iv), (v) and (vi) above, all
other changes reflected in the redlined version of the Credit Agreement attached
hereto as Annex A and the amendments set forth in Section 2(g) shall become
effective.

(a) Execution of Documents. Each of the Administrative Agent and the Left Lead
New 2016 Facilities Arranger shall have received a copy of (i) this Seventh
Amendment, duly executed and delivered by the Borrower, the Subsidiary
Borrowers, the Required Lenders (including any Extending Lender), any Extending
Lender, the Incremental Term A-2 Lenders and the Designated Lender and (ii) a
Guarantor Consent and Reaffirmation, in the form attached hereto as Annex B,
duly executed and delivered by each Guarantor (including each Subsidiary
Borrower).

 

6



--------------------------------------------------------------------------------

(b) New 2016 Facilities Commitments. Each of the Administrative Agent and the
Left Lead New 2016 Facilities Arranger shall have received commitments from
Lenders and/or banks and other financial institutions that are Eligible
Assignees with respect to the Incremental Term A-2 Loans, Incremental Term B-12
Loans, Incremental Term B-14 Loans and 2016 Incremental Revolving Credit
Commitments (together with the Designated Lender, the “New 2016 Commitment
Lenders”) in an aggregate principal amount equal to the amounts listed in Annex
D.

(c) Secretary’s Certificates; Good Standing Certificates. Each of the
Administrative Agent and the Left Lead New 2016 Facilities Arranger shall have
received (i) such certificates of resolutions or other action, formation and
governing documents, incumbency certificates and/or other certificates of
Responsible Officers of the Borrower and the Subsidiary Borrowers as the
Administrative Agent or the Left Lead New 2016 Facilities Arranger may
reasonably request evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Seventh Amendment and the transactions contemplated hereby
and (ii) good standing certificates (or equivalent documents) from the
applicable Governmental Authority of the respective jurisdiction of organization
of the Borrower and each Subsidiary Borrower dated as of a recent date prior to
the Seventh Amendment Effective Date.

(d) Officer’s Certificate. Each of the Administrative Agent and the Left Lead
New 2016 Facilities Arranger shall have received a certificate of a Responsible
Officer of the Borrower, certifying that (i) the conditions precedent set forth
in clauses (k) and (l) below have been satisfied on and as of the Seventh
Amendment Effective Date (it being understood that each reference to “the date
of such Credit Extension” or similar language in Section 4.02 of the Amended
Credit Agreement shall be deemed to refer to the Seventh Amendment Effective
Date), (ii) after giving effect to the Seventh Amendment, the Borrower is in
compliance with each of the covenants set forth in Section 7.11 of the Amended
Credit Agreement determined on a Pro Forma Basis as of the Seventh Amendment
Effective Date and the last day of the most recent Test Period, as if the Term
B-12 Loans, Term A-2 Loans and Term B-14 Loans had been outstanding and the Term
A-1 Loans, Term B-10 Loans and Term B-11 Loans had been paid to the extent
contemplated in this Seventh Amendment, in each case, on the last day of such
fiscal quarter of the Borrower for testing compliance therewith and (iii) after
giving effect to the Seventh Amendment, the Borrower is in compliance with
Section 2.14 of the Amended Credit Agreement (for the avoidance of doubt,
treating (x) Incremental Term A-2 Loans, Incremental Term B-12 Loans and
Incremental Term B-14 Loans as Increased Term Loans and (y) 2016 Incremental
Revolving Credit Commitments as Revolving Commitment Increase).

(e) Flood Certificates. Each of the Administrative Agent and the Left Lead New
2016 Facilities Arranger shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto, if required) and, if applicable, evidence of flood
insurance in form and substance satisfactory to the Administrative Agent.

(f) Legal Opinion. Each of the Administrative Agent and the Left Lead New 2016
Facilities Arranger shall have received (i) an opinion of Ropes & Gray LLP,
counsel for the Loan Parties, addressed to the Administrative Agent, the New
2016 Facilities Arrangers and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent and the Left Lead New 2016 Facilities
Arranger and (ii) an opinion of Kutak Rock LLP, local counsel for the Loan
Parties organized in Pennsylvania and Georgia, addressed to the Administrative
Agent, the New 2016 Facilities Arrangers and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent and the Left Lead New 2016
Facilities Arranger.

 

7



--------------------------------------------------------------------------------

(g) Solvency Certificate. Each of the Administrative Agent and the Left Lead New
2016 Facilities Arranger shall have received a solvency certificate from the
chief financial officer of Borrower in the form of Annex C hereto.

(h) Fees and Expenses. The Borrower shall have paid (or caused to be paid):

(i) to the Administrative Agent and the New 2016 Facilities Arrangers, all fees
and out-of-pocket expenses (including the reasonable fees and expenses of
White & Case LLP) incurred by them in connection with the preparation,
negotiation and execution of this Seventh Amendment, as applicable, or as
otherwise required to be paid in connection with this Seventh Amendment, to the
extent invoiced at least one Business Day prior to the date hereof,

(ii) to the Administrative Agent, for the account of each New 2016 Commitment
Lender holding Incremental Term A-2 Loans (the “Incremental Term A-2 Lenders”),
an upfront fee (x) if the aggregate principal amount of the Term A-2 Loans
(including any Incremental Term A-2 Loans) plus the amount of the Extended
Revolving Credit Commitments (including any 2016 Incremental Revolving Credit
Commitments), in each case, held by any Lender on the Seventh Amendment
Effective Date (without giving effect to any syndication or assignment thereof)
is greater than or equal to $50.0 million, in an amount equal to the sum of
(A) 0.30% of the principal amount of the Incremental Term A-2 Loans funded by
such Incremental Term A-2 Lender on the Seventh Amendment Effective Date
(without giving effect to any syndication or assignment thereof) plus (B) 0.30%
of the amount of the 2016 Incremental Revolving Credit Commitments provided by
such New 2016 Commitment Lender on the Seventh Amendment Effective Date (without
giving effect to any syndication or assignment thereof), or (y) if the aggregate
principal amount of the Term A-2 Loans (including any Incremental Term A-2
Loans) plus the amount of the Extended Revolving Credit Commitments (including
any 2016 Incremental Revolving Credit Commitments), in each case, held by any
Lender on the Seventh Amendment Effective Date is less than $50.0 million, in an
amount equal to the sum of (A) 0.25% of the principal amount of the Incremental
Term A-2 Loans funded by such Incremental Term A-2 Lender on the Seventh
Amendment Effective Date (without giving effect to any syndication or assignment
thereof) plus (B) 0.25% of the amount of the 2016 Incremental Revolving Credit
Commitments provided by such New 2016 Commitment Lender on the Seventh Amendment
Effective Date (without giving effect to any syndication or assignment thereof);
for the avoidance of doubt, the fees described in this sub-clause (ii) shall not
be paid on the principal amount of any Extended Revolving Credit Commitments or
Extended Term A-1 Loans;

(iii) to the Administrative Agent, for the account of each Lender holding
Extended Term B-10 Loans (the “Extended B-10 Lender”), a consent fee in an
amount equal to 0.50% of the principal amount of Extended Term B-10 Loans held
by such Extended Term B-10 Lender on the Seventh Amendment Effective Date;

(iv) to the Administrative Agent, for the account of each Lender holding
Extended Term B-11 Loans (the “Extended B-11 Lender”), a consent fee in an
amount equal to 0.50% of the principal amount of Extended Term B-11 Loans held
by such Extended Term B-11 Lender on the Seventh Amendment Effective Date;

 

8



--------------------------------------------------------------------------------

(v) to the Administrative Agent, for the account of each Lender holding Rolled
B-11 Loans (the “Rolling B-11 Lender”), a consent fee in an amount equal to
0.50% of the principal amount of Rolled B-11 Loans held by such Rolling B-11
Lender, as the case may be, on the Seventh Amendment Effective Date;

(vi) to the Administrative Agent, for the account of each Lender holding
Incremental Term B-12 Loans (the “Incremental Term B-12 Lenders”), an upfront
fee in an amount equal to 0.50% of the principal amount of the Incremental Term
B-12 Loans funded on the Seventh Amendment Effective Date by such Lender (the
“Incremental Term B-12 Upfront Fee”); provided that such Incremental Term B-12
Upfront Fee may take the form of original issue discount;

(vii) to the Administrative Agent, for the account of each Lender holding
Incremental Term B-14 Loans (the “Incremental Term B-14 Lenders”), an upfront
fee in an amount equal to 0.50% of the principal amount of the Incremental Term
B-14 Loans funded on the Seventh Amendment Effective Date by such Lender (the
“Incremental Term B-14 Upfront Fee”); provided that such Incremental Term B-14
Upfront Fee may take the form of original issue discount; and

(viii) to the Administrative Agent, for the account of each (I) Revolving Credit
Lender that agrees to extend its Revolving Credit Commitments (the “Extended
Revolving Credit Lenders”) and (II) Term A-1 Lender that agrees to extend its
Term A-1 Loans (“Extended Term A-1 Lenders” and, together with the Extended B-10
Lenders, Extended B-11 Lenders and the Extended Revolving Credit Lenders, the
“Extending Lenders”), a consent fee in an amount equal to 0.15% of the principal
amount of the Extended 2016 Revolving Credit Commitments and Extended Term A-1
Loans held by such Extended Term A-1 Lenders and/or Extended Revolving Credit
Lenders, as applicable, on the Seventh Amendment Effective Date; for the
avoidance of doubt, the fees described in this sub-clause (v) shall not be paid
on the principal amount of any Incremental Term A-2 Loans or 2016 Incremental
Revolving Credit Commitments.

(i) Committed Loan Notice. Each of the Administrative Agent and Left Lead New
2016 Facilities Arranger shall have received a Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower, not
later than 5:00 p.m. (New York City time) one (1) Business Day before the
requested date of borrowing of the Term B-12 Loans, Term A-2 Loans and Term B-14
Loans on the Seventh Amendment Effective Date.

(j) Payment of Interest and Commitment Fees. Concurrently with the funding of
the Incremental Term A-2 Loans, Incremental Term B-12 Loans and Incremental Term
B-14 Loans, the Borrower shall have paid to the Administrative Agent (x) for the
account of each Lender with outstanding Extended Term B-10 Loans, Extended Term
B-11 Loans, Rolled B-11 Loans and Extended Term A-1 Loans on, and immediately
prior to, the Seventh Amendment Effective Date all accrued but unpaid interest
owing with respect to such Extended Term B-10 Loans, Extended Term B-11 Loans,
Rolled B-11 Loans and Extended Term A-1 Loans through the Seventh Amendment
Effective Date and (y) for the account of each Lender with outstanding Existing
Revolving Credit Commitments (excluding, for the avoidance of doubt, the
Extended 2016 Revolving Credit Commitments) on, and immediately prior to, the
Seventh Amendment Effective Date all accrued but unpaid interest with respect to
any Existing Revolving Credit Loans and/or all accrued but commitment fees owing
with respect to the Existing Revolving Credit Commitments through the Seventh
Amendment Effective Date.

 

9



--------------------------------------------------------------------------------

(k) Representations and Warranties. Each of the representations and warranties
of the Borrower contained in Article V of the Credit Agreement and each other
Loan Document, immediately before and after giving effect to this Seventh
Amendment and the matters and transactions contemplated hereby, is true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; provided that any representation and warranty made on or
as of the Closing Date that is qualified as to “Material Adverse Effect” shall
be deemed to be qualified by a “Company Material Adverse Effect.”

(l) No Default. No Default shall exist, or would result from the Seventh
Amendment or from the application of the proceeds therefrom.

(m) PATRIOT Act. The Administrative Agent shall have received, at least 3
business days prior to the Seventh Amendment Effective Date, all documentation
and other information about the Borrower, Subsidiary Borrowers and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
requested in writing at least 9 calendar days prior to the Seventh Amendment
Effective Date.

SECTION 4. Consent. (a) Each of the Extended Revolving Credit Lenders, Extended
Term A-1 Lenders, Incremental Term A-2 Lenders, Lenders with 2016 Incremental
Revolving Credit Commitments, the Administrative Agent and the L/C Issuers
hereby consent to the Master Assignment and Assumption (“Master Assignment”)
attached hereto as Annex E and agrees that its signature page to the Master
Assignment shall be automatically released upon the effectiveness of the Seventh
Amendment and (b) the Borrower hereby consents to (x) the assignment of any Term
A-2 Loans and Extended Revolving Commitments to the lenders listed in Schedule I
to the Master Assignment (and agrees that its signature page to the Master
Assignment shall be automatically released upon the effectiveness of the Seventh
Amendment) and (y) the assignment of any Term B-12 Loans or Term B-14 Loans to
any Term B-12 Lender or Term B-14 Lender, as applicable, who is not an Existing
Lender and who was identified to the Borrower by the Administrative Agent prior
to the effectiveness of this Seventh Amendment (and the use of its signature
page attached hereto as Annex F in connection with such assignments in
connection with the primary syndication of the Term B-12 Loans and Term B-14
Loans which may affixed to each Assignment and Assumption that relates to such
assignments).

SECTION 5. Post-Closing Requirements Relating to the Mortgaged Properties and
Other Collateral.

(i) Within 90 days after the Seventh Amendment Effective Date (or such later
date acceptable to the Administrative Agent in its sole discretion), the
Borrower shall deliver to the Administrative Agent:

(a) evidence that mortgage amendments (the “Mortgage Amendments”) with respect
to the Mortgaged Properties have been duly executed, acknowledged and delivered
by a duly authorized officer of each party thereto on or before such date and
are in form suitable for filing and recording in all filing or recording offices
that the Administrative Agent may deem necessary or desirable;

(b) date-down endorsements to the title insurance policies with respect to the
Mortgaged Properties; and

(c) evidence that all fees, costs and expenses have been paid in connection with
the preparation, execution, filing and recordation of the Mortgage Amendments,
including, without limitation, reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees,

 

10



--------------------------------------------------------------------------------

documentary stamp, mortgage and intangible taxes and title search charges and
other charges incurred in connection with the recordation of the Mortgage
Amendments and the other matters described in this Section 4 and as, and to the
extent, otherwise required to be paid in connection therewith under
Section 10.04 of the Amended Credit Agreement.

Notwithstanding the foregoing or anything to the contrary contained herein, no
Mortgage Amendment shall be required with respect to the Mortgaged Property
located in San Antonio, Texas (the “San Antonio Property”), provided that if the
Disposition of the San Antonio Property has not been completed by December 31,
2016 (or such later date acceptable to the Administrative Agent in its
discretion), the Borrower shall promptly thereafter deliver to the
Administrative Agent with respect to the San Antonio Property each of the
documents specified in (a) and (b) above together with satisfactory evidence as
to compliance with (c) above.

(ii) Within 10 Business Days (or such later date acceptable to the
Administrative Agent in its sole discretion) after the receipt by the Borrower
of a “Lost Stock Certificate Affidavit” executed by the Administrative Agent,
the Borrower shall deliver to the Administrative Agent all original certificated
Equity Interests required to be delivered to the Administrative Agent pursuant
to clause (c) of the definition of “Collateral and Guarantee Requirements”,
Section 6.11 of the Amended Credit Agreement or any other Collateral Documents,
together with transfer powers duly executed in blank; provided that the Borrower
shall deliver a list of all of the original certificated Equity Interests it has
delivered to the Administrative Agent prior to the date hereof within 10
Business Days after the Seventh Amendment Effective Date. For the avoidance of
doubt, this clause (ii) shall in no event alter or modify the Borrower’s
obligations under Section 6.11 of the Credit Agreement with respect to any new
direct or indirect wholly owned Domestic Restricted Subsidiary.

SECTION 6. Representations and Warranties. The Borrower and each Subsidiary
Borrower represent and warrant as follows:

(a) The execution, delivery and performance by the Borrower and each Subsidiary
Borrower of this Seventh Amendment are within the Borrower’s and each Subsidiary
Borrower’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of the Borrower’s or any Subsidiary Borrower’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Amended Credit Agreement), or require any payment to be made under (A) any
Contractual Obligation to which the Borrower or any Subsidiary Borrower is a
party or affecting the Borrower or any Subsidiary Borrower or the properties of
the Borrower or any Subsidiary Borrower or any of the Borrower’s Restricted
Subsidiaries or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or any
Subsidiary Borrower or their property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(A), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

(b) This Seventh Amendment has been duly executed and delivered by the Borrower
and each Subsidiary Borrower. This Seventh Amendment and each Loan Document
after giving effect to the amendments pursuant to this Seventh Amendment,
constitutes a legal, valid and binding obligation of the Borrower and each
Subsidiary Borrower, enforceable against the Borrower and each Subsidiary
Borrower in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

11



--------------------------------------------------------------------------------

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the effectiveness of this Seventh Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement.

(b) The Credit Agreement, the Security Agreement, the Guarantee Agreement and
each of the other Loan Documents, as specifically amended by this Seventh
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents (including all Term B-12 Loans, Term A-2 Loans,
Extended 2016 Revolving Credit Commitments and Term B-14 Loans), in each case,
as amended by this Seventh Amendment.

(c) The execution, delivery and effectiveness of this Seventh Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a modification, acceptance or waiver of any other
provision of any of the Loan Documents. On and after the effectiveness of this
Seventh Amendment, (i) all references to the “Credit Agreement” or words of like
import referring to the Credit Agreement in any other Loan Document, shall mean
and be a reference to the Amended Credit Agreement and (ii) this Seventh
Amendment shall for all purposes constitute a Loan Document.

SECTION 8. Miscellaneous. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of the Seventh Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Amended Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 9. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent and the New 2016 Facilities Arrangers for all reasonable
costs and out-of-pocket expenses of the Administrative Agent and the New 2016
Facilities Arrangers (including, the reasonable legal fees and expenses of
White & Case LLP, counsel to the Administrative Agent and the New 2016
Facilities Arrangers) in connection with the preparation, execution, delivery
and administration, modification and amendment of this Seventh Amendment, to the
extent required by, and in accordance with, Section 10.04 of the Amended Credit
Agreement.

SECTION 10. Execution in Counterparts. This Seventh Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Seventh
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Seventh Amendment.

SECTION 11. Governing Law. This Seventh Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

WEST CORPORATION, as Borrower By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 7]



--------------------------------------------------------------------------------

WEST INTERACTIVE CORPORATION

WEST INTERACTIVE SERVICES CORPORATION

WEST SAFETY SERVICES, INC.

WEST UNIFIED COMMUNICATIONS SERVICES, INC.,

as Subsidiary Borrowers By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer CLIENTTELL,
INC. CORPORATE CARE WORKS, INC. HEALTH ADVOCATE, INC. HUMAN MANAGEMENT SERVICES,
INC.

NORTHERN CONTACT, INC.

RELIANCE HOLDING, INC.

RELIANCE INTERMEDIATE, INC.

RX ADVOCATE, INC.

TWENTY FIRST CENTURY   COMMUNICATIONS OF CANADA, INC.

WELLCALL, INC.

WEST COMMAND SYSTEMS, INC.

WEST INTERNATIONAL CORPORATION

WEST IP COMMUNICATIONS, INC.

WEST RECEIVABLE SERVICES, INC.

WEST SAFETY COMMUNICATIONS OF   VIRGINIA INC.

WEST SAFETY SOLUTIONS CORP.,

as Guarantors By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 7]



--------------------------------------------------------------------------------

WEST CLAIMS RECOVERY SERVICES, LLC, as Guarantors By: West Receivable Services,
Inc., its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer WEST
TELECOM SERVICES HOLDINGS, LLC, as a Guarantor By Rubik Acquisition Company,
LLC, its Member   By West Corporation, its Member   By:  

/s/ Jan D. Madsen

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer By
Annex Holdings HC, LLC, its Member   By Rubik Acquisition Company, LLC, its
Member         By West Corporation, its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer

ANNEX HOLDINGS HC, LLC, as a Guarantor

 

By Rubik Acquisition Company, LLC, its Member

  By West Corporation, its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 7]



--------------------------------------------------------------------------------

RUBIK ACQUISITION COMPANY, LLC WEST FACILITIES, LLC

WEST REVENUE GENERATION SERVICES, LLC,

as Guarantors

By: West Corporation, its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer RELIANCE
COMMUNICATIONS, LLC, as a Guarantor By: Reliance Intermediate, Inc., its Member
By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer CLIENTTELL
LAB, LLC, as a Guarantor By: ClientTell, Inc., its Member By:  

/s/ Jan D. Madsen

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 7]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and Designated
Lender By:  

/s/ Mark B. Felker

Name:   Mark B. Felker Title:   Managing Director

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 7]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG, INTER ALIOS, WEST CORPORATION,
THE LENDERS PARTY THERETO, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT AND THE OTHER PARTIES AND AGENTS PARTY THERETO [NAME OF
LENDER] By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO WEST AMENDMENT NO. 7]



--------------------------------------------------------------------------------

ANNEX A

REDLINE VERSION OF AMENDED AND RESTATED

CREDIT AGREEMENT AS AMENDED BY AMENDMENT NO. 7

(See attached.)



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 5, 2010

As amended as of June 17, 2016

among

WEST CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Swing Line Lender,

DEUTSCHE BANK SECURITIES INC. and

BANK OF AMERICA, N.A.,

as Syndication Agents,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Documentation Agents

 

 

WELLS FARGO SECURITIES, LLC and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers

and

WELLS FARGO SECURITIES, LLC and

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

 

Defined Terms

     8   

SECTION 1.02.

 

Other Interpretive Provisions

     6377   

SECTION 1.03.

 

Accounting Terms

     6478   

SECTION 1.04.

 

Rounding

     6578   

SECTION 1.05.

 

References to Agreements, Laws, Etc.

     6579   

SECTION 1.06.

 

Times of Day

     6579   

SECTION 1.07.

 

Timing of Payment of Performance

     6579   

SECTION 1.08.

 

Currency Equivalents Generally

     6579   

SECTION 1.09.

 

Change of Currency

     6680   

SECTION 1.10.

 

Cashless Roll

     80   

SECTION 1.11.

 

Limited Condition Transactions

     80    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

SECTION 2.01.

 

The Loans 66; Conversions

     81   

SECTION 2.02.

 

Borrowings, Conversions and Continuations of Loans

     6986   

SECTION 2.03.

 

Letters of Credit

     7088   

SECTION 2.04.

 

Swing Line Loans79Reserved

     95   

SECTION 2.05.

 

Prepayments

     8298   

SECTION 2.06.

 

Termination or Reduction of Commitments

     87110   

SECTION 2.07.

 

Repayment of Loans

     88111   

SECTION 2.08.

 

Interest

     89113   

SECTION 2.09.

 

Fees

     90113   

SECTION 2.10.

 

Computation of Interest and Fees

     91114   

SECTION 2.11.

 

Evidence of Indebtedness

     91114   

SECTION 2.12.

 

Payments Generally

     92115   

SECTION 2.13.

 

Sharing of Payments

     94117   

SECTION 2.14.

 

Incremental Credit Extensions

     95117   

SECTION 2.15.

 

The Administrative Borrower

     98121   

SECTION 2.16.

 

Special Provisions Relating to Term B-9 Loans and, Term B-10 Loans 98, Term B-12
and Term A-2

     122   

SECTION 2.17.

 

Extension Offers

     100125   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
  

SECTION 3.01.

 

Taxes

     103128   

SECTION 3.02.

 

Illegality

     106130   

SECTION 3.03.

 

Inability to Determine Rates

     106130   

SECTION 3.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     106131   

SECTION 3.05.

 

Funding Losses

     108132   

SECTION 3.06.

 

Matters Applicable to All Requests for Compensation

     108132   

SECTION 3.07.

 

Replacement of Lenders under Certain Circumstances

     109133   

SECTION 3.08.

 

Survival

     111135    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

SECTION 4.01.

 

[Reserved]

     111135   

SECTION 4.02.

 

Conditions to All Credit Extensions

     111135    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01.

 

Existence, Qualification and Power; Compliance with Laws

     112136   

SECTION 5.02.

 

Authorization; No Contravention

     112136   

SECTION 5.03.

 

Governmental Authorization; Other Consents

     113136   

SECTION 5.04.

 

Binding Effect

     113136   

SECTION 5.05.

 

Financial Statements; No Material Adverse Effect

     113137   

SECTION 5.06.

 

Litigation

     114138   

SECTION 5.07.

 

No Default

     115138   

SECTION 5.08.

 

Ownership of Property; Liens

     115138   

SECTION 5.09.

 

Environmental Compliance

     115138   

SECTION 5.10.

 

Taxes

     116139   

SECTION 5.11.

 

ERISA Compliance

     116139   

SECTION 5.12.

 

Subsidiaries; Equity Interests; Borrower Information

     117139   

SECTION 5.13.

 

Margin Regulations; Investment Company Act

     117140   

SECTION 5.14.

 

Disclosure

     117140   

SECTION 5.15.

 

Intellectual Property; Licenses, Etc.

     117140   

SECTION 5.16.

 

Solvency

     118140   

SECTION 5.17.

 

Labor Matters

     118140   

SECTION 5.18.

 

Subordination of Junior Financing

     118141   

SECTION 5.19.

 

PATRIOT Act, Etc.

     141   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VI    AFFIRMATIVE COVENANTS   

SECTION 6.01.

 

Financial Statements

     118142   

SECTION 6.02.

 

Certificates; Other Information

     120143   

SECTION 6.03.

 

Notices

     121144   

SECTION 6.04.

 

Payment of Obligations

     122145   

SECTION 6.05.

 

Preservation of Existence, Etc.

     122145   

SECTION 6.06.

 

Maintenance of Properties

     122145   

SECTION 6.07.

 

Maintenance of Insurance

     122145   

SECTION 6.08.

 

Compliance with Laws

     122146   

SECTION 6.09.

 

Books and Records

     123146   

SECTION 6.10.

 

Inspection Rights

     123146   

SECTION 6.11.

 

Covenant to Guarantee Obligations and Give Security

     123146   

SECTION 6.12.

 

Compliance with Environmental Laws

     125148   

SECTION 6.13.

 

Further Assurances and Post-Closing Conditions

     126148   

SECTION 6.14.

 

Senior Debt

     127149   

SECTION 6.15.

 

Designation of Subsidiaries

     127149    ARTICLE VII    NEGATIVE COVENANTS   

SECTION 7.01.

 

Liens

     127150   

SECTION 7.02.

 

Investments

     131153   

SECTION 7.03.

 

Indebtedness

     135156   

SECTION 7.04.

 

Fundamental Changes

     140161   

SECTION 7.05.

 

Dispositions

     142163   

SECTION 7.06.

 

Restricted Payments

     144165   

SECTION 7.07.

 

Change in Nature of Business

     147167   

SECTION 7.08.

 

Transactions with Affiliates

     147167   

SECTION 7.09.

 

Burdensome Agreements

     148168   

SECTION 7.10.

 

Use of Proceeds

     149169   

SECTION 7.11.

 

Financial Covenants

     149170   

SECTION 7.12.

 

Accounting Changes

     150170   

SECTION 7.13.

 

Prepayments, Etc. of Indebtedness

     150170   

SECTION 7.14.

 

Equity Interests of the Borrower and Restricted Subsidiaries

     151171   

SECTION 7.15.

 

Capital Expenditures

     151171   

SECTION 7.16.

 

Holdings

     152172    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

SECTION 8.01.

 

Events of Default

     153173   

SECTION 8.02.

 

Remedies Upon Event of Default

     155175   

SECTION 8.03.

 

Exclusion of Immaterial Subsidiaries

     156176   

SECTION 8.04.

 

Application of Funds

     156176   

SECTION 8.05.

 

Borrower’s Right to Cure

     157177   

 

-iii-



--------------------------------------------------------------------------------

         Page   ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS   

SECTION 9.01.

 

Appointment and Authorization of Agents

     158177   

SECTION 9.02.

 

Delegation of Duties

     159178   

SECTION 9.03.

 

Liability of Agents

     159178   

SECTION 9.04.

 

Reliance by Agents

     160179   

SECTION 9.05.

 

Notice of Default

     160179   

SECTION 9.06.

 

Credit Decision; Disclosure of Information by Agents

     160179   

SECTION 9.07.

 

Indemnification of Agents

     161180   

SECTION 9.08.

 

Agents in Their Individual Capacities

     161180   

SECTION 9.09.

 

Successor Agents

     162181   

SECTION 9.10.

 

Administrative Agent May File Proofs of Claim

     181   

SECTION 9.11.

 

Collateral and Guaranty Matters

     163182   

SECTION 9.12.

 

Other Agents; Arrangers; Bookrunners and Managers

     183   

SECTION 9.13.

 

Appointment of Supplemental Administrative Agents

     183   

SECTION 9.14.

 

Removal of Agent that is a Defaulting Lender

     184    ARTICLE X    MISCELLANEOUS   

SECTION 10.01.

 

Amendments, Etc.

     184   

SECTION 10.02.

 

Notices and Other Communications; Facsimile Copies

     186   

SECTION 10.03.

 

No Waiver; Cumulative Remedies

     187   

SECTION 10.04.

 

Attorney Costs, Expenses and Taxes

     187   

SECTION 10.05.

 

Indemnification by the Borrower

     170187   

SECTION 10.06.

 

Payments Set Aside

     171188   

SECTION 10.07.

 

Successors and Assigns

     189   

SECTION 10.08.

 

Confidentiality

     176193   

SECTION 10.09.

 

Setoff

     176194   

SECTION 10.10.

 

Interest Rate Limitation

     177194   

SECTION 10.11.

 

Counterparts

     177194   

SECTION 10.12.

 

Integration

     177195   

SECTION 10.13.

 

Survival of Representations and Warranties

     177195   

SECTION 10.14.

 

Severability

     178195   

SECTION 10.15.

 

Tax Forms

     178195   

SECTION 10.16.

 

GOVERNING LAW

     180197   

SECTION 10.17.

 

WAIVER OF RIGHT TO TRIAL BY JURY

     181198   

SECTION 10.18.

 

Binding Effect

     181198   

SECTION 10.19.

 

Judgment Currency

     181198   

SECTION 10.20.

 

Lender Action

     182199   

SECTION 10.21.

 

USA PATRIOT Act

     182199   

SECTION 10.22.

 

Effectiveness of the Merger; Assignment and Delegation to and Assumption by West

     182199   

 

-iv-



--------------------------------------------------------------------------------

         Page  

SECTION 10.23.

 

Delivery of Fifth Amendment

     182199   

SECTION 10.24.

 

Subject to Intercreditor Agreement

     182199   

SECTION 10.25.

 

Conversions

     183199   

SECTION 10.26.

 

Absence of Fiduciary Duties

     183199   

SECTION 10.27.

 

Delivery of Sixth Amendment

     200   

SECTION 10.28.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     200   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

I

   Guarantors

II

   L/C Commitments

1.01A

   Certain Security Interests and Guarantees

1.01B

   Unrestricted Subsidiaries

1.01C

   Excluded Subsidiaries

1.01D

   Existing Letters of Credit1.01E Foreign Subsidiaries

1.01F

   Excluded Receivables Management Subsidiaries1.01GE Subsidiary Borrowers

2.01

   Commitments

5.05

   Certain Liabilities

5.09

   Environmental Matters

5.10

   Taxes

5.11

   ERISA Compliance

5.12(a)

   Subsidiaries and Other Equity Investments

5.12(b)

   Borrower Information

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.05(l)

   Dispositions

7.08

   Transactions with Affiliates

7.09

   Existing Restrictions

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

A

   Committed Loan Notice

B

   Swing Line Loan Notice[Reserved]

C-1

   Term Note

C-2

   Revolving Credit Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Affiliated Assignment and Assumption

E-3

   Acceptance and Prepayment Notice

E-4

   Discount Range Prepayment Notice

E-5

   Discount Range Prepayment Offer

E-6

   Solicited Discounted Prepayment Notice

E-7

   Solicited Discounted Prepayment Offer

E-8

   Specified Discount Prepayment Notice

E-9

   Specified Discount Prepayment Response

F

   Guarantee Agreement

G

   Security Agreement

H

   Opinion Matters Counsel to Loan Parties

I

   Intellectual Property Security Agreement

J

   Prepayment Option Notice[Reserved]

K

   [Reserved]

L

   Mortgage

M

   Junior Priority Intercreditor Agreement

N

   Pari Passu Intercreditor Agreement

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (as further amended, amended and
restated, supplemented and/or modified from time to time, this “Agreement”) is
entered into as of October 5, 2010, among WEST CORPORATION, a Delaware
corporation (the “Borrower” or “West”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent and Swing Line Lender,
DEUTSCHE BANK SECURITIES INC. and BANK OF AMERICA, N.A., as Syndication Agents,
and WELLS FARGO BANK, NATIONAL ASSOCIATION and GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Documentation Agents, and amends and restates in its entirety
that certain Credit Agreement, dated as of October 24, 2006 (as amended through
the date hereof prior to giving effect to this Agreement, the “Original Credit
Agreement”), by and among Borrower, the Guarantors party thereto, the Lenders
party thereto from time to time and the Administrative Agent.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2016 Incremental Revolving Credit Commitment” means, as to any Revolving Credit
Lender, its commitment to provide a Revolving Commitment Increase on the Seventh
Amendment Effective Date to the Borrower and the applicable Subsidiary Borrowers
pursuant to Section 2.01(a)(x)(B) in an aggregate amount not to exceed the
amount set forth opposite such 2016 Incremental Revolving Credit Lender’s name
on Annex D of the Seventh Amendment under the caption “Incremental 2016
Revolving Credit Commitment”, as such amount may be adjusted from time to time
in accordance with this Agreement. The aggregate 2016 Incremental Revolving
Credit Commitments of all 2016 Incremental Revolving Credit Lenders on the
Seventh Amendment Effective Date is $57,692,307.70.

“2016 Incremental Revolving Credit Lender” means each New 2016 Commitment Lender
with a 2016 Incremental Revolving Credit Commitment.

“2016 Revolving Credit Extension” means the conversion and extension of Existing
Revolving Credit Commitments and Existing Revolving Credit Loans as described in
Section 2.01(a)(x)(A).

“2016 Revolving Credit Extension Amount” means, with respect to each Extended
2016 Revolving Credit Lender, the amount determined by the Administrative Agent
and the Borrower as the final amount of such Extended 2016 Revolving Credit
Lender’s Existing Revolving Credit Commitments that are to be converted into
Extended 2016 Revolving Credit Commitments on the Seventh Amendment Effective
Date and set forth opposite such Extended 2016 Revolving Credit Lender’s name on
Annex D of the Seventh Amendment under the caption “Extended 2016 Revolving
Credit Commitment” and notified to each such Lender by the Left Lead New 2016
Facilities Arranger promptly following the Seventh Amendment Effective Date. All
such determinations made by the Administrative Agent and the Borrower shall,
absent manifest error, be final, conclusive and binding on the Borrower and the
Lenders.

“2018 Notes” means $500,000,000 in aggregate principal amount of senior notes
issued by the Borrower due 2018 and any exchange notes issued in respect thereof
on substantially the same terms.



--------------------------------------------------------------------------------

“2018 Notes Indenture” means the indenture for the 2018 Notes, dated as of
October 5, 2010, together with any other agreement documenting the 2018 Notes.

“2018 Tender Offer” means the tender offer and consent solicitation launched on
June 17, 2014 in respect of the 2018 Notes.

“2019 Notes” means $650,000,000 in aggregate principal amount of senior notes
issued by the Borrower due 2019 and any exchange notes issued in respect thereof
on substantially the same terms.

“2019 Notes Indenture” means the indenture for the 2019 Notes, dated as of
November 24, 2010, together with any other agreement documenting the 2019 Notes.

“2019 Tender Offer” means the tender offer launched on June 17, 2014 in respect
of the 2019 Notes.

““A” Term Loan” means any term loan that is not a “B” Term Loan.

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Act” has the meaning set forth in Section 10.21.

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Senior Secured Notes” means senior secured Indebtedness (which
Indebtedness may have the same lien priority as or junior lien priority to the
Obligations) to be issued by the Borrower at any time and from time to time
after the Fifth Amendment Effective Date and any exchange notes issued in
respect thereof on substantially the same terms; provided that (i) such
Indebtedness otherwise complies with the requirements of clauses (b) through
(g) of the definition of Permitted Unsecured Indebtedness; (ii) such Additional
Senior Secured Notes shall be subject to an Additional Senior Secured Notes
Intercreditor Agreement; and (iii) Net Cash Proceeds from the Additional Senior
Secured Notes shall be applied in accordance with Section 2.05(b)(iii). The
Additional Senior Secured Notes shall be secured by the Collateral by amending
or modifying the Collateral Documents (which amendments or modifications may
include collateral trust arrangements pursuant to which a collateral trustee
replaces or is appointed by the Administrative Agent) pursuant to amendments or
modifications reasonably acceptable to the Administrative Agent.

 

-9-



--------------------------------------------------------------------------------

“Additional Senior Secured Notes Documentation” means the Additional Senior
Secured Notes, and all documents executed and delivered with respect to the
Additional Senior Secured Notes.

“Additional Senior Secured Notes Intercreditor Agreement” means any Pari Passu
Intercreditor Agreement and any Junior Priority Intercreditor Agreement.”

“Additional Term B-9 Commitment” means, as to the Designated Lender, its
obligation to make Additional Term B-9 Loans on the Fourth Amendment Effective
Date to the Borrower and the applicable Subsidiary Borrowers pursuant to
Section 2.01(a)(iii)(B) in an aggregate principal amount not to exceed the
amount set forth opposite the Designated Lender’s name on Annex D of the Fourth
Amendment under the caption “Additional Term B-9 Commitment”, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
Additional Term B-9 Commitments on the Fourth Amendment Effective Date
(immediately prior to giving effect to the termination thereof on such date
pursuant to Section 2.06(b)) is $22,286,326.74.

“Additional Term B-9 Loans” has the meaning specified in
Section 2.01(a)(iii)(B).

“Additional Term B-10 Commitment” means, as to the Designated Lender, its
obligation to make Additional Term B-10 Loans on the Fourth Amendment Effective
Date to the Borrower and the applicable Subsidiary Borrowers pursuant to
Section 2.01(a)(iv)(C) in an aggregate principal amount not to exceed the amount
set forth opposite the Designated Lender’s name on Annex D of the Fourth
Amendment under the caption “Additional Term B-10 Commitment”, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate Additional Term B-10 Commitments on the Fourth Amendment Effective
Date (immediately prior to giving effect to the termination thereof on such date
pursuant to Section 2.06(b)) is $96,260,671.47.

“Additional Term B-10 Loans” has the meaning specified in
Section 2.01(a)(iv)(C).

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (a) the Eurocurrency Rate for such Interest Period multiplied by the
Statutory Reserve Rate, (b) in the case of Term B-10 Loans, Term B-11 Loans,
Term B-12 Loans and Term B-14 Loans only, if higher than the rate per annum
determined in accordance with preceding clause (a), a rate per annum equal to
0.75%, and (c) in the case of Term A-2 Loans, Extended 2016 Revolving Credit
Commitments and Extended 2016 Revolving Credit Loans only, if higher than the
rate per annum determined in accordance with preceding clause (a), a rate per
annum equal to 0.00%. The Adjusted Eurocurrency Rate for any Eurocurrency Rate
Borrowing that includes the Statutory Reserve Rate as a component of the
calculation will be adjusted automatically with respect to all such Eurocurrency
Rate Borrowings then outstanding as of the effective date of any change in the
Statutory Reserve Rate.

 

-10-



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Co-Documentation Agents and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of each Revolving Credit Commitment then in effect, (b) the unused
portion of each Term Commitment then in effect and (c) the Total Outstandings at
such time.

 

-11-



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any Subsidiary from time to time
concerning or relating to bribery or corruption (including, without limitation,
the FCPA) by virtue of such Person being organized or operating in such
jurisdiction.

“Applicable Indebtedness” has the meaning set forth in the definition of
“Weighted Average Life to Maturity.”

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term B-9 Loans, (i) maintained as Base Rate Loans, 1.00% and
(ii) maintained as Eurocurrency Rate Loans, 2.00%.(b) with respect to Term B-10
Loans, (i) maintained as Base Rate Loans, 1.50% and (ii) maintained as
Eurocurrency Rate Loans, 2.50%.;

(b) with respect to Term B-11 Loans, (i) maintained as Base Rate Loans, 2.50%,
and (ii) maintained as Eurocurrency Rate Loans, 3.50%;

(c) with respect to Term A-1 Loans and unused Term A-1 Loan CommitmentsB-12
Loans, (i) maintained as Base Rate Loans, 2.00% and (ii) maintained as
Eurocurrency Rate Loans, 3.00%;

(d) with respect to Term B-14 Loans, (i) maintained as Base Rate Loans, 1.75%
and (ii) maintained as Eurocurrency Rate Loans, 2.75%;

(e) with respect to Term A-1 Loans, the following percentages per annum, based
upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing

Level

 

Total Leverage Ratio

 

Eurocurrency Rate

 

Base Rate

 

Commitment

Fees

1

  > 4.50:1   2.25%   1.25%   0.375%

2

  <4.50:1 but > 3.75:1   2.00%   1.00%   0.375%

3

  < 3.75:1 but > 3.00:1   1.75%   0.75%   0.375%

4

  < 3.00:1   1.50%   0.50%   0.375%

Anyany increase or decrease in the Applicable Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that the highest Pricing Level shall apply (x) until
the delivery of the Borrower’s financial statements (and related Compliance
Certificate) in respect of the fiscal quarter ending September 30, 2014, (y) at
the option of the Administrative Agent or the Required Lenders, as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not

 

-12-



--------------------------------------------------------------------------------

delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (z) at
the option of the Administrative Agent or the Required Lenders, as of the first
Business Day after an Event of Default under Section 8.01(a) shall have occurred
and be continuing, and shall continue to so apply to but excluding the date on
which such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).;

(d) with respect to Term B-11 Loans, (i) maintained as Base Rate Loans, 2.50%,
and (ii) maintained as Eurocurrency Rate Loans, 3.50%.

 

-13-



--------------------------------------------------------------------------------

(e) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees with respect to Term A-2 Loans, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

Applicable Rate

Pricing

Level

 

Total Leverage Ratio

 

Eurocurrency Rate

 

Base Rate

1

  > 4.50:1   2.50%   1.50%

2

  < 4.50:1 but > 3.75:1   2.25%   1.25%

3

  < 3.75:1 but > 3.00:1   2.00%   1.00%

4

  < 3.00:1   1.75%   0.75%

any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that the highest Pricing Level shall apply (x) until
the delivery of the Borrower’s financial statements (and related Compliance
Certificate) in respect of the first full fiscal quarter ending after the
Seventh Amendment Effective Date, (y) at the option of the Administrative Agent
or the Required Lenders, as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (z) at
the option of the Administrative Agent or the Required Lenders, as of the first
Business Day after an Event of Default under Section 8.01(a) shall have occurred
and be continuing, and shall continue to so apply to but excluding the date on
which such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply); and

(f) with respect to the Extended 2016 Revolving Credit Commitments (including
the 2016 Incremental Revolving Credit Commitments) and the Revolving Credit
Loans, the following percentages per annum, based upon the Total Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing

Level

 

Total Leverage Ratio

 

Eurocurrency Rate

and Letter of

Credit Fees

 

Base Rate

 

Commitment

Fees

1

  > 4.50:1   2.252.50%   1.251.50%   0.375%

2

  < 4.50:1 but > 3.75:1   2.002.25%   1.001.25%   0.350%

3

  < 3.75:1 but > 3.00:1   1.752.00%   0.751.00%   0.300%

4

  < 3.00:1   1.501.75%   0.500.75%   0.250%

Anyany increase or decrease in the Applicable Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that the highest Pricing Level shall apply (x) until
the delivery of the Borrower’s financial statements (and related Compliance
Certificate) in respect of the first full fiscal quarter ending September 30,
2014,after the Seventh Amendment Effective Date, (y) at the option of the
Administrative Agent

 

-14-



--------------------------------------------------------------------------------

or the Required Lenders, as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (z) at
the option of the Administrative Agent or the Required Lenders, as of the first
Business Day after an Event of Default under Section 8.01(a) shall have occurred
and be continuing, and shall continue to so apply to but excluding the date on
which such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC and Deutsche Bank Securities Inc.,
each in its capacity as a Joint Lead Arrangerjoint lead arranger (or, (i) with
respect to the Fourth Amendment and the Term B-9 Loans and Term B-10 Loans,
Wells Fargo Securities, LLC and Deutsche Bank Securities Inc., each in its
capacity as a Joint Lead Arrangerlead arranger and Bookrunnerbookrunner,
(ii) with respect to the Fifth Amendment and the Term A-1 Facility and Revolving
Credit Facility, Wells Fargo Securities, LLC, Deutsche Bank Securities Inc.,
Bank of Montreal, Chicago Branch, Citibank, N.A., Goldman Sachs Bank USA,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc., each in its capacity as a Joint Lead Arrangerlead arranger and
Bookrunner, andbookrunner, (iii) with respect to the Sixth Amendment and the
Term B-11 Loans, Deutsche Bank Securities Inc. and Wells Fargo Securities, LLC,
each in its capacity as a Joint Lead Arranger and Bookrunnerlead arranger and
bookrunner, (iv) with respect to the Seventh Amendment and the Extended 2016
Revolving Credit Facility and the Term A-2 Loans, Wells Fargo Securities, LLC
and Deutsche Bank Securities Inc., each in its capacity as joint lead arranger
and (v) with respect to the Seventh Amendment, the Term B-12 Loans and Term B-14
Loans, Wells Fargo Securities, LLC, Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Citizens Bank, National
Association, each in its capacity as a joint lead arranger).

“Assignees” has the meaning specified in Section 10.07(b).

“Affiliated Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.-2.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

-15-



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
West and its Subsidiaries as of December 31, 2005, and the related audited
consolidated statements of income, stockholders’ equity and cash flows for West
and its Subsidiaries for such date.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided
that the Borrower shall not designate the Administrative Agent as the Auction
Agent without the prior written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the Borrower nor
any of its Affiliates may act as the Auction Agent.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Incremental Amount” has the meaning specified in Section 2.14(a).

““B” Term Loan” means a term loan that provides for annual amortization of not
greater than 1% of the original principal amount of such term loan on the date
of incurrence thereof.

“Bail-in Action” means the application of any write-down or conversion powers by
an EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c, (c) the
Eurocurrency Rate plus 1%, (d) with respect to Term B-9 Loans, Term B-10 Loans
and Term B-11 Loans only, 1.75% per annum and (e) with respect to Term B-12
Loans and Term B-14 Loans, 1.75% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bookrunners” means Lehman Brothers Inc., Deutsche Bank Securities Inc. and Banc
of America Securities LLC, each in its capacity as a Joint Bookrunnerjoint
bookrunner (or, (i) with respect to the Seventh Amendment, the Extended 2016
Revolving Credit Facility and the Term A-2 Loans, Wells Fargo Securities, LLC
and Deutsche Bank Securities Inc., each in its capacity as a joint bookrunner
and (ii) with respect to the Seventh Amendment, the Term B-12 Loans and Term
B-14 Loans, Wells Fargo Securities, LLC, Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Citizens Bank, National
Association, each in its capacity as a joint bookrunner).

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

-16-



--------------------------------------------------------------------------------

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrower Permitted Subordinated Debt” has the meaning specified in
Section 7.03(r).

“Borrowing” means a Term A-1 Borrowing, or a Revolving Credit Borrowing or a
Swing Line Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City and, if such day relates to any interest rate settings
as to a Eurocurrency Rate Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Rate Loan, or any other dealings to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are required to be included as additions during such period to property,
plant or equipment reflected in the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and the Restricted Subsidiaries
during such period; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) the purchase of plant, property or equipment
to the extent financed with the proceeds of Dispositions that are not required
to be applied to prepay Term Loans pursuant to Section 2.05(b),
(iv) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period), (v) interest
capitalized during such period, (vi) capital expenditures relating to the
construction or acquisition of any property which will be or has been
transferred to a Person that is not a Loan Party pursuant to a sale-leaseback or
other transaction permitted under Section 7.05(f), (vii) expenditures that
constitute Permitted Acquisitions or (viii) expenditures made with the Net Cash
Proceeds of a Permitted Equity Issuance that was Not Otherwise Applied.

 

-17-



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account established by the
Administrative Agent in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars, Sterling, Canadian dollars, Mexican pesos, Euros or any national
currency of any participating member state of the EMU, or, in the case of any
Foreign Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, having average
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

 

-18-



--------------------------------------------------------------------------------

(f) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition;

(i) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction; and

(j) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Borrower Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (h) of this definition.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of the Borrower; provided that the occurrence of the foregoing event
shall not be deemed a Change of Control if,

 

-19-



--------------------------------------------------------------------------------

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of the Borrower or (B) the Permitted Holders own, directly or
indirectly, of record and beneficially an amount of common stock of the Borrower
equal to an amount more than fifty percent (50%) of the amount of common stock
of the Borrower owned, directly or indirectly, by the Permitted Holders of
record and beneficially as of the Closing Date and such ownership by the
Permitted Holders represents the largest single block of voting securities of
the Borrower held by any Person or related group for purposes of Section 13(d)
of the Exchange Act; or

(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) no “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
the Permitted Holders, shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more than the
greater of (x) thirty-five percent (35%) of the shares outstanding of the
Borrower and (y) the percentage of the then outstanding voting stock of the
Borrower owned, directly or indirectly, beneficially by the Permitted Holders,
and (B) during each period of twelve (12) consecutive months, the board of
directors of the Borrower shall consist of a majority of the Continuing
Directors;

provided, further, that for purposes of calculating the percentage of
outstanding shares of the Borrower owned by the Permitted Holders under this
clause (a), or otherwise determining whether any condition specified in this
clause (a) has been met, the number of shares of stock of the Borrower, if any,
transferred by either Sponsor to any Permitted Holder (other than a Sponsor)
shall be excluded; provided, further, that upon the occurrence of a Holdings
Election Event, references to the Borrower in this clause (a) shall instead be
to Holdings; or

(b) upon the occurrence of a Holdings Election Event, Holdings ceases to own
directly, of record and beneficially, 100% of the outstanding Equity Interests
of the Borrower; or

(c) any “Change of Control” (or any comparable term) in any document pertaining
to the Senior Notes, Senior Secured Notes, any Additional Senior Secured Notes,
any Existing Notes, Incremental Equivalent Debt or any Specified Junior
Financing.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term B-9 Lenders,Existing Non-Extended Term B-10
Lenders, Existing Non-Extended Term A-1 Lenders, Term A-2 Lenders, Term B-11
Lenders, Term B-12 Lenders, Term B-14 Loans, Revolving Credit Lenders and
Extending Lenders with Extended Term Loans or Extending Lenders with Extended
Revolving Credit Commitments, (b) when used with respect to Commitments, refers
to whether such Commitments are Revolving Credit Commitments, Incremental Term
B-12 Commitments, Incremental Term A-1 Loan2 Commitments, Term B-11 Loan14
Commitments or commitments in respect of any other Extended Term Loans or other
Extended Revolving Credit Commitments and (c) when used with respect to Loans or
a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Revolving Credit Loans, Term B-9 Loans,Existing Non-Extended Term
B-10 Loans, Existing Non-Extended Term A-1 Loans, Term A-2 Loans, Term B-11
Loans, Term B-12 Loans, Term B-14 Loans, Extended Term Loans or Loans in respect
of Extended Revolving Credit Commitments.

 

-20-



--------------------------------------------------------------------------------

“Closing Date” means October 24, 2006.

“Code” means the U.S. Internal Revenue Code of 1986, and the rules and
regulations related thereto.

“Co-Documentation Agents” means (i) prior to the Seventh Amendment Effective
Date, Wells Fargo Bank, National Association and General Electric Capital
Corporation as Co-Documentation Agents under this Agreement (or, with respect to
the Fifth Amendment and the Term A-1 Facility and Revolving Credit Facility,
Bank of Montreal, Chicago Branch, Citibank, N.A., Goldman Sachs Bank USA,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc.) and (ii) after the Seventh Amendment Effective Date, Citizens
Bank, National Association, BMO Capital Markets Corp., J.P. Morgan Securities
LLC, HSBC Securities (USA) Inc., Morgan Stanley Senior Funding, Inc., Mizuho
Bank, Ltd and Raymond James Bank, N.A.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 at such time, duly executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the “Senior
Guarantees”) by the Borrower, each Subsidiary Borrower and each Restricted
Subsidiary that is a Domestic Subsidiary and not an Excluded Subsidiary and,
upon the occurrence of a Holdings Election Event, Holdings (each, a
“Guarantor”);

(c) the Obligations and the Senior Guarantees shall have been secured by a
first-priority security interest in all Equity Interests (other than Equity
Interests of (i) Immaterial Subsidiaries, (ii) Unrestricted Subsidiaries,
(iii) Excluded Receivables Management Subsidiaries pledged to secure
Indebtedness permitted under Section 7.03(t)(i) or (ii) or if the creation of a
Lien on the Equity Interests of such Excluded Receivables Management Subsidiary
is not permitted or would (including upon foreclosure thereof) result in a
change of control (or similar event), default, termination, payment, purchase or
repurchase obligation pursuant to the terms of any Receivables Management
Financing, any service agreement (or similar arrangement) required by or entered
into in connection with such Receivables Management Financing or any credit
support provided by it in favor of any financier of such Receivables Management
Financing and (iv) any Restricted Subsidiary pledged to secure Indebtedness
permitted under Section 7.03(g)) of each wholly owned Subsidiary directly owned
by the Borrower or any Guarantor (other than Holdings) and, upon the occurrence
of a Holdings Election Event, the Equity Interests of the Borrower owned by
Holdings; provided that any required pledges of Equity Interests of a Foreign
Subsidiary or a FSHCO shall, in each case, be limited to 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary or FSHCO at any time;

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Senior Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets of the Borrower and each Guarantor (including accounts,
inventory, equipment, investment

 

-21-



--------------------------------------------------------------------------------

property, contract rights, intellectual property, other general intangibles,
Material Real Property and proceeds of the foregoing), in each case, with the
priority required by the Collateral Documents; provided that (i) there shall be
no security interests taken in (w) motor vehicles or other assets subject to
certificates of title, (x) deposit accounts or securities accounts,
(y) Receivables Management Assets owned by, or owing to, any Person (other than
the Borrower or a Restricted Subsidiary) or held in trust for the benefit of any
such Person, and the Equity Interests of Excluded Receivables Management
Subsidiaries and (z) any property or assets specifically excluded from the
Collateral under the terms of any applicable Collateral Document, (ii) security
interests in real property shall be limited to the Mortgaged Properties,
(iii) no documents, agreements, instruments or actions shall be required with
respect to assets located in a foreign jurisdiction (including no delivery or
recordation of recordable security documents with respect to intellectual
property registered in non-U.S. jurisdictions) and (iv) no documents,
agreements, instruments or actions shall be required to establish “control”
(within the meaning of the Uniform Commercial Code) by the Administrative Agent
or any Secured Party of any assets in order to create or perfect any security
interests therein or to enforce any such security interest, other than control
by delivery or possession to the extent required by the Collateral Documents;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to any Material Real Property required to be delivered pursuant to
Sections 6.11 or 6.13 (the “Mortgaged Properties”) duly executed and delivered
by the record owner of such property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid Lien on the property described therein,
free of any other Liens except as expressly permitted by Section 7.01, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property,
provided that nothing in this clause (iii) shall require the Borrower to update
existing surveys or order new surveys with respect to Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Borrower),
(a) the cost of creating or perfecting such pledges or security interests in
such assets or obtaining title insurance or surveys in respect of such assets
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom or (b) with respect to intent to use trademark applications, the
creation or perfection of such pledges or security interests is likely to have
an adverse effect on the validity of title. The Administrative Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to

 

-22-



--------------------------------------------------------------------------------

the Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Collateral Documents as in effect on the Closing
Date and, to the extent appropriate in the applicable jurisdiction, as agreed
between the Administrative Agent and the Borrower.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent and the Lenders pursuant to Section 6.11
or Section 6.13, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Senior Guarantee in favor
of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing or
Term A-1 Borrowing, (b) a conversion of Loans from one Type to the other, or
(c) a continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Parties” means the collective reference to Holdings, the Borrower or
any Restricted Subsidiary, and “Company Party” means any one of them.

“Company Material Adverse Effect” means any change, development, circumstance,
event or effect that, when considered either individually or in the aggregate
together with all other changes, developments, circumstances, events or effects,
(a) is materially adverse to the business, properties, assets, financial
condition, operations or results of operations of the Borrower and its
Subsidiaries taken as a whole, or (b) would prevent the timely consummation of
the Merger or prevent the Borrower from performing its obligations under this
Agreement; provided, however, that to the extent any change or effect is caused
by or results from any of the following, it shall not be taken into account in
determining whether there has been a “Company Material Adverse Effect” with
respect to the Borrower: (i) the announcement of the execution of the Merger
Agreement or the performance of obligations required by the Merger Agreement,
(ii) changes affecting the United States economy or financial markets as a whole
or changes that are the result of factors generally affecting the industries in
which the Borrower and its Subsidiaries conduct their business, in each case
which do not have a disproportionate effect on the Borrower and its Subsidiaries
taken as a whole as compared to other persons in the industry in which the
Borrower and its Subsidiaries conduct their business, (iii) the suspension of
trading in securities generally on the New York Stock Exchange or the American
Stock Exchange or Nasdaq, (iv) any change in GAAP or interpretation thereof
after the Closing Date, and (v) the commencement, occurrence, continuation or
escalation of any war, armed hostilities or acts of terrorism involving the
United States of America, in each case which do not have a disproportionate
effect on the Borrower and its Subsidiaries taken as a whole as compared to
other persons in the industry in which the Borrower and its Subsidiaries conduct
their business.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

-23-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense (other than any portion thereof related to the
Receivables Facilities) and, to the extent not reflected in such total interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations, and costs of surety bonds in
connection with financing activities, and any financing fees (including
commitment, underwriting, funding, “rollover” and similar fees and commissions,
discounts, yields and other fees, charges and amounts incurred in connection
with the issuance or incurrence of Indebtedness) and annual agency or similar
fees paid under the Facility or the Loan Documents;

(ii) provision for taxes based on income, profits or capital of the Borrower and
the Restricted Subsidiaries, including state, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period;

(iii) Non-Cash Charges, depreciation and amortization, and amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses;

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any offering (whether in a public or private sale) of Equity
Interests of the Borrower (or to the extent the net cash proceeds thereof are
contributed to the Borrower, of any direct or indirect parent of the Borrower)
or to any Investment permitted under this Agreement, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted under this
Agreement (including a refinancing thereof), in each case, whether or not
successful, including (A) such fees, expenses or charges related to the offering
of the Senior Notes and any Facility and (B) any amendment or other modification
of the Senior Notes or any Facility;

(v) the amount of any restructuring and restructuring related cost, charge or
reserve, including any costs incurred in connection with acquisitions and
dispositions after the Closing Date and costs related to the closure and/or
consolidation of facilities;

(vi) any other non-cash charges, including any write-offs or write-downs, and
equity-based compensation expense reducing Consolidated Net Income for such
period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period);

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary;

 

-24-



--------------------------------------------------------------------------------

(viii) the amount of management, monitoring, consulting, transaction and
advisory fees (including termination fees) and related indemnities and expenses
paid or accrued during such period to the Sponsors;

(ix) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition;

(x) to the extent covered by insurance under which the insurer has been properly
notified and has not denied or contested coverage, expenses with respect to
liability or casualty events or business interruption;

(xi) the amount of net cost savings and synergies projected by the Borrower in
good faith to be realized as a result of specified actions taken during such
period (calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions, provided that (A) such cost
savings are reasonably identifiable and factually supportable and (B) the
aggregate amount of cost savings added pursuant to this clause (xi) shall not
exceed $50,000,000the greater of $50,000,000 and 7.5% of Consolidated EBITDA
(prior to giving effect to such adjustments pursuant to this clause (xi)) for
any period consisting of four consecutive quarters for which financial
statements have been delivered to the Lenders pursuant to Section 6.01(a) or
(b), as applicable;

(xii) the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Receivables Facility;

(xiii) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Equity
Interests), solely to the extent that such net cash proceeds are excluded in the
calculation of clause (a) of the definition of Cumulative Growth Amount;

(xiv) the amount of loss on the non-ordinary course of business disposition of
Receivables Management Assets by any Receivables Management Subsidiary;

(xv) any fees, expenses or other cash charges incurred in connection with the
Fourth Amendment, the incurrence of Additional Term B-9 Loans and Additional
Term B-10 Loans, any Loan Conversion, and any other transactions related to the
foregoing; and

(xvi) any fees, expenses or other cash charges incurred in connection with the
Fifth Amendment, the establishment of the Term A-1 Facility, the incurrence of
Term A-1 Loans, the establishment of the Revolving Credit Facility, the issuance
of the Senior Notes, the repayment and refinancing of the Existing Notes and any
other transactions related to the foregoing;

(xvii) any fees, expenses or other cash charges incurred in connection with the
Seventh Amendment, the Term A-1 Loan Extension, the establishment of the Term
A-2

 

-25-



--------------------------------------------------------------------------------

Facility, the incurrence of Term A-2 Loans, the Term B-10 Loan Extension, the
Term B-11 Loan Extension, the establishment of the Term B-12 Facility,
incurrence of the Term B-12 Loans, the 2016 Revolving Credit Extension, the
establishment of the Extended 2016 Revolving Credit Facility, the establishment
of the Term B-14 Facility, the incurrence of the Term B-14 Loans, the issuance
of the Senior Secured Notes and any other transactions related to the foregoing;

(b) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from hedging obligations and
the application of Statement of Financial Accounting Standards No. 133; and

(ii) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk),

(c) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries; provided that, to the extent (A) there shall be
included in Consolidated Net Income, there shall be included in determining
Consolidated EBITDA for any period, without duplication, (A1) the Acquired
EBITDA of any Person, property, business or asset acquired by the Borrower or
any Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person, property, business or assets to the extent not so acquired), to
the extent not subsequently sold, transferred or otherwise disposed by the
Borrower or such Restricted Subsidiary (each such Person, property, business or
asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”), based on the actual Acquired EBITDA of such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition) and (B2) for the purposes of the definition of the term “Permitted
Acquisition” and Section 7.11, an adjustment in respect of each Acquired Entity
or Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Lenders and the Administrative Agent
and, (C) for purposes of determining the Total Leverage Ratio or Interest
Coverage Ratio only,B) there shall be excluded in determining Consolidated
EBITDA for any period, the Disposed EBITDA of any Person, property, business or
asset sold, transferred or, otherwise disposed of, or closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition), closure or disposition), and
(C) to the extent excluded as discontinued operations in calculating
Consolidated Net Income, there shall be included in determining Consolidated
EBITDA for any period, the income (loss) of discontinued operations attributable
to any Person, property, business or asset held-for-sale pending the Disposition
thereof until, and to the extent, actually Disposed of.

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on asset sales, disposals or abandonments, (b) any impairment
charge or asset write-off related to intangible assets, long-lived assets, and
investments in debt and equity securities pursuant to GAAP,

 

-26-



--------------------------------------------------------------------------------

(c) all losses from investments recorded using the equity method,
(d) stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).

“Consolidated Interest Expense” means, for any period, the sum of (i) the cash
interest expense (including that attributable to Capitalized Leases), net of
cash interest income, of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts relating to Indebtedness, (ii) any cash payments made
during such period in respect of obligations referred to in clause (b) below
relating to Funded Debt that were amortized or accrued in a previous period
(other than any such obligations resulting from the discounting of Indebtedness
in connection with the application of purchase accounting in connection with the
Transaction or any Permitted Acquisition) and (iii) from and after the date that
a Restricted Payments Interest Expense Election is made, the amount of all
Restricted Payments made by the Borrower used to fund cash interest payments in
respect of the Indebtedness subject to such Restricted Payments Interest Expense
Election, but excluding, however, (a) amortization of deferred financing costs
and any other amounts of non-cash interest, (b) the accretion or accrual of
discounted liabilities during such period, (c) all non-recurring cash interest
expense consisting of liquidated damages for failure to timely comply with
registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP, (d) fees and expenses associated
with the consummation of the Transaction, (e) annual agency or similar fees paid
to the Administrative Agent, (f) any fee or expense described in clause (j) of
the definition of Consolidated Net Income, (g) costs associated with obtaining
or terminating Swap Contracts, (h) commissions, discounts, yield and other fees
and charges (including any interest expense) incurred in connection with the
Receivables Facilities, (i) retirement of Indebtedness (including any portion
thereof in respect of paid-in-kind interest or accretion of original issue
discount), (j) financing fees (including commitment, underwriting, funding,
“rollover” and similar fees and commissions, discounts, yield and other fees,
charges and amounts incurred in connection with the issuance or incurrence of
Indebtedness) and (k) interest expense in respect of any Receivables Management
Financing; provided that for purposes of the definition of the term “Permitted
Acquisition” and Section 7.11, there shall be included in determining
Consolidated Interest Expense for any period the cash interest expense (or
income) of any Acquired Entity or Business acquired during such period, based on
the cash interest expense (or income) of such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
assuming any Indebtedness incurred or repaid in connection with any such
acquisition had been incurred or prepaid on the first day of such period and
Consolidated Interest Expense shall be calculated on a Pro Forma Basis in
calculating the Interest Coverage Ratio pursuant to Section 1.03(b).
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Fifth Amendment Effective Date, Consolidated Interest
Expense shall be an amount equal to actual Consolidated Interest Expense from
the Fifth Amendment Effective Date through the date of determination multiplied
by a fraction the numerator of which is 365 and the denominator of which is the
number of days from the Fifth Amendment Effective Date through the date of
determination.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

 

-27-



--------------------------------------------------------------------------------

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction), restructuring and restructuring related costs and
charges (except to the extent incurred more than six full fiscal quarters after
implementation of the actions, or occurrence of the events, giving rise
thereto), severance and retention, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) any after- tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower,

(e) the net income for such period of any Person that is not a Subsidiary, or
that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be excluded; provided that Consolidated Net Income
shall be increased by the amount of dividends or distributions or other payments
that are paid in cash (or to the extent of property and assets converted into
cash) to the Borrower or a Restricted Subsidiary in respect of such period,

(f) solely for the purpose of determining Cumulative Consolidated Net Income,
the net income for such period of any Restricted Subsidiary (other than any
Guarantor) to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income will be increased by the amount of dividends or other distributions or
other payments in respect of Equity Interests actually made by such Person in
cash and property (valued at the fair value of such property) to the Borrower or
a Restricted Subsidiary in respect of such period, to the extent not already
included therein,

(g) any impairment charge or asset write-off pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP,

(h) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transaction or any
consummated acquisition and the amortization or write-off of any amounts
thereof, net of taxes,

(i) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or hedging obligations or other derivative instruments,

 

-28-



--------------------------------------------------------------------------------

(j) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, incurrence or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any
Indebtedness (in each case, including any such transaction consummated on or
prior to the FifthSeventh Amendment Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction,

(k) non-cash income or charges resulting from mark-to-market accounting under
Financial Accounting Standard No. 52 relating to Indebtedness denominated in
foreign currencies,

(l) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights, and

(m) any unrealized net gains and losses resulting from hedging obligations and
the application of Statement of Financial Accounting Standards No. 133.

Notwithstanding the foregoing, for the purpose of determining Cumulative Growth
Amount, there shall be excluded from Consolidated Net Income any income arising
from any Disposition of the Equity Interests of an Unrestricted Subsidiary to
the extent such amount increases the Cumulative Growth Amount available pursuant
to clause (d)(ii) of the definition of Cumulative Growth Amount.

“Consolidated Senior Secured Debt” means, as of any date of determination, the
outstanding principal amount, without duplication, of (a) all Indebtedness under
the Facility, (b) all other Consolidated Total Debt permitted under Sections
7.03(b)(i), (e), (h), (n) and (s) and any Guarantee under Section 7.03(c) in
respect of such Consolidated Total Debt, in each case, that is secured by a Lien
and (c) any Additional Senior Secured Notes and the Senior Secured Notes.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments (and excluding
(i) any Receivables Management Financing to the extent the principal amount of
Indebtedness thereunder is limited in recourse to Receivables Management Assets
(or is non-recourse to the Borrower or any of its Restricted Subsidiaries other
than a special purpose Receivables Management Subsidiary that owns substantially
no assets other than Receivables Management Assets) and (ii) for the avoidance
of doubt, all Indebtedness outstanding under or in respect of the Receivables
Facilities), minus (b) the aggregate amount of unrestricted cash and
unrestricted Cash Equivalents (in each case, free and clear of all Liens, other
than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(r) and clauses (i) and (ii) of Section 7.01(t)) included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date. The amount of Consolidated Total Debt denominated in a currency other
than Dollars shall be (i) reduced by the amount of any asset of the Borrower and
the Restricted Subsidiaries in respect of the Foreign Exchange Component of any
related Swap Contract or (ii) increased by the amount of any liability of the
Borrower and the Restricted Subsidiaries in respect of the Foreign Exchange
Component of any related Swap Contract.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth

 

-29-



--------------------------------------------------------------------------------

opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date, but excluding current deferred income tax assets, over (b) the sum of
all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries on such date,
including the current portion of deferred revenue but excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans and L/C Obligations to the extent otherwise included
therein, (iii) the current portion of interest and (iv) the current portion of
current and deferred income taxes. Notwithstanding the foregoing, the
calculation of Consolidated Working Capital shall disregard the impact of
discontinued operations, attributable to any Person, property, business or asset
held-for-sale pending the Disposition thereof, including, for the avoidance of
doubt the reclassification of property, plant and equipment as current assets in
accordance with GAAP.

“Continuing Directors” means the directors of the Borrower on the Closing Date,
as elected or appointed after giving effect to the Merger and the other
transactions contemplated hereby, and each other director, if, in each case,
such other directors’ nomination for election to the board of directors of the
Borrower is recommendedapproved by a majority of the then Continuing Directors
or such other director receives the vote of the Permitted Holders in his or her
election by the stockholders of the Borrower.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converting Lenders” means, as the context requires, in connection with the
Fourth Amendment, the Converting Term B-9 Lenders and the Converting Term B-10
Lenders, as applicable.

“Converting Term B-7/B-10 Lenders” has the meaning specified in
Section 2.01(a)(iv)(A).

“Converting Term B-8/B-10 Lenders” has the meaning specified in
Section 2.01(a)(iv)(B).

“Converting Term B-9 Lenders” has the meaning specified in
Section 2.01(a)(iii)(A).

“Converting Term B-10 Lenders” means the Converting Term B-7/B-10 Lenders and
the Converting Term B-8/B-10 Lenders, as applicable.

“Credit Extension” means each of the following: (x) a Borrowing and (y) an L/C
Credit Extension.

“Cumulative Consolidated Net Income” means, at any date of determination,
Consolidated Net Income of the Borrower and Restricted Subsidiaries for the
period (taken as one accounting period) commencing on October 1, 2006 to the end
of the most recently ended fiscal quarter prior to such date for which financial
statements have been delivered pursuant to Section 6.01(a) or (b).

 

-30-



--------------------------------------------------------------------------------

“Cumulative Growth Amount” means the sum (without duplication), as of any date
of determination, of:

(a) (i) the amount of Net Cash Proceeds actually received by the Borrower from
the issuance by the Borrower of any Equity Interests or from any capital
contribution in respect of any Equity Interests of the Borrower after the
Closing Date (other than Permitted Equity Issuances made pursuant to
Section 8.05) that was Not Otherwise Applied and (ii) the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property received in connection with the issuance of any Equity Interests or
contributed to the capital of the Borrower after the Closing Date (other than
Permitted Equity Issuances made pursuant to Section 8.05) that was Not Otherwise
Applied, plus

(b) the amount of Net Cash Proceeds actually received by the Borrower from the
issuance after the Closing Date of Borrower Permitted Subordinated Debt that was
Not Otherwise Applied, plus

(c) an amount equal to any Returns actually received by the Borrower or any of
the Restricted Subsidiaries in cash or Cash Equivalents in respect of any
Investments (including, without limitation, Investments in Unrestricted
Subsidiaries except to the extent included in clause (d) below) made after the
Closing Date pursuant to Section 7.02(n), Section 7.02(o) or Section 7.02(v),
plus

(d) without duplication, (i) in the case of the redesignation after the Closing
Date of an Unrestricted Subsidiary as a Restricted Subsidiary (which, for
purposes hereof, shall be deemed to include the merger, consolidation or similar
transaction of an Unrestricted Subsidiary into the Borrower or a Restricted
Subsidiary, so long as the Borrower or a Restricted Subsidiary is the surviving
entity, and the transfer of all or substantially all of the assets of an
Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary), the fair
market value of the Investment in such Unrestricted Subsidiary, determined to be
such value at the time of such redesignation (or any such merger, consolidation,
transfer or other transaction less the amount of any consideration therefor paid
by the Borrower or a Restricted Subsidiary to any Person other than the Borrower
or a Restricted Subsidiary), provided that if such Unrestricted Subsidiary is a
Foreign Subsidiary at the time thereof, the amount to be included in this clause
(d)(i) shall not exceed amounts available for Investments in a Foreign
Subsidiary under Section 7.02(c)(iii)(A) (and after full utilization thereof,
under Section 7.02(n)) and availability under Section 7.02(c)(iii)(A) (and after
full utilization thereof, under Section 7.02(n)) shall be deemed utilized by the
amount included in this clause (d)(i), and (ii) the Equity Interests of any
Unrestricted Subsidiary or upon the Disposition thereof, the amount of Excluded
Net Cash Proceeds realized from such Disposition, plus

(e) if, as of the last day of the immediately preceding Test Period (after
giving Pro Forma Effect to the transaction with respect to which the Cumulative
Growth Amount is being calculated) the Total Leverage Ratio is 6.0:1 or less,
(i) 50% of Cumulative Consolidated Net Income at such time or (ii) in the case
Cumulative Consolidated Net Income at such time is a deficit, minus 100% of such
deficit (except for purposes of Section 7.02, the amount under this clause
(e)(ii) shall be deemed to be zero if Cumulative Consolidated Net Income at such
time is a deficit), minus

 

-31-



--------------------------------------------------------------------------------

(f) the sum, without duplication, of (A) the aggregate amount of Investments
made after the Closing Date pursuant to Section 7.02(o), (B) the aggregate
amount of Restricted Payments made after the Closing Date pursuant to subclause
(B) of Section 7.06(h) and (C) the aggregate amount of prepayments, redemptions
or repurchases made since the Closing Date pursuant to Section 7.13(a)(iv)(B),
plus

(g) for the purposes of Section 7.02(o) only, an amount equal to 50% of any
Restricted Payment made pursuant to Section 7.06(h) with the proceeds of the
Term B-6 Loans.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, in the case of Loan Parties incorporated or organized in
England or Wales, administration, administrative receivership, voluntary
arrangement and schemes of arrangement).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has given notice to Administrative Agent or Borrower that it will not make,
or that it has disaffirmed or repudiated any obligation to make, any Revolving
Credit Loan or fund any participation in L/C Obligations or participation in
Swing Line Loans hereunder (unless such notice is given by all Lenders or such
notice is given in connection with a good faith dispute regarding such
obligation) and has not revoked such notice or reaffirmed its obligations to
make any Revolving Credit Loan and fund any participations in L/C Obligations
and participations in Swing Line Loans hereunder, or (d) has (i) become and
continues to be the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become and continues to be the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (ii) been
taken over by the FDIC or any other state or federal regulator or Governmental
Authority or (iii) become the subject of a Bail-in Action; provided that, a
Lender shall not be a Defaulting Lender solely by virtue of the investment or
acquisition of any Equity Interest in such Lender or a parent company thereof by
any Governmental Authority or an instrumentality thereof.

 

-32-



--------------------------------------------------------------------------------

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit E-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

“Designated Amount” means: with respect to the Term B-9A-1 Loans, Term A-2
Loans, Term B-10 Loans, Term B-12 Loans, Term B-14 Loans and Extended Term
Loans, determined based on the aggregate principal amount of all the Term B-9A-1
Loans, Term A-2 Loans, Term B-10 Loans, Term B-12 Loans, Term B-14 Loans and any
Extended Term Loans, with respect to the aforementioned Term Loans, (i) with
respect to the Borrower, $821,000,000,382,272,772.69, (ii) with respect to West
Unified Communications Services, Inc. (f/k/a InterCall, Inc.), a Delaware
corporation, $875,000,000,911,697,396, (iii) with respect to West Safety
Services, Inc. (f/k/a Intrado Inc.), a Delaware corporation,
$406,400,000,337,125,608, (iv) with respect to West Interactive Services
Corporation (f/k/a West Notifications, Inc.), a Delaware corporation,
$162,700,000172,019,759 and (v) with respect to West Interactive Corporation, a
Delaware corporation, $109,000,000; provided that (x) from and after the Term
A-1 Incurrence Date, the definition of Designated Amount shall include the Term
A-1 Loans, with the Term A-1 Loans to be allocated on the Term A-1 Incurrence
Date as the Borrower directs in writing among the Borrower and the Subsidiary
Borrowers and (y) from and after the Sixth Amendment Effective Date, the
definition of Designated Amount shall include the Term B-11 Loans, with the Term
B-11 Loans to be allocated on the Sixth

 

-33-



--------------------------------------------------------------------------------

Amendment Effective Date among the Borrower and the Subsidiary Borrowers ratably
in accordance with the Designated Amounts immediately prior to the Sixth
Amendment Effective Date; provided further,91,154,464; provided however, that
the Borrower may, by written notice to the Administrative Agent, modify the
allocations of the Designated Amount to reallocate the Designated Amount of any
Subsidiary Borrower to the Borrower or another Subsidiary Borrower if (x) no
Event of Default has occurred and is continuing and (y) such Subsidiary Borrower
ceases to be a Restricted Subsidiary as a result of a transaction or designation
permitted by this Agreement and is released from its obligations under the
Guaranty in accordance with the requirements of Section 9.11(c).

“Designated Lender” means Wells Fargo Bank, National Association, in its
capacity as Designated Lender under and as defined in the Fourth Amendment or,
the Sixth Amendment or Seventh Amendment, as the context requires.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date of the Term Loans.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary

 

-34-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Prepayment Amount” has the meaning set forth in Section 2.05(b)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Term Loans of any Class, the effective yield
on such Term Loans as determined by the Administrative Agent and the Borrower,
taking into account the applicable interest rate margins, any interest rate
floors or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (x) the life of such Term
Loans and (y) four years following the date of incurrence thereof) payable
generally to Lenders making such Term Loans, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant Lenders and customary consent fees paid generally to
consenting Lenders. All such determinations made by the Administrative Agent and
the Borrower shall, absent manifest error, be final, conclusive and binding on
the Borrower and the Subsidiary Borrowers and the Lenders and the Administrative
Agent and the Borrower shall have no liability to any Person with respect to
such determination absent gross negligence or willful misconduct.

“Electing Lender” has the meaning specified in Section 2.17(f)(i).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to Hazardous Materials, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation,

 

-35-



--------------------------------------------------------------------------------

storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means the contribution by the Equity Investors (and
certain co-investors) of an aggregate amount of cash of not less than
$725,750,000 to Omaha.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Investors” means the Sponsors and the Management Stockholders.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, (i) for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the applicable Screen Rate, or

(b) if the rates referenced in the preceding clause (a) is not available, the
rate per annum equal to the rate at which the Administrative Agent is offered
rate that appears on the page of the Telerate Service (or any successor thereto)
that displays an

 

-36-



--------------------------------------------------------------------------------

average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as ofdeposits in Dollars of the
relevant Eurocurrency Rate Loan at approximately 11:00 a.m. (London time), two
(2) Business Days prior to the first day of such Interest Period, by leading
banks in the London interbank market for delivery on the first day of such
Interest Period for the number of the days comprised therein and in an amount
comparable to its portion of the amount of such Eurocurrency Rate Borrowing to
be outstanding during such Interest Period or, if different, the date on which
quotations would customarily be provided by leading banks in the London
Interbank Marketinterbank market for deposits of amounts in the relevant
currencyDollars for delivery on the first day of such Interest Period, or.

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other comparable publicly available service
for displaying eurocurrency rates as may be selected by the Administrative Agent
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, or, if different, the date on which quotations would
customarily be provided by leading banks in the London Interbank Market for
deposits of amounts in the relevant currency for delivery on the first day of
such Interest Period, or

(d) in the case of Term B-9 Loans, Term B-10 Loans and Term B-11 Loans only, if
higher than the rate per annum determined in accordance with preceding clauses
(a) through (c), a rate per annum equal to 0.75%.ii) for any interest
calculation with respect to a Base Rate Loan on any date:

(a) the date per annum determined by the Administrative Agent to be the Screen
Rate for Eurocurrency Rate Loans denominated in Dollars for an Interest Period
of one month; or

(b) if the rates referenced in the immediately preceding clause (a) is not
available, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in Dollars at approximately 11:00 a.m. (London time),
two (2) London Banking Days prior to the first day of such Interest Period in
the London interbank market, as applicable, for delivery on the first day of
such Interest Period for three months and in an amount comparable to its portion
of the amount of such Base Rate Borrowing to be outstanding during such Interest
Period.

 

-37-



--------------------------------------------------------------------------------

Each determination by the Administrative Agent of the Eurocurrency Rate shall be
conclusive and binding for all purposes absent manifest error.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Adjusted Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) the consolidated net income (loss) of the Borrower and the Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, excluding, without duplication, (A) extraordinary items for such
period, (B) the cumulative effect of a change in accounting principles during
such period to the extent included in consolidated net income (loss), (C) the
net income for such period of any Person that is not a Subsidiary, or that is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, or that is otherwise attributable to investments in joint ventures
recorded using the equity method of accounting (provided that the amount of any
dividends or distributions or other payments that are paid in cash (or to the
extent of property and assets converted into cash) to the Borrower or a
Restricted Subsidiary in respect of such period shall not be so excluded),
(D) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or hedging obligations or other derivative instruments,
(E) non-cash income or charges resulting from mark-to-market accounting under
Financial Accounting Standard No. 52 relating to Indebtedness denominated in
foreign currencies, and (F) any unrealized net gains and losses resulting from
hedging obligations and the application of Statement of Financial Accounting
Standards No. 133,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such consolidated net income (loss),

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions or Dispositions (other than a Disposition in the ordinary course of
business) by the Borrower and the Restricted Subsidiaries completed during such
period), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such consolidated net income (loss); over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits and cash charges
included in arriving at consolidated net income (loss) of the Borrower and the
Restricted Subsidiaries in clause (a)(i) above,

 

-38-



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period pursuant to Section 7.15, except to the extent that such
Capital Expenditures were financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to consolidated net income
(loss) and not in excess of the amount of such increase but excluding (X) all
other prepayments of Term Loans, including any buybacks pursuant to
Section 10.07(k) or prepayments pursuant to Section 2.05(a)(v) and (Y) all
prepayments of Revolving Credit Loans and Swing Line Loans) made during such
period (other than in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder),
except to the extent financed with the proceeds of other Indebtedness of the
Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such consolidated net income (loss),

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions or
Dispositions (other than a Disposition in the ordinary course of business) by
the Borrower and the Restricted Subsidiaries during such period),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a)) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f), (g), (h), (i), (k) and (l) to the extent such Restricted
Payments were financed with internally generated cash flow of the Borrower and
the Restricted Subsidiaries,

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

 

-39-



--------------------------------------------------------------------------------

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures, in each case, to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Permitted Acquisitions or Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining consolidated net income (loss) for
such period,

(xiii) proceeds received by the Borrower and the Restricted Subsidiaries from
insurance claims with respect to casualty events or business interruption which
reimburse prior business expenses to the extent such expenses were added to
consolidated net income (loss) for such period,

(xiv) cash indemnity payments received pursuant to indemnification provisions in
any agreement in connection with the Merger, any Permitted Acquisition or any
other Investment permitted hereunder (or in any similar agreement related to any
other acquisition consummated prior to the Closing Date, including the
acquisitions of Intrado Inc. and Raindance Communications, Inc.),

(xv) cash expenses incurred in connection with deferred compensation
arrangements in connection with the Transactions,

(xvi) cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of consolidated net income (loss) for such period,
and

(xvii) to the extent included in consolidated net income (loss) for such period,
the Net Cash Proceeds of any Permitted Equity Issuances made pursuant to
Section 8.05.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

 

-40-



--------------------------------------------------------------------------------

“Excluded Net Cash Proceeds” means Net Cash Proceeds (determined without regard
to the proviso at the end of paragraph (a) of the definition thereof) from any
Disposition or Casualty Event in respect of, or by, (a) any Foreign Subsidiary
(other than any Foreign Subsidiary to the extent that (i) such Foreign
Subsidiary would at such time be permitted to distribute such Net Cash Proceeds
to the Borrower or a Domestic Restricted Subsidiary in accordance with
applicable laws, including regulatory and capital requirements, and (ii) no
material adverse tax consequence would arise therefrom), (b) any Subsidiary
which is not a wholly owned Subsidiary, to the extent such Net Cash Proceeds are
used to assure compliance with regulatory capital requirements applicable to
such Subsidiary, cannot be distributed to any Loan Party without adverse tax
consequences or are otherwise distributed to shareholders of such Subsidiary who
are not Loan Parties, (c) Equity Interests of any Unrestricted Subsidiary and
(d) property and assets contributed to the Borrower other than by a Subsidiary
of the Borrower.

“Excluded Receivables Management Subsidiary” means any Receivables Management
Subsidiary that (a) is an obligor under any Receivables Management Financing or
(b) pursuant to the terms of any Receivables Management Financing, any service
agreement (or similar arrangement) required by or entered into in connection
with such Receivables Management Financing or any credit support provided by it
in favor of any financier of such Receivables Management Financing, (i) is not
permitted to be a Guarantor or (ii) the creation of a Lien on the Equity
Interests of such Receivables Management Subsidiary is not permitted or would
(including upon foreclosure thereof) result in a change of control (or similar
event), default, termination, payment, purchase or repurchase obligation.
Schedule 1.01F lists theThere are no Excluded Receivables Management
Subsidiaries as of the Closing Date.

“Excluded Subsidiary” means (a) subject to Section 7.14, any Subsidiary that is
not a wholly-owned Subsidiary, (b) any Receivables Subsidiary, (c) any Excluded
Receivables Management Subsidiary, (d) each Subsidiary listed on Schedule 1.01C
hereto, (e) any Subsidiary that is prohibited by applicable Law from
guaranteeing the Obligations, (f) any Foreign Subsidiary and any FSHCO, (g) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary or a FSHCO,
(gh) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 7.03(g) and each
Restricted Subsidiary thereof that guarantees such Indebtedness; provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (gh) if such secured Indebtedness is repaid or becomes unsecured or
if such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, (hi) any Immaterial Subsidiary and (ij) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a Senior Guarantee shall
be excessive in view of the benefits to be obtained by the Lenders therefrom. As
of the Seventh Amendment Effective Date, West International Corporation, a
Delaware corporation (“West International”) is an Excluded Subsidiary pursuant
to clause (f) of this definition and pursuant to Section 9.11(c), any existing
Guaranty by West International shall be terminated and all assets of West
International provided as Collateral pursuant to the terms of any Loan Documents
shall be released.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under or
otherwise violates the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any

 

-41-



--------------------------------------------------------------------------------

thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of November 15, 2004, among West, the Subsidiaries of West from time to
time party thereto as guarantors, the lenders party thereto and Wachovia Bank,
National Association, as Administrative Agent.

“Existing Letters of Credit” means the letters of credit outstanding on the
Fifth Amendment Effective Date and set forth on Schedule 1.01D.Non-Extended Term
A-1 Lender” means, at any time, a Lender that has an Existing Non-Extended Term
A-1 Loan at such time.

“Existing Non-Extended Term A-1 Loans” has the meaning specified in
Section 2.01(a)(v)(B). On the Seventh Amendment Effective Date, immediately
following the effectiveness of the Seventh Amendment, the aggregate principal
amount of Existing Non-Extended Term A-1 Loans outstanding is $79,865,294.69.

“Existing Non-Extended Term B-10 Lender” means, at any time, a Lender that has
an Existing Non-Extended Term B-10 Loan at such time.

“Existing Non-Extended Term B-10 Loans” has the meaning specified in Section
2.01(a)(iv)(D).

“Existing Notes” means the 2018 Notes and the 2019 Notes.

“Existing Notes Indentures” means the 2018 Notes Indenture and the 2019 Notes
Indenture.

“Existing Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender, the commitment of such Revolving Credit Lender to make Revolving
Credit Loans (and acquire participations in Letters of Credit) under this
Agreement as in effect immediately prior to the Seventh Amendment Effective
Date.

“Existing Revolving Credit Loans” means Revolving Credit Loans made by Lenders
pursuant to any Existing Revolving Credit Commitment.

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.17(b).

“Extended Revolving Credit Facility” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Extended Revolving Credit Commitments.

“Extended 2016 Revolving Credit Commitment” means, with respect to each Extended
2016 Revolving Credit Lender, its obligation to (a) make Revolving Credit Loans
to the Borrower pursuant to Section 2.01(b) and (b) purchase participations in
L/C Obligations, in an aggregate amount equal to its 2016 Revolving Credit
Extension Amount or in the Assignment and Assumption or Incremental Amendment,
as applicable, pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement,

 

-42-



--------------------------------------------------------------------------------

including pursuant to a Revolving Commitment Increase. The aggregate Extended
2016 Revolving Credit Commitments on the Seventh Amendment Effective Date,
(i) immediately prior to giving effect to the 2016 Incremental Revolving Credit
Commitments on such date is $242,308,000 and (ii) immediately after giving
effect to the 2016 Incremental Revolving Credit Commitments on such date is
$300,000,000.

“Extended 2016 Revolving Credit Facility” means, at any time, the aggregate
amount of the Revolving Credit Lenders’ Extended 2016 Revolving Credit
Commitments.

“Extended 2016 Revolving Credit Lender” means (i) immediately prior to the
effectiveness of the 2016 Incremental Revolving Credit Commitments, each
Revolving Credit Lender that has committed to convert its Existing Revolving
Credit Commitment into an Extended 2016 Revolving Credit Commitment pursuant to
the Seventh Amendment and (ii) immediately after the 2016 Revolving Credit
Extension, any Revolving Credit Lender with an Extended 2016 Revolving Credit
Commitment.

“Extended 2016 Revolving Credit Loans” means any loan made pursuant to the
Extended 2016 Revolving Credit Commitments.

“Extended Term A-1 Lender” means each Term A-1 Lender that has committed to
convert its Term A-1 Loans into Term A-2 Loans pursuant to the Seventh
Amendment.

“Extended Term A-1 Loans” means the Term A-1 Loans subject to the Term A-1 Loan
Extension.

“Extended Term B-10 Lender” means each Term B-10 Lender that has committed to
convert its Term B-10 Loans into Term B-12 Loans and/or Term B-14 Loans, as
applicable, pursuant to the Seventh Amendment.

“Extended Term B-10 Loans” means the Term B-10 Loans subject to the Term B-10
Loan Extension.

“Extended Term B-11 Lender” means each Term B-11 Lender that has committed to
convert its Term B-11 Loans into Term B-12 Loans pursuant to the Seventh
Amendment.

“Extended Term B-11 Loans” means the Term B-11 Loans subject to the Term B-11
Loan Extension.

“Extended Term Loan” has the meaning set forth in Section 2.17(b).

“Extending Lender” has the meaning set forth in Section 2.17(a).

“Extension” has the meaning set forth in Section 2.17(a).

“Extension Amendment” has the meaning set forth in Section 2.17(a).

“Facility” means the Term B-9 Loans, the Existing Non-Extended Term B-10 Loans,
the Term B-11 Loans, the Term B-12 Loans, the Term B-14 Loans, the Existing
Non-Extended Term A-1 Facility (including any Term A-1 Loans), any Extended Term
Loans, the Extended 2016 Revolving Credit Facility, the Swing Line Sublimit or
the Letter of or any other Revolving Credit SublimitFacility, as the context may
require.

“FATCA” has the meaning specified in Section 3.01(a).

 

-43-



--------------------------------------------------------------------------------

“FCPA” has the meaning specified in Section 5.19.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average of the quotations
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it on such day on such transactions as determined by the
Administrative Agent; provided that if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“Fifth Amendment” means that certain Amendment No. 5 to Amended and Restated
Credit Agreement, dated as of July 1, 2014, among the Borrower the Subsidiary
Borrowers, the Guarantors party thereto, the Lenders party thereto, the Term A-1
Lenders (as defined therein), the New Revolving Lenders (as defined therein),
the Swing Line Lender, the L/C Issuers and the Administrative Agent.

“Fifth Amendment Effective Date” has the meaning specified in the Fifth
Amendment. For avoidance of doubt, the Administrative Agent notified the parties
to this Agreement that the Fifth Amendment Effective Date occurred as of July 1,
2014.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Exchange Component” means, with reference to any Swap Contract relating
to Indebtedness, the cumulative change in fair value of such Swap Contract
resulting exclusively from changes in spot exchange rates.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which (a) is not a Domestic Subsidiary or (b) is set forth on Schedule
1.01ED.

“Foreign Subsidiary Available Investment Basket” means the following amounts, to
the extent not previously utilized on or after the Fifth Amendment Effective
Date: (a) $100,000,000 (net of any Returns in respect of any Investment made in
reliance on this clause (a)), and (b) the amounts referred to in Sections
7.02(n), 7.02(o) and 7.02(v) (and to the extent any of Sections 7.02(n), 7.02(o)
and 7.02(v) is relied upon on or after the Fifth Amendment Effective Date for
purposes of this definition, a corresponding amount under such Section shall be
deemed to have been utilized on or after the Fifth Amendment Effective Date).

“Fourth Amendment” means that certain Amendment No. 4 to Amended and Restated
Credit Agreement, dated as of January 24, 2014, among the Borrower, the
Subsidiary Borrowers, the Guarantors party thereto, the Lenders party thereto,
each Converting Lender, the Administrative Agent and the Designated Lender.

 

-44-



--------------------------------------------------------------------------------

“Fourth Amendment Effective Date” has the meaning specified in the Fourth
Amendment. For avoidance of doubt, the Administrative Agent notified the parties
to this Agreement that the Fourth Amendment Effective Date occurred as of
January 24, 2014.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Domestic Subsidiary, substantially all the assets of which,
directly or indirectly, consist of Equity Interests (or Equity Interests and
indebtedness) of one or more Foreign Subsidiaries that are “controlled foreign
corporations”within the meaning of Section 957 of the Code or any other Domestic
Subsidiary that is itself a FSHCO.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“Further Election” has the meaning specified in Section 2.17(f)(i).

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such

 

-45-



--------------------------------------------------------------------------------

Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or monetary other obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on or prior to the
Fifth Amendment Effective Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means, collectively, (a) the Guarantee Agreement made by the
Guarantors in favor of the Administrative Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F and (b) each other guaranty and
guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means Wells Fargo, any Lender or L/C Issuer, an Affiliate of Wells
Fargo or any Lender or L/C Issuer, or any Person that was a Lender, L/C Issuer
or Affiliate thereof at the time it entered into a Secured Hedge Agreement, with
respect to any Secured Hedge Agreement entered into prior to, on or after the
date of this Agreement.

“Holdings” means any Person that becomes the direct parent company of the
Borrower owning directly, of record and beneficially, 100% of the outstanding
Equity Interests of the Borrower, in which the Permitted Holders at such time
shall have acquired, directly or indirectly, Equity Interests; provided,
however, that upon the occurrence of a Holdings Election Event, Holdings shall
comply with and shall be subject to (i) the mandatory prepayment provisions set
forth in Section 2.05(b), (ii) the representations and warranties set forth in
Article V, (iii) the covenants set forth in Articles VI and VII (and any
Collateral Documents to which it becomes a party pursuant to the terms thereof),
(iv) the provisions of Article VIII, and (v) in the case of clauses (i), (ii),
(iii) and (iv), all related definitions.

“Holdings Election Event” means the occurrence of both of the following: (a) the
Borrower shall become the Subsidiary of Holdings and (b) the Borrower shall make
a Restricted Payments Interest Expense Election.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

-46-



--------------------------------------------------------------------------------

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Immaterial Subsidiary” means any Subsidiary designated in writing by the
Borrower to the Administrative Agent as an Immaterial Subsidiary that does not,
as of the last day of the most recently completed fiscal quarter of the
Borrower, have assets with a value in excess of 3.0% of the consolidated total
assets of the Borrower and its Subsidiaries and did not, as of the four-quarter
period ending on the last day of such fiscal quarter, have revenues exceeding
3.0% of the consolidated revenues of the Borrower and its Subsidiaries; provided
that if (a) such Subsidiary shall have been designated in writing by the
Borrower to the Administrative Agent as an Immaterial Subsidiary, and (b) if
(i) the aggregate assets then owned by all Subsidiaries of the Borrower that
would otherwise constitute Immaterial Subsidiaries shall have a value in excess
of 5.0% of the consolidated total assets of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter or (ii) the combined revenues of all
Subsidiaries of the Borrower that would otherwise constitute Immaterial
Subsidiaries shall exceed 5.0% of the consolidated revenues of the Borrower and
its Subsidiaries for such four-quarter period, the Borrower shall redesignate
one or more of such Subsidiaries to not be Immaterial Subsidiaries within ten
(10) Business Days after delivery of the Compliance Certificate for such fiscal
quarter such that only those such Subsidiaries as shall then have aggregate
assets of less than 5.0% of the consolidated total assets of the Borrower and
its Subsidiaries and combined revenues of less than 5.0% of the consolidated
revenues of the Borrower and its Subsidiaries shall constitute Immaterial
Subsidiaries.

“Increased Term Loans” has the meaning set forth in Section 2.14(a).

“Incremental Amendment” has the meaning set forth in Section 2.14(c).

“Incremental Equivalent Debt” has the meaning set forth in Section 2.14(f).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(c).

“Incremental Term Loans” has the meaning set forth in Section 2.14(a); provided
that, for the avoidance of doubt, (i) the Term A-12 Loans, the Term B-12 Loans
and Term B-14 Loans shall not be deemed to be Incremental Term Loans for
purposes of the last sentence of Section 2.14(a) and (ii) the Term B-11 Loans
shall be deemed to be Incremental Term Loans for purposes of the last sentence
in Section 2.14(a).

“Incremental Term A-2 Commitment” means, as to each Term A-2 Lender, its
commitment to provide a Term A-2 Loan Increase and make Term A-2 Loans on the
Seventh Amendment Effective Date to the Borrower and the applicable Subsidiary
Borrowers pursuant to Section 2.01(a)(ix)(B) in an aggregate principal amount
not to exceed the amount set forth opposite the Designated Lender’s name on
Annex D of the Seventh Amendment under the caption “Incremental Term A-2
Commitment”, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate Incremental Term A-2 Commitments of the Term A-2
Lenders on the Seventh Amendment Effective Date (immediately prior to giving
effect to the termination thereof on such date pursuant to Section 2.06(b)) is
$397,365,294.69.

“Incremental Term B-12 Commitment” means, as to the Designated Lender, its
commitment to provide a Term B-12 Loan Increase and make Term B-12 Loans on the
Seventh Amendment Effective Date to the Borrower and the applicable Subsidiary
Borrowers pursuant to Section 2.01(a)(vii)(C)

 

-47-



--------------------------------------------------------------------------------

in an aggregate principal amount not to exceed the amount set forth opposite the
Designated Lender’s name on Annex D of the Seventh Amendment under the caption
“Incremental Term B-12 Commitment”, as such amount may be adjusted from time to
time in accordance with this Agreement. The aggregate Incremental Term B-12
Commitments of the Designated Lender on the Seventh Amendment Effective Date
(immediately prior to giving effect to the termination thereof on such date
pursuant to Section 2.06(b)) is $646,135,146.77.

“Incremental Term B-14 Commitment” means, as to the Designated Lender, its
commitment to provide a Term B-14 Loan Increase and make Term B-14 Loans on the
Seventh Amendment Effective Date to the Borrower and the applicable Subsidiary
Borrowers pursuant to Section 2.01(a)(viii)(B) in an aggregate principal amount
not to exceed the amount set forth opposite the Designated Lender’s name on
Annex D of the Seventh Amendment under the caption “Incremental Term B-14
Commitment”, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate Incremental Term B-14 Commitments of the
Designated Lender on the Seventh Amendment Effective Date (immediately prior to
giving effect to the termination thereof on such date pursuant to
Section 2.06(b)) is $106,447,160.47.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and is not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s

 

-48-



--------------------------------------------------------------------------------

liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Borrower and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial L/C Issuer” means each of Deutsche Bank AG New York Branch and, Wells
Fargo Bank, National Association, and Bank of America, N.A. in their capacity as
an issuer of Letters of Credit hereunder.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit I.

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed to by, or available to, each
Lender of such Eurocurrency Rate Loan, nine or twelve months thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

-49-



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities or receivables of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business
consistent with past practice) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning set forth in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.13.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Priority Intercreditor Agreement” means a customary intercreditor,
collateral trust or other similar agreement entered into in connection with the
issuance of any Additional Senior Secured Notes secured by Liens ranking junior
to the Liens securing the Obligations, that provides, for terms substantially
similar to those set forth on Exhibit M to this Agreement, with such changes (so
long as such changes, taken as a whole, are not materially adverse to the
Lenders), if any, as may be reasonably satisfactory to the Administrative Agent.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, any Extended Revolving Credit
Commitment, any commitment in respect of any Extended Term Loan or any
Incremental Term Loan, in each case as extended in accordance with this
Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

-50-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means the Initial L/C Issuer and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit (including Existing Letters of
Credit) hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“LCT Election” has the meaning set forth in Section 1.11.

“LCT Test Date” has the meaning set forth in Section 1.11.

“Left Lead New 2016 Facilities Arranger” means, with respect to the Seventh
Amendment, the Term A-2 Loans, Term B-12 Loans, the Term B-14 Loans and the
Extended 2016 Revolving Credit Facility, Wells Fargo Securities, LLC, in its
capacity as the Left Lead New 2016 Facilities Arranger (as defined in the
Seventh Amendment).

“Left Lead New Term Facilities Arranger” means, with respect to the Fourth
Amendment and the Term B-9 Loans and Term B-10 Loans, Wells Fargo Securities,
LLC, in its capacity as the Left Lead New Term Facilities Arranger (as defined
in the Fourth Amendment).

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

-51-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $30,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility., with respect to any L/C Issuer at any time, the
amount set forth opposite such L/C Issuer’s name on Schedule II hereto under the
caption “L/C Commitment” or, if such L/C Issuer has entered into one or more
Assignment and Assumptions, set forth for such L/C Issuer in the Register
maintained by the Administrative Agent as such L/C Issuer’s “L/C Commitment,” as
such amount may be reduced at or prior to such time pursuant to Section 2.06.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Transaction” means (i) any Permitted Acquisition whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing and/or (ii) any redemption, repurchase, defeasance, satisfaction
and discharge or repayment of Indebtedness requiring irrevocable notice in
advance of such redemption, repurchase, defeasance, satisfaction and discharge
or repayment.

“Loan” means (a) an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan, or a Revolving Credit Loan or a Swing
Line Loan, (b) the conversion of an outstanding Term B-7 Loan into a Term B-9
Loan by a Converting Term B-9 lender pursuant to Section 2.01(a)(iii)(A) and,
(c) the conversion of an outstanding Term B-7 Loan and/or Term B-8 Loan into a
Term B-10 Loan by a Converting Term B-7/B-10 Lender and/or Converting Term
B-8/B-10 Lender, respectively, pursuant to Sections 2.01(a)(iv)(A) and
2.01(a)(iv)(B), respectively, (d) the conversion of an outstanding Term B-10
Loan into a Term B-12 Loan by an Extended Term B-10 Lender pursuant to
Section 2.01(a)(vii)(A), (e) the conversion of an outstanding Term A-1 Loan into
a Term A-2 Loan by an Extended Term A-1 Lender pursuant to
Section 2.01(a)(ix)(A) and (f) the conversion of an outstanding Revolving Credit
Loan into an Extended 2016 Revolving Credit Loan by an Extended 2016 Revolving
Credit Lender pursuant to Section 2.01(a)(x)(A)(ii).

“Loan Conversion” means the automatic conversion of (a) outstanding Term B-7
Loans into Term B-9 Loans in accordance with Section 2.01(a)(iii)(A) and
(b) outstanding Term B-7 Loans and Term B-8 Loans into Term B-10 Loans in
accordance with Sections 2.01(a)(iv)(A) and 2.01(a)(iv)(B), respectively.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Restatement Agreement, (iv) the Guaranty, (v) the Collateral Documents
and, (vi) each Letter of Credit Application and (vii) the Pari Passu
Intercreditor Agreement.

“Loan Parties” means, collectively, the Borrower, each Subsidiary Borrower and
each Guarantor.

 

-52-



--------------------------------------------------------------------------------

“Management Stockholders” means the members of management of the Borrower or its
Subsidiaries who are investors in the Borrower or any direct or indirect parent
thereof.

“Mandatory Prepayment Amount” has the meaning specified in Section 2.05(b)(vii).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrower or the Loan Parties (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
the Borrower or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $5,000,000.10,000,000; provided that any Mortgaged
Property subject to a Mortgage on the Seventh Amendment Effective Date shall be
deemed to be Material Real Property whether or not such Mortgaged Property has a
book value in excess of $10,000,000.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, July 1,
2019, (b) with respect to the Term B-9 Loans, July 15, 2016, (cb) with respect
to the Term B-10 Loans, June 30, 2018, (dc) with respect to the Term A-1 Loans,
July 1, 2019, and (ed) with respect to the Term B-11 Loans, November 24, 2021;
provided that the Maturity Date2021, (e) with respect to each of the Extended
2016 Revolving Credit Facility and the Term A-1 Loans shall be April 2, 2018 if
an aggregate principal amount of $500,000,000 or greater of Term B-10 Loans
remain outstanding on such date.2 Loans, June 17, 2021, (f) with respect to the
Term B-12 Loans, June 17, 2023 and (g) with respect to Term B-14 Loans, June 17,
2021.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger” means the between Omaha Acquisition Corp., a Delaware corporation, with
and into West with West being the surviving corporation.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 31,
2006, between Omaha and West.

“Merger Consideration” means the total funds required to consummate the Merger.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit L (with such changes as may be customary to account for local law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of Collateral and Guarantee Requirement.

 

-53-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses (including attorneys’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of the preceding
sentence or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; provided that no
net cash proceeds calculated in accordance with the foregoing shall constitute
Net Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$50,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary and, solely for purposes of the definition
of Cumulative Growth Amount, the issuance (or sale) of Equity Interests of the
Borrower, the excess, if any, of (i) the sum of the cash received in connection
with such incurrence or issuance over (ii) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses, incurred by the Borrower or such Restricted Subsidiary
in connection with such incurrence or issuance.

 

-54-



--------------------------------------------------------------------------------

“New 2016 Commitment Lender” has the meaning specified in the Seventh Amendment.

“New Commitment Lender” has the meaning specified in the Fourth Amendment.

“New Revolving Amount” has the meaning specified in Section 2.17(f)(i).

“New Revolving Commitment Lenders” has the meaning specified in
Section 2.17(f)(i).

“New Revolving Credit Commitment” has the meaning specified in
Section 2.17(f)(i).

“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

“Non-Converting Lenders” means each Lender with outstanding Term B-7 Loans or
Term B-8 Loans immediately prior to the Fourth Amendment Effective Date that is
not a Converting Lender.

“Non-Electing Lender” has the meaning specified in Section 2.17(f)(i).

“Non-Loan Party” means a Restricted Subsidiary that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Loans pursuant to Section 2.05(b), and (b) was not previously
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was (or may have been) contingent on receipt
of such amount or utilization of such amount for a specified purpose. The
Borrower shall promptly notify the Administrative Agent of any application of
such amount as contemplated by (b) above.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party and its Subsidiaries arising under any Secured Hedge Agreement
(excluding any Excluded Swap Obligations) and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Subsidiaries to the extent they
have obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations)

 

-55-



--------------------------------------------------------------------------------

to pay principal, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party or its Subsidiaries under any Loan Document
and (b) the obligation of any Loan Party or any of its Subsidiaries to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party or such
Subsidiary.

“OFAC” has the meaning specified in the definition of “Sanctions”.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the introductory
paragraph to this Agreement.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to Term Loans, and Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof then
outstanding after giving effect to any borrowings and prepayments or repayments
of Term Loans, Revolving Credit Loans (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) and Swing Line Loans, as the case may be, occurring on such
date; and (b) with respect to any L/C Obligations on any date, the amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Pari Passu Intercreditor Agreement” means an(i) an intercreditor agreement,
substantially in the form of Exhibit N, dated as of the Seventh Amendment
Effective Date, among the Administrative Agent, U.S. Bank National Association,
as “Initial Other Authorized Representative” (as defined therein) for the
“Initial Other First Lien Secured Parties” (as defined therein) and each
additional representative party thereto from time to time, as amended from time
to time and (ii) any other intercreditor, collateral trust or other similar
agreement, substantially in the form of Exhibit N, entered into in connection
with the issuance of any Additional Senior Secured Notes secured by Liens
ranking pari passu to the Liens securing the Obligations, appropriately modified
to reflect the terms of the applicable issue of Additional Senior Secured Notes
and with such other changes (so long as such changes, taken as a whole, are not
materially adverse to the Lenders), if any, as may be reasonably satisfactory to
the Administrative Agent.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning set forth in Section 10.07(e).

 

-56-



--------------------------------------------------------------------------------

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has any
obligations or liabilities contingent or otherwise.

“Permitted Acquisition” means any Permitted Basket Acquisition and the purchase
or other acquisition of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, or Equity Interests in a Person that, upon the consummation thereof,
will be a wholly owned Restricted Subsidiary of the Borrower (including as a
result of a merger or consolidation) made under Section 7.02(n), (o) or (v).

“Permitted Basket Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower to the extent permitted hereunder.

“Permitted Holders” means Gary L. West and Mary E. West (together with their
respective heirs and any trust established for their benefit or for the benefit
of such heirs) and the Equity Investors other than the Management Stockholders
to the extent that the amount of the outstanding voting stock of the Borrower
owned beneficially or of record by such Management Stockholders in the aggregate
at any time exceeds ten percent (10%) of the total amount of the outstanding
voting stock of the Borrower at such time.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest
(including interest paid-in-kind) together with accrued but unpaid interest and
premium, penalties and similar amounts thereon plus other amounts paid
(including any tender premium and similar amounts), and fees and expenses
reasonably incurred (including commitment, underwriting and all other financing
fees), in connection with such modification, refinancing, refunding, renewal,
replacement or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e), at
the time thereof, no Event of Default shall have occurred and be continuing, and
(d) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is Indebtedness permitted pursuant to Section 7.03(b), 7.03(h)
(solely in respect of Specified Junior Financing), 7.03(v) or 7.03(z), (i) to
the extent such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the

 

-57-



--------------------------------------------------------------------------------

documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, and (ii) such modification, refinancing,
refunding, renewal, replacement or extension is incurred by one or more Persons
who are the obligors of the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended.

“Permitted Unsecured Indebtedness” means any Indebtedness of the Borrower and/or
any other Loan Parties that (a) is unsecured, (b) has terms and conditions
(including as to covenants) customary for senior notes issued under Rule 144A of
the Securities Act, (c) is not scheduled to mature prior to the date that is
ninety-one (91) days after the Latest Maturity Date, (d) has no scheduled
amortization or scheduled payments of principal (other than customary offers to
purchase) prior to the Latest Maturity Date, (e) has covenant, default and
remedy provisions no more expansive in scope, or mandatory prepayment,
repurchase or redemption provisions no more expansive in scope, taken as a
whole, than those set forth in the indenture governing the Senior Notes (other
than, if such unsecured Indebtedness is subordinated, as would customarily be
contained in senior subordinated debt securities), (f) immediately prior to and
immediately after the incurrence of such Indebtedness, no Default or Event of
Default shall exist; and (g) the Borrower shall be in compliance with each of
the covenants set forth in Section 7.11 after giving Pro Forma Effect to the
incurrence of such Indebtedness and the application of proceeds thereof as of
the last day of the most recent Test Period.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Post Effectiveness” has the meaning specified in Section 2.17(f)(ii).

“Pre-Effectiveness” has the meaning specified in Section 2.17(f)(ii).

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Date” has the meaning specified in Section 2.05(b)(vii).

“Prepayment Option Notice” has the meaning specified in Section 2.05(b)(vii).

“Prime Rate” means, at any time, the prime lending rate as set forth on the
British Banking Association Telerate Page 5 (or such other comparable page as
may, in the opinionrate of interest per annum publicly announced from time to
time by the Administrative Agent, replace such page for the purpose of
displaying such rate), as in effect from time to time as its prime rate. Any

 

-58-



--------------------------------------------------------------------------------

change in the Base Rate due to a change in the Prime Rate actually available or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively. The Prime Rate is a reference rate and
doesparties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily represent thebe its lowest or best rate actually availablecharged to
its customers or other banks.

“Prior Senior Notes” has the meaning given to the term “New Senior Notes” in
Section VI(h) of the Restatement Agreement.

“Prior Senior Notes Indenture” means the indenture for the Prior Senior Notes,
dated as of October 24, 2006, together with any other agreement documenting the
Prior Senior Notes.

“Prior Senior Subordinated Notes” means $450,000,000 in aggregate principal
amount of senior subordinated notes issued by the Borrower and any exchange
notes issued in respect thereof on substantially the same terms.

“Prior Senior Subordinated Notes Indenture” means the indenture for the Prior
Senior Subordinated Notes, dated as of October 24, 2006, together with any other
agreement documenting the Prior Senior Subordinated Notes.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings and synergies or (b) any additional costs
incurred during such Post-Acquisition Period, in each case in connection with
the combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and the Restricted Subsidiaries; provided that, so
long as such actions are taken during such Post-Acquisition Period or such costs
are incurred during such Post-Acquisition Period, as applicable, the cost
savings and synergies related to such actions or such additional costs, as
applicable, it may be reasonably assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that such cost savings and synergies will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings, synergies or additional costs already included in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, for such Test Period.

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(a)(ii).

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded,

 

-59-



--------------------------------------------------------------------------------

and (ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” shall be included, (b) any repayment,
redemption or other retirement of Indebtedness and any assumption of
Indebtedness by a third party, and (c) any Indebtedness incurred or assumed by
the Borrower or any of the Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning set forth in
Section 5.05(a)(ii).

“Pro Rata Extension Offer” has the meaning set forth in Section 2.17.

“Pro Rata Share” means, with respect to each Lender at any time, (i) a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof, (ii) for
purposes of Section 2.02(b) only, at the time of the funding of the Additional
Term B-9 Loans on the Fourth Amendment Effective Date, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Additional Term B-9 Commitment of such Lender at such time and
the denominator of which is the sum of the aggregate Additional Term B-9
Commitments of all Lenders at such time, (iii) for purposes of Section 2.02(b)
only, at the time of the funding of the Additional Term B-10 Loans on the Fourth
Amendment Effective Date, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the Additional
Term B-10 Commitment of such Lender at such time and the denominator of which is
the sum of the aggregate Additional Term B-10 Commitments of all Lenders at such
time, (iv) for purposes of Section 2.02(b) only, at the time of the funding of
the Term A-1 Loans, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Term A-1
Commitment of such Lender at such time and the denominator of which is the sum
of the aggregate Term A-1 Commitments of all Term A-1 Lenders at such time, and
(v) for purposes of Section 2.02(b) only, at the time of the funding of the Term
B-11 Loans on the Sixth Amendment Effective Date, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Term B-11 Commitment of such Lender at such time and the
denominator of which is the sum of the aggregate Term B-11 Commitments of all
Term B-11 Lenders at such time, (vi) for purposes of Section 2.02(b) only, at
the time of the funding of the Term B-12 Loans on the Seventh Amendment
Effective Date, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Incremental Term
B-12 Commitment of such Lender at such time and the denominator of which is the
sum of the aggregate Incremental Term B-12 Commitments of all Term B-12 Lenders
at such time, (vii) for purposes of Section 2.02(b) only, at the time of the
funding of the Term B-14 Loans on the Seventh Amendment Effective Date, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Term B-14 Commitment of such Lender
at such time and the denominator of which is the sum of the aggregate Term B-14

 

-60-



--------------------------------------------------------------------------------

Commitments of all Term B-14 Lenders at such time and (viii) for purposes of
Section 2.02(b) only, at the time of the funding of the Term A-2 Loans on the
Seventh Amendment Effective Date, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Incremental Term A-2 Commitment of such Lender at such time and the denominator
of which is the sum of the aggregate Incremental Term A-2 Commitments of all
Term A-2 Lenders at such time.

“Projections” shall have the meaning set forth in Section 6.01(c).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by the Borrower or any direct or indirect
parent of the Borrower of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the Obligations of which are non -recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower or any of its Restricted Subsidiaries (other
than a Receivables Subsidiary).

“Receivables Management Assets” means any debt or other obligations, including
receivables and defaulted, contingent and charged-off obligations, any
participation or interest therein, and all rights and interests related to, or
arising in connection with, any of the foregoing, including any agreements,
documents and instruments.

“Receivables Management Business” means the segment of the Borrower’s
consolidated businesses relating to Receivables Management Assets, including,
without limitation, servicing, collecting, purchasing and selling Receivables
Management Assets and any financing thereof.

“Receivables Management Financing” means, with respect to any Receivables
Management Subsidiary, any Indebtedness incurred for the purpose of making
Investments in Receivables Management Assets and operating the Receivables
Management Business; provided, that the Indebtedness thereunder is not
(a) repayable or guaranteed by the Borrower or any Restricted Subsidiary other
than Receivables Management Subsidiaries and (b) secured by the assets of the
Borrower or any Restricted Subsidiary other than the property and assets of
Receivables Management Subsidiaries and the Equity Interests of Receivables
Management Subsidiaries.

“Receivables Management Leverage Ratio” means, with respect to the Receivables
Management Subsidiaries, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness attributable to the Receivables Management
Subsidiaries under Receivables Management Financings to (b) Consolidated EBITDA
attributable to the Receivables Management Subsidiaries.

 

-61-



--------------------------------------------------------------------------------

“Receivables Management Subsidiary” means any Restricted Subsidiary
substantially all of whose activities consist of engaging in the Receivables
Management Business.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages in, one or more Receivables Facilities and other activities
reasonably related thereto.

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refunding Loans” has the meaning set forth in Section 2.03(c)(i).

“Register” has the meaning set forth in Section 10.07(d).

“Rejection Notice” has the meaning set forth in Section 2.05(b)(vii).

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans and all L/C Obligations (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition)
and (b) aggregate unused Revolving Credit Commitments; provided that unused
Revolving Credit Commitment of, and the portion of the Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, the Fourth Amendment Effective Date, the Fifth Amendment Effective Date,
the Sixth Amendment Effective Date (for the purposes of the Sixth Amendment
only), the Seventh Amendment Effective Date (for the purposes of the Seventh
Amendment only) or the Restatement Effective Date, any secretary or assistant
secretary of a Loan Party. Any document delivered

 

-62-



--------------------------------------------------------------------------------

hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restatement Agreement” means that certain Restatement Agreement, dated as of
October 5, 2010, with respect to this Agreement.

“Restatement Effective Date” means October 5, 2010.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Payments Interest Expense Election” has the meaning set forth in
Section 7.06(k).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, dividends, distributions,
return of capital, interest, fees, premium, repayment of principal, income,
profits (from Disposition or otherwise) and other amounts realized from any
Investment.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(e).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 (as amended and restated by the Fifth Amendment) under the
caption “Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement,
including pursuant to a Revolving Commitment Increase. The aggregate Revolving
Credit Commitments of all Revolving Credit Lenders on the Fifth Amendment
Effective Date is $300,000,000. any Extended 2016 Revolving Credit Commitment,
2016 Incremental Revolving Credit Commitment or any Extended Revolving Credit
Commitment, as applicable.

 

-63-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the any
Extended 2016 Revolving Credit Lenders’Facility or any Extended Revolving Credit
Commitments at such timeFacility.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time(including any 2016 Incremental Revolving Credit
Commitment and any Extended 2016 Revolving Credit Commitment) at such time or,
if Revolving Credit Commitments have terminated, Revolving Credit Exposure.

“Revolving Credit LoansLoan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Pro Rata Extension Offers” has the meaning specified in
Section 2.17(a).

“Rolling B-11 Lenders” has the meaning set forth in the Seventh Amendment.

“Rollover Amount” has the meaning set forthspecified in Section 7.15(b).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any comprehensive economic Sanctions
(including, as of the Seventh Amendment Effective Date, Cuba, Iran, North Korea,
Sudan, Syria and the Crimea region).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means, any economic or financial sanction or trade embargo imposed,
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), the U.S. government, and, if applicable,
the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom.

“Same Day Funds” means immediately available funds.

“Screen Rate” means, with respect to Eurocurrency Rate Loans, the rate per annum
equal to the London interbank offered rate as administered by ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) that appears on the Reuters Screen

 

-64-



--------------------------------------------------------------------------------

LIBOR01 Page (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time), two (2) Business Days prior to the
first day of such Interest Period or, if different, the date on which quotations
would customarily be provided by leading banks in the London interbank market
for deposits of amounts in Dollars for delivery on the first day of such
Interest Period.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into or has been entered into prior to the Closing Date by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank; provided
that for the purposes of the Loan Documents in no circumstances shall any
Excluded Swap Obligations constitute Obligations with respect to any Secured
Hedge Agreement.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit G, together with each
Security Agreement Supplement and each other security agreement supplement
executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Guarantees” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Senior Notes” means $1,000,000,000 in aggregate principal amount of 5.375%
senior notes issued by the Borrower due 2022 issued on the Fifth Amendment
Effective Date.

“Senior Notes Indenture” means the indenture for the Senior Notes, dated as of
the Fifth Amendment Effective Date, together with any other agreement
documenting the Senior Notes.

“Senior Secured Notes” means $400,000,000 in aggregate principal amount of 4.75%
senior secured notes issued on the Seventh Amendment Effective Date.

“Senior Secured Notes Indenture” means the indenture for the Senior Secured
Notes, dated as of the Seventh Amendment Effective Date, together with any other
agreement documenting the Senior Secured Notes.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt of the Loan Parties as of the last
day of such Test Period to (b)

 

-65-



--------------------------------------------------------------------------------

Consolidated EBITDA for such Test Period; provided that for the purpose of
calculating the Senior Secured Leverage Ratio pursuant to subclause (y) of the
proviso appearing in Section 7.03(v) only (i) Consolidated Senior Secured Debt
used in the calculation thereof shall include Consolidated Total Debt
(determined as provided in succeeding clause (ii)) that is secured by any Lien
and (ii) Consolidated Total Debt used in the determination of Consolidated
Senior Secured Debt for purposes of such calculation shall be calculated as
provided in the proviso to the definition of Total Leverage Ratio.

“Seventh Amendment” means that certain Amendment No. 7 to Amended and Restated
Credit Agreement, dated as of June 17, 2016, among the Borrower, the Subsidiary
Borrowers, the Guarantors party thereto, the Lenders party thereto, each
Extending Lender, the Administrative Agent and the Designated Lender.

“Seventh Amendment Effective Date” has the meaning specified in the Seventh
Amendment. For the avoidance of doubt, the Administrative Agent notified the
parties to this Agreement that the Seventh Amendment Effective Date occurred as
of June 17, 2016.

“Sixth Amendment” means that certain Amendment No. 6 to Amended and Restated
Credit Agreement, dated as of November 24, 2015, among the Borrower the
Subsidiary Borrowers, the Guarantors party thereto, the Designated Lender, and
the Administrative Agent.

“Sixth Amendment Effective Date” has the meaning specified in the Sixth
Amendment. For avoidance of doubt, the Administrative Agent notified the parties
to this Agreement that the Sixth Amendment Effective Date occurred as of
November 24, 2015.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit E-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably

 

-66-



--------------------------------------------------------------------------------

small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit E-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).

“Specified Junior Financing” means any Junior Financing with an aggregate
outstanding principal amount in excess of the Threshold Amount.

“Specified Junior Financing DocumentDocumentation” means any Junior Financing
Document in respect of any Specified Junior Financing.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan, Term B-6 Loan, Term Loan Increase
or Revolving Commitment Increase that by the terms of this Agreement requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be calculated on a “Pro Forma Basis.”

“Sponsors” means Thomas H. Lee Partners, L.P. and Quadrangle Group LLC, and
their Affiliates and any investment funds advised or managed by any of the
foregoing, but not including, however, any portfolio companies of any of the
foregoing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

-67-



--------------------------------------------------------------------------------

“Sterling”, “GBP” and “£” means the lawful currency of the United Kingdom.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subordination Agreement” means a subordination agreement among the
Administrative Agent and one or more “Senior Representatives” for the holders of
Indebtedness subordinated to the Obligations, in form and substance reasonably
acceptable to the Administrative Agent and the Borrower. Wherever in this
Agreement a “Senior Representative” is required to become party to the
Subordination Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any Restricted Subsidiary to be subordinated to the
Obligations, then the Borrower, the Guarantors, and, upon the occurrence of a
Holdings Election Event, Holdings, the Administrative Agent and the “Senior
Representative” for such Indebtedness shall execute and deliver the
Subordination Agreement and the Administrative Agent shall be authorized to
execute and deliver the Subordination Agreement.

“Subsequent Transaction” has the meaning set forth in Section 1.11.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that references to a “Subsidiary” or
“Subsidiaries” in this Agreement and the other Loan Documents shall not include
West Education Foundation so long as such entity is a not-for-profit corporation
tax exempt under Section 501(c)(3) of the Code. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Borrowers” means the Restricted Subsidiaries of the Borrower set
forth on Schedule 1.01GE, as such schedule may be updated from time to time by
the Borrower by written notice to the Administrative Agent; provided that (i) if
the Borrower wishes to remove a Subsidiary Borrower from such schedule, then
such Subsidiary Borrower shall have ceased to be a Restricted Subsidiary as a
result of a transaction or designation permitted by this Agreement and shall
have been released from its obligations under the Guaranty in accordance with
the requirements of Section 9.11(c) and (ii) if the Borrower wishes to add a
Subsidiary Borrower to such schedule, then such Subsidiary Borrower shall have
provided such resolutions, good standing certificates and other documentation as
the Administrative Agent shall have reasonably requested to demonstrate such
Subsidiary Borrower’s authorization and capacity to assume (and its assumption
of) primary Obligations hereunder.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency

 

-68-



--------------------------------------------------------------------------------

swap transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.“Swing Line Lender” means Wells
Fargo, in its capacity as provider of Swing Line Loans, or any successor swing
line lender hereunder.Lender” means on or prior to the Seventh Amendment
Effective Date, Wells Fargo, in its capacity as provider of swing line loans
hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means Deutsche Bank Securities Inc. and Bank of America,
N.A., each in its capacity as a Syndication Agent under this Agreement (or,
(i) with respect to the Fourth Amendment and the Term B-9 Loans and Term B-10
Loans, Deutsche Bank Securities Inc., in its capacity as Syndication Agent,
(ii) with respect to the Fifth Amendment and the Term A-1 Facility and the
Revolving Credit Facility, Deutsche Bank Securities Inc., in its capacity as
Syndication Agent, and (iii) with respect to the Sixth Amendment and the Term
B-11 Loans, Deutsche Bank Securities Inc., in its

 

-69-



--------------------------------------------------------------------------------

capacity as Syndication Agent and (iv) with respect to the Seventh Amendment,
the Term B-12 Loans and the Term B-14 Loans, Deutsche Bank Securities Inc. and
Bank of America N.A., each in its capacity as Syndication Agent).

“Taxes” has the meaning specified in Section 3.01(a).

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(a)(v).

“Term A-1 Commitment” means, as to any Term A-1 Lender, its obligation to make
Term A-1 Loans to the Borrower and the applicable Subsidiary Borrowers pursuant
to Section 2.01(a)(v) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 (as amended and restated
by the Fifth Amendment) under the caption “Term A-1 Facility Commitment”, as
such amount may be adjusted from time to time in accordance with this Agreement.
The aggregate Term A-1 Commitments of all Term A-1 Lenders on the Fifth
Amendment Effective Date is $350,000,000.

“Term A-1 Facility” means, at any time, the aggregate amount of the Term A-1
Lenders’ Term A-1 Commitments at such time.

“Term A-1 Incurrence Date” has meaning specified in Section 2.01(a)(v)(A).

“Term A-1 Lender” means, at any time, any Lender that has a Term A-1 Commitment
or a Term A-1 Loan at such time.

“Term A-1 Loan” (x) initially, has the meaning specified in
Section 2.01(a)(v).(A) and (y) immediately following the effectiveness of the
Seventh Amendment, the Existing Non-Extended Term A-1 Loans.

“Term A-1 Loan Extension Amount” means, with respect to each Extended Term A-1
Lender, the amount determined by the Administrative Agent and the Borrower as
the final amount of such Extended Term A-1 Lender’s Term A-1 Loans that are to
be converted into Term A-2 Loans on the Seventh Amendment Effective Date and
notified to each such Lender by the Left Lead New 2016 Facilities Arranger
promptly following the Seventh Amendment Effective Date. All such determinations
made by the Administrative Agent and the Borrower shall, absent manifest error,
be final, conclusive and binding on the Borrower and the Lenders and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct.

“Term A-1 Loan Extension” shall mean the conversion and extension of Term A-1
Loans into Term A-2 Loans as described in Section 2.01(a)(ix)(A).

“Term A-1 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term A-1 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term A-1 Lender resulting from the Term A-1 Loans made or held by such Term A-1
Lender.

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to Section
2.01(a)(ix).

 

-70-



--------------------------------------------------------------------------------

“Term A-2 Facility” means, at any time, the aggregate amount of the Term A-2
Lenders’ Term A-2 Loans at such time.

“Term A-2 Lender” means, at any time, any Lender that has an Incremental Term
A-2 Commitment or a Term A-2 Loan at such time.

“Term A-2 Loan” means a Loan made or converted pursuant to Section 2.01(a)(ix).

“Term A-2 Loan Increase” shall mean the Term Loan Increase and extension of Term
A-2 Loans as described in Section 2.01(a)(ix)(B).

“Term A-2 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term A-2 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term A-2 Lender resulting from the Term A-2 Loans made or held by such Term A-2
Lender.

“Term B Loans” means the Term B-10 Loans, Term B-11 Loans, Term B-12 Loans and
Term B-14 Loans.

“Term B-4 Loans” has the meaning specified in this Agreement immediately prior
to the Fifth Amendment Effective Date.

“Term B-5 Loans” has the meaning specified in this Agreement immediately prior
to the Fifth Amendment Effective Date.

“Term B-6 Loans” has the meaning specified in this Agreement immediately prior
to the Fifth Amendment Effective Date.

“Term B-7/B-10 Conversion Amount” has the meaning specified in the Fourth
Amendment.

“Term B-7 Lender” means, at any time, any Lender that has a Term B-7 Loan at
such time.

“Term B-7 Loan” means a Loan made pursuant to Section 2.01(a)(i) of this
Agreement immediately prior to the Fifth Amendment Effective Date. On the Fourth
Amendment Effective Date, immediately prior to the effectiveness of the Fourth
Amendment, the aggregate principal amount of Term B-7 Loans outstanding is
$312,096,942.99. On the Fifth Amendment Effective Date the aggregate principal
amount of Term B-7 Loans outstanding is $0.

“Term B-8/B-10 Conversion Amount” has the meaning specified in the Fourth
Amendment.

“Term B-8 Lender” means, at any time, any Lender that has a Term B-8 Loan at
such time.

“Term B-8 Loan” means a Loan made pursuant to Section 2.01(a)(ii) of this
Agreement immediately prior to the Fifth Amendment Effective Date. On the Fourth
Amendment Effective Date, immediately prior to the effectiveness of the Fourth
Amendment, the aggregate principal amount of Term B-8 Loans outstanding is
$2,063,250,000.00. On the Fifth Amendment Effective Date the aggregate principal
amount of Term B-8 Loans outstanding is $0.

 

-71-



--------------------------------------------------------------------------------

“Term B-9 Commitment” means (i) as to the Designated Lender, its Additional Term
B-9 Commitment and (ii) as to any Converting Term B-9 Lender, its commitment to
convert Term B-7 Loans to Term B-9 Loans pursuant to the Loan Conversion as
provided in the Fourth Amendment.

“Term B-9 Conversion Amount” has the meaning specified in the Fourth Amendment.

“Term B-9 Lender” means, at any time, any Lender that has a Term B-9 Commitment
or a Term B-9 Loan at such time.

“Term B-9 Loan” means a “borrowing” (as such term is used in Section 2.16) of a
Loan pursuant to Section 2.01(a)(iii) (including Term B-7 Loans converted
pursuant to Section 2.01(a)(iii)(A) and Loans made by the Designated Lender
pursuant to Section 2.01(a)(iii)(B)). On the FourthSeventh Amendment Effective
Date, immediately following the effectiveness of the Fourth Amendment, the
aggregate principal amount of Term B-9 Loans outstanding is $312,096,942.99. 0.

“Term B-9 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-9 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term B-9 Lender resulting from the Term B-9 Loans made or held by such Term B-9
Lender.

“Term B-10 Commitment” means (i) as to the Designated Lender, its Additional
Term B-10 Commitment and (ii) as to any Converting Term B-10 Lender, its
commitment to convert Term B-7 Loans and/or Term B-8 Loans to Term B-10 Loans
pursuant to the Loan Conversion as provided in the Fourth Amendment.

“Term B-10 Lender” means, at any time, any Lender that has a Term B-10
Commitment or a Term B-10 Loan at such time.

“Term B-10 Loan” means a “borrowing” (as such term is used in Section 2.16) of a
Loan pursuant to Section 2.01(a)(iv) (including (xw) Term B-7 Loans converted
pursuant to Section 2.01(a)(iv)(A), (yx) Term B-8 Loans converted pursuant to
Section 2.01(a)(iv)(B) and, (zy) Loans made by the Designated Lender pursuant to
Section 2.01(a)(iv)(C)). On the Fourth and (z) immediately following the
effectiveness of the Seventh Amendment, the Existing Non-Extended Term B-10
Loans). On the Seventh Amendment Effective Date, immediately following the
effectiveness of the FourthSeventh Amendment, the aggregate principal amount of
Term B-10 Loans outstanding is $2,063,250,000.00.34,404,705.

“Term B-10 Loan Extension” shall mean (i) the conversion and extension of Term
B-10 Loans into Term B-12 Loans as described in Section 2.01(a)(vii)(A) and
(ii) the conversion and extension of Term B-10 Loans into Term B-14 Loans as
described in Section 2.01(a)(viii)(A), as applicable.

“Term B-10 Loan Extension Amount (B-12)” shall mean, with respect to each
Extended Term B-10 Lender, the amount determined by the Administrative Agent and
the Borrower as the final amount of such Extended Term B-10 Lender’s Term B-10
Loans that are to be converted into Term B-12 Loans on the Seventh Amendment
Effective Date and notified to each such Lender by the Left Lead New 2016
Facilities Arranger promptly following the Seventh Amendment Effective Date. All
such

 

-72-



--------------------------------------------------------------------------------

determinations made by the Administrative Agent and the Borrower shall, absent
manifest error, be final, conclusive and binding on the Borrower and the Lenders
and the Administrative Agent shall have no liability to any Person with respect
to such determination absent gross negligence or willful misconduct.

“Term B-10 Loan Extension Amount (B-14)” shall mean, with respect to each
Extended Term B-10 Lender, the amount determined by the Administrative Agent and
the Borrower as the final amount of such Extended Term B-10 Lender’s Term B-10
Loans that are to be converted into Term B-14 Loans on the Seventh Amendment
Effective Date and notified to each such Lender by the Left Lead New 2016
Facilities Arranger promptly following the Seventh Amendment Effective Date. All
such determinations made by the Administrative Agent and the Borrower shall,
absent manifest error, be final, conclusive and binding on the Borrower and the
Lenders and the Administrative Agent shall have no liability to any Person with
respect to such determination absent gross negligence or willful misconduct.

“Term B-10 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-10 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) to such
Term B-10 Lender resulting from the Term B-10 Loans made or held by such Term
B-10 Lender.

“Term B-11 Commitment” means, as to the Designated Lender, its obligation to
make Term B-11 Loans on the Sixth Amendment Effective Date to the Borrower and
the applicable Subsidiary Borrowers pursuant to Section 2.01(a)(vi) in an
aggregate principal amount not to exceed the amount set forth opposite the
Designated Lender’s name on Annex D of the Sixth Amendment under the caption
“Term B-11 Commitment”, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Term B-11 Commitments on the Sixth
Amendment Effective Date (immediately prior to giving effect to the termination
thereof on such date pursuant to Section 2.06(b)) is $250,000,000.

“Term B-11 Lender” means, at any time, any Lender that has a Term B-11
Commitment or a Term B-11 Loan at such time.

“Term B-11 Loan” means a Loan made pursuant to Section 2.01(a)(vi). on the Sixth
Amendment Effective Date. On the Seventh Amendment Effective Date, immediately
following the effectiveness of the Seventh Amendment, the aggregate principal
amount of Term B-11 Loans outstanding is $0.

“Term B-11 Loan Extension” shall mean the conversion and extension of Term B-11
Loans into Term B-12 Loans as described in Section 2.01(a)(vii)(B).

“Term B-11 Loan Extension Amount” shall mean, with respect to each Extended Term
B-11 Lender, the amount determined by the Administrative Agent and the Borrower
as the final amount of such Extended Term B-11 Lender’s Term B-11 Loans that are
to be converted into Term B-12 Loans on the Seventh Amendment Effective Date and
notified to each such Lender by the Left Lead New 2016 Facilities Arranger
promptly following the Seventh Amendment Effective Date. All such determinations
made by the Administrative Agent and the Borrower shall, absent manifest error,
be final, conclusive and binding on the Borrower and the Lenders and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct.

“Term B-11 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-11 Lender or its registered assigns, in
substantially the form of Exhibit C-1

 

-73-



--------------------------------------------------------------------------------

hereto, evidencing the aggregate Indebtedness of the Borrower and the Subsidiary
Borrowers (which shall be allocated among them ratably in accordance with the
Designated Amounts immediately prior to the Sixth Amendment Effective Date) to
such Term B-11 Lender resulting from the Term B-11 Loans made or held by such
Term B-11 Lender.

“Term B-12 Borrowing” means a borrowing consisting of simultaneous Term B-12
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term B-12 Lenders pursuant to Section
2.01(a)(vii).

“Term B-12 Facility” means, at any time, the aggregate amount of the Term B-12
Lenders’ Term B-12 Loans at such time.

“Term B-12 Lender” means, at any time, any Lender that has an Incremental Term
B-12 Commitment or a Term B-12 Loan at such time.

“Term B-12 Loan” means a Loan made or converted pursuant to Section
2.01(a)(vii).

“Term B-12 Loan Increase” shall mean the Term Loan Increase and making of Term
B-12 Loans as described in Section 2.01(a)(vii)(B)

“Term B-12 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-12 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts
immediately prior to the Seventh Amendment Effective Date) to such Term B-12
Lender resulting from the Term B-12 Loans made or held by such Term B-12 Lender.

“Term B-14 Borrowing” means a borrowing consisting of simultaneous Term B-14
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term B-14 Lenders pursuant to Section
2.01(a)(viii).

“Term B-14 Facility” means, at any time, the aggregate amount of the Term B-14
Lenders’ Term B-14 Loans at such time.

“Term B-14 Lender” means, at any time, any Lender that has a Term B-14
Commitment or a Term B-14 Loan at such time.

“Term B-14 Loan” means a Loan made pursuant to Section 2.01(a)(viii).

“Term B-14 Loan Increase” shall mean the Term Loan Increase and making of Term
B-14 Loans as described in Section 2.01(a)(viii)(B)

“Term B-14 Note” means a promissory note of the Borrower and the Subsidiary
Borrowers payable to any Term B-14 Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness of the Borrower and the Subsidiary Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts
immediately prior to the Seventh Amendment Effective Date) to such Term B-14
Lender resulting from the Term B-14 Loans made or held by such Term B-14 Lender.

“Term Commitment” means any commitment in respect of Extended Term Loans, any
Term B-9 Commitment, any Term B-10 Commitment, any Term A-1Incremental Term A-2
Commitment, any Term B-11 Commitment, any Incremental Term B-12 Commitment and
any Term B-1114 Commitment.

 

-74-



--------------------------------------------------------------------------------

“Term Lender” means any Term B-910 Lender, any Existing Non-Extended Term B-10
Lender, any Term A-1 Lender, any Existing Non-Extended Term A-1 Lender, any Term
A-2 Lender, any Term B-11 Lender, any Term B-12 Lender, any Term B-14 Lender or
any Extending Lender of Extended Term Loans, as applicable.

“Term Loan” means any Term B-9 Loan, anyExisting Non-Extended Term B-10 Loan,
any Existing Non-Extended Term A-1 Loan, any Term A-2 Loan, any Term B-11 Loan,
any Term B-12 Loan, Term B-14 Loan or any Extended Term Loan, as applicable;
provided, that Term Loans shall also include all term loans made under the
Original Credit Agreement since the Closing Date prior to the Fifth Amendment
Effective Date for purposes of the definition of Excess Cash Flow,
Section 2.05(b)(i) of this Agreement, including any Existing Term Loans (as
defined in the Original Credit Agreement), any Term B-2 Loans (as defined in the
Original Credit Agreement), Incremental Term B-3 Loans (as defined in the
Original Credit Agreement) any Term B-4 Loans, any Term B-5 Loans, any Term B-6
Loans, any Term B-7 Loans and any Term B-8 Loans.

“Term Loan Increase” has the meaning specified in Section 2.14(a).

“Term Note” means any Term B-9 Note, any Term B-10 Note, any Term A-1 Note, any
Term A-2 Note, any Term B-11 Note, any Term B-12 Note, or any Term B-1114 Note,
as applicable.

“Term Pro Rata Extension Offers” has the meaning specified in Section 2.17(a).

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

“Threshold Amount” means $35,000,000.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period; provided that for the purpose of
calculating the Total Leverage Ratio pursuant to subclause (y) of the proviso
appearing in Section 7.03(v) and subclause (vii) of Section 7.13(a) only,
Consolidated Total Debt as used in such calculation shall be determined
(I) without giving effect to the netting of unrestricted cash and Cash
Equivalents contemplated by clause (b) of the first sentence of such definition,
and (II) by adding thereto the aggregate amount of all outstanding Disqualified
Equity Interests of the Borrower and all Disqualified Equity Interests and
Preferred Stock of its Restricted Subsidiaries on a consolidated basis, with the
amount of such Disqualified Equity Interests and Preferred Stock equal to the
greater of their respective voluntary or involuntary liquidation preferences and
maximum fixed repurchase prices, in each case determined on a consolidated basis
in accordance with GAAP. For purposes hereof, the “maximum fixed repurchase
price” of any Disqualified Equity Interests or Preferred Stock that does not
have a fixed repurchase price shall be calculated in accordance with the terms
of such Disqualified Equity Interests or Preferred Stock as if such Disqualified
Equity Interests or Preferred Stock were purchased on any date on which
Consolidated Total Debt shall be required to be determined pursuant to the
Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Equity Interests or Preferred Stock, such fair market
value shall be determined reasonably and in good faith by the Borrower.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

-75-



--------------------------------------------------------------------------------

“Tranche” means a category of Commitments or Credit Extensions thereunder. For
purposes hereof, each of the following comprises a separate Tranche: (a) the
unused Revolving Credit Commitments, (b) the outstanding Revolving Credit Loans
and L/C Obligations in respect of Letters of Credit, (c) the unused Term A-1
Commitments and (d) the outstanding Term Loans of each Class.

“Transaction” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the issuance of the New Notes, (d) the funding of the Term Loans (as defined
in the Original Credit Agreement as in effect on the Closing Date), (e) the
refinancing of the Existing Credit Agreement and certain other Indebtedness of
the Borrower and its Subsidiaries, (f) transaction, retention and incentive
bonuses and change of control payments to management and other employees of the
Borrower and all related transactions, (g) the establishment of equity
compensation plans, equity arrangements and employment arrangements with certain
of the Borrower’s management, (h) the consummation of any other transactions in
connection with the foregoing and (i) the payment of fees and expenses incurred
in connection with any of the foregoing.

“Transaction Documents” means the Merger Agreement and all other material
documents, instruments and certificates contemplated by the Merger Agreement.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” has the meaning set forth in Section 4.01(f).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B and (ii) any Subsidiary of the Borrower designated by the board
of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.15 subsequent to the Closing Date. Any Subsidiary of any such
Unrestricted Subsidiary that is formed or acquired by such Unrestricted
Subsidiary after the designation of any such Subsidiary as an Unrestricted
Subsidiary (or in the case of clause (i), subsequent to the Closing Date) shall
automatically be deemed to be an Unrestricted Subsidiary and shall not be
subject to Section 6.15.

“U.S. Lender” has the meaning set forth in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the

 

-76-



--------------------------------------------------------------------------------

then outstanding principal amount of such Indebtedness; provided, that for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being extended, replaced, refunded, refinanced, renewed or
defeased (the “Applicable Indebtedness”), the effects of any amortization or
prepayments made on such Applicable Indebtedness prior to the date of the
applicable extension, replacement, refunding, refinancing, renewal or defeasance
shall be disregarded.

“Wells Fargo” means Wells Fargo Bank, National Association.

“West” has the meaning specified in the introductory paragraph to this
Agreement.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) For purposes of determining compliance at any time with Sections 7.01, 7.02,
7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any Lien, Investment,
Indebtedness, Disposition, Restricted Payment, affiliate transaction,
Contractual Obligation or prepayment of

 

-77-



--------------------------------------------------------------------------------

Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such Sections 7.01, 7.02, 7.03,
7.05, 7.06, 7.08, 7.09 and 7.13, such transaction (or portion thereof) at any
time shall be permitted under one or more of such clauses as determined by the
Borrower in its sole discretion at such time of determination (it being
understood that Investments may be made by any Restricted Subsidiary that is not
a Loan Party to the extent such Investments are made with the proceeds received
by such Restricted Subsidiary from an Investment made by a Loan Party in such
Restricted Subsidiary pursuant to Section 7.02).

(f) The terms “conversion” and “continuation” as they relate to (i) the Term B-9
Loans shall include the consolidated “borrowing” of Term B-9 Loans pursuant to
the simultaneous conversion of Term B-7 Loans into Term B-9 Loans by way of the
Loan Conversion and the incurrence of Additional Term B-9 Loans on the Fourth
Amendment Effective Date on the terms provided in Section 2.01(a)(iii) and
(ii) the Term B-10 Loans shall include the consolidated “borrowing” of Term B-10
Loans pursuant to the simultaneous conversion of Term B-7 Loans and/or Term B-8
Loans into Term B-10 Loans by way of the Loan Conversion and the incurrence of
Additional Term B-10 Loans on the Fourth Amendment Effective Date on the terms
provided in Section 2.01(a)(iv).

(g) The terms “conversion” and “continuation” as they relate to (i) the Term
B-12 Loans shall include the consolidated “borrowing” of Term B-12 Loans
pursuant to the simultaneous conversion of Term B-10 Loans by way of the
applicable Term B-10 Loan Extension, the simultaneous conversion of Term B-11
Loans by way of the Term B-11 Loan Extension and the incurrence of Term B-12
Loans pursuant to the Incremental Term B-12 Commitment on the Seventh Amendment
Effective Date on the terms provided in Section 2.01(a)(vii)(C), (ii) the Term
B-14 Loans shall include the consolidated “borrowing” of Term B-14 Loans
pursuant to the simultaneous conversion of Term B-10 Loans by way of the
applicable Term B-10 Loan Extension, the incurrence of Term B-14 Loans pursuant
to the Incremental Term B-14 Commitment on the Seventh Amendment Effective Date
on the terms provided in Section 2.01(a)(viii)(B) and the simultaneous cashless
exchange of Term B-11 Loans for Term B-14 Loans by the Rolling B-11 Lenders
pursuant to the Seventh Amendment and (iii) the Term A-2 Loans shall include the
consolidated “borrowing” of Term A-2 Loans pursuant to the simultaneous
conversion of Term A-1 Loans into Term A-2 Loans by way of the Term A-1 Loan
Extension and the incurrence of Term A-2 Loans pursuant to the Incremental Term
A-2 Commitment on the Seventh Amendment Effective Date on the terms provided in
Section 2.01(a)(ix)(B).

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other

 

-78-



--------------------------------------------------------------------------------

component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08. Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06, 7.11
and 7.15, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period, provided, however, that the foregoing shall not be deemed to apply to
the determination of any amount of Indebtedness. For purposes of determining
compliance with Section 7.11, the equivalent in Dollars of any Indebtedness
denominated in a currency other than Dollars will reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness.

 

-79-



--------------------------------------------------------------------------------

SECTION 1.09. Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.

SECTION 1.10. Cashless Roll. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

SECTION 1.11. Limited Condition Transactions.

In connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement (other than
actual compliance with the financial covenants set forth in Section 7.11) which
requires the calculation of any financial ratio or test, including the Senior
Secured Leverage Ratio and Total Leverage Ratio; or

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or total assets and
baskets subject to Default and Event of Default conditions);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder (or any requirement or condition therefor is complied with or
satisfied (including as to the absence of any continuing Default or Event of
Default)) shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction (and the
other transactions to be entered into in connection therewith), the Borrower or
any of its Restricted Subsidiaries would have been permitted to take such action
on the relevant LCT Test Date in compliance with such ratio, test or basket (and
any related requirements and conditions), such ratio, test or basket (and any
related requirements and conditions) shall be deemed to have been complied with
(or satisfied). For the avoidance of doubt, if the Borrower has made an LCT
Election and any of the ratios, tests, baskets or related requirements and
conditions for which compliance was determined or tested as of the LCT Test Date
would have failed to have been complied with as a result of fluctuations in any
such ratio, test, basket or related requirements and conditions, including due
to fluctuations in Consolidated EBITDA or total assets of the Borrower or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets, tests, ratios
or related requirements and conditions will not be deemed to have failed to have
been complied with as a result of such fluctuations. If the Borrower has made an
LCT Election for any Limited Condition Transaction, then in connection with any
calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Restricted Payments, the
making of any permitted Investment, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (each, a
“Subsequent Transaction”) following the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the date that the definitive agreement or date for redemption, defeasance,
satisfaction and discharge or

 

-80-



--------------------------------------------------------------------------------

repayment specified in an irrevocable notice for such Limited Condition
Transaction is terminated, passes or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis (i) assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01. The Loans; Conversions.

(a) (i)(i) Term B-7 Loans. On the Fourth Amendment Effective Date, immediately
prior to the effectiveness of the Fourth Amendment, Term B-7 Loans in the
aggregate principal amount of $312,096,942.99 were outstanding. On the Fifth
Amendment Effective Date the aggregate principal amount of Term B-7 Loans
outstanding is $0.

(ii) Term B-8 Loans. On the Fourth Amendment Effective Date, immediately prior
to the effectiveness of the Fourth Amendment, Term B-8 Loans in the aggregate
principal amount of $2,063,250,000.00 were outstanding. On the Fifth Amendment
Effective Date the aggregate principal amount of Term B-8 Loans outstanding is
$0.

(iii) Term B-9 Loans. On the Fourth Amendment Effective Date:

(A) the aggregate outstanding principal amount of Term B-7 Loans held by a Term
B-7 Lender that committed to convert its Term B-7 Loans into Term B-9 Loans
pursuant to such Term B-7 Lender’s executed counterpart of the Fourth Amendment
delivered to the Left Lead New Term Facilities Arranger in accordance with the
terms thereof (each such Lender, a “Converting Term B-9 Lender” and,
collectively, the “Converting Term B-9 Lenders”) equal to the Term B-9
Conversion Amount of such Term B-7 Lender (which did not exceed the aggregate
outstanding principal amount of all Term B-7 Loans held by such Term B-7 Lender)
was automatically converted into Term B-9 Loans of the Borrower and the
applicable Subsidiary Borrowers in a like principal amount, which Term B-9 Loans
are denominated in Dollars; and

(B) the Designated Lender made to the Borrower and the applicable Subsidiary
Borrowers Term B-9 Loans (a Term B-9 Loan made by the Designated Lender pursuant
to the Additional Term B-9 Commitment, an “Additional Term B-9 Loan” and,
collectively, the “Additional Term B-9 Loans”) denominated in Dollars in an
aggregate principal amount of the Additional Term B-9 Commitment of the
Designated Lender on the Fourth Amendment Effective Date (as in effect
immediately prior to giving effect to the funding and termination thereof on
such date pursuant to Section 2.06(b)).

(C) On the Seventh Amendment Effective Date the aggregate principal amount of
Term B-9 Loans outstanding is $0.

 

-81-



--------------------------------------------------------------------------------

(iv) Term B-10 Loans. On the Fourth Amendment Effective Date:

(A) the aggregate outstanding principal amount of Term B-7 Loans held by a Term
B-7 Lender that committed to convert its Term B-7 Loans into Term B-10 Loans
pursuant to such Term B-7 Lender’s executed counterpart of the Fourth Amendment
delivered to the Left Lead New Term Facilities Arranger in accordance with the
terms thereof (each such Lender, a “Converting Term B-7/B-10 Lender” and,
collectively, the “Converting Term B-7/B-10 Lenders”) equal to the Term B-7/B-10
Conversion Amount of such Term B-7 Lender (which did not exceed the aggregate
outstanding principal amount of all Term B-7 Loans held by such Term B-7 Lender
less the Term B-9 Conversion Amount of such Term B-7 Lender) was automatically
converted into Term B-10 Loans of the Borrower and the applicable Subsidiary
Borrowers in a like principal amount, which Term B-10 Loans are denominated in
Dollars;

(B) the aggregate outstanding principal amount of Term B-8 Loans held by a Term
B-8 Lender that committed to convert its Term B-8 Loans into Term B-10 Loans
pursuant to such Term B-8 Lender’s executed counterpart of the Fourth Amendment
delivered to the Left Lead New Term Facilities Arranger in accordance with the
terms thereof (each such Lender, a “Converting Term B-8/B-10 Lender” and,
collectively, the “Converting Term B-8/B-10 Lenders”) equal to the Term B-8/B-10
Conversion Amount of such Term B-8 Lender (which did not exceed the aggregate
outstanding principal amount of all Term B-8 Loans held by such Term B-8 Lender)
was automatically converted into Term B-10 Loans of the Borrower and the
applicable Subsidiary Borrowers in a like principal amount, which Term B-10
Loans are denominated in Dollars;

(C) the Designated Lender made to the Borrower and the applicable Subsidiary
Borrowers Term B-10 Loans (a Term B-10 Loan made by the Designated Lender
pursuant to the Additional Term B-10 Commitment, an “Additional Term B-10 Loan”
and, collectively, the “Additional Term B-10 Loans”) denominated in Dollars in
an aggregate principal amount of the Additional Term B-10 Commitment of the
Designated Lender on the Fourth Amendment Effective Date (as in effect
immediately prior to giving effect to the funding and termination thereof on
such date pursuant to Section 2.06(b)).

(D) On the Seventh Amendment Effective Date (immediately after giving effect to
the Term B-10 Loan Extensions on such date), the aggregate principal amount of
Term B-10 Loans outstanding is $34,404,705. On the Seventh Amendment Effective
Date, without further action by any party to this Agreement, all or a portion of
each Term B-10 Lender’s Term B-10 Loans not subject to the Term B-10 Loan
Extensions and the Indebtedness represented by such Term B-10 Loan will remain
outstanding and shall constitute “Existing Non-Extended Term B-10 Loans”
hereunder unless and until such time the same is prepaid, repaid, refinanced,
converted, exchanged, or extended in accordance with the terms of this
Agreement.

(v) Term A-1 Loans.

(A) (v) Term A-1 Loans. Subject to the terms and conditions set forth herein,
each Term A-1 Lender with a Term A-1 Commitment severally made a term loan or
term loans to the Borrower (each such loan, a “Term A-1 Loan”), which Term A-1
Loans (i) were incurred pursuant to a single borrowing on any date on or after
the Fifth Amendment Effective Date but on or prior to December 31, 2014 (such
date, the “Term A-1 Incurrence Date”), (ii) are denominated in Dollars and
(iii) were made in an aggregate amount of such Term A-1 Lender’s Term A-1
Commitment on the Term A-1 Incurrence Date immediately prior to the incurrence
of Term A-1 Loans. On the Term A-1 Incurrence Date the Term A-1 Loans were
allocated among the Borrower and the Subsidiary Borrowers as the Borrower
directs in writing.

 

-82-



--------------------------------------------------------------------------------

(B) On the Seventh Amendment Effective Date (immediately after giving effect to
the Term A-1 Loan Extension on such date), the aggregate principal amount of
Term A-1 Loans outstanding is $79,865,294.69. On the Seventh Amendment Effective
Date, without further action by any party to this Agreement, all or a portion of
each Term A-1 Lender’s Term A-1 Loans not subject to the Term A-1 Loan Extension
and the Indebtedness represented by such Term A-1 Loans will remain outstanding
and shall constitute “Existing Non-Extended Term A-1 Loans” hereunder unless and
until such time the same is prepaid, repaid, refinanced, converted, exchanged,
or extended in accordance with the terms of this Agreement

(vi) Term B-11 Loans. On the Sixth Amendment Effective Date, the Designated
Lender agrees to makemade to the Borrower and the applicable Subsidiary
Borrowers a term loan denominated in Dollars in an aggregate principal amount of
the Term B-11 Commitment of the Designated Lender on the Sixth Amendment
Effective Date (as in effect immediately prior to giving effect to the funding
and termination thereof on such date pursuant to Section 2.06(b)). The Term B-11
Loans shall bewere allocated among the Borrower and the Subsidiary Borrowers
ratably in accordance with the Designated Amounts immediately prior to the Sixth
Amendment Effective Date. On the Seventh Amendment Effective Date (immediately
after giving effect to the Term B-11 Loan Extension on such date, the cashless
exchange of Term B-11 Loans for Term B-14 Loans by the Rolling B-11 Lenders
pursuant to the Seventh Amendment and the repayment of Term B-11 Loans on such
date by the Borrower), the aggregate principal amount of Term B-11 Loans
outstanding is $0.

(vii) Term B-12 Loans. On the Seventh Amendment Effective Date, subject to the
terms and conditions set forth herein and in the Seventh Amendment, as
applicable:

(A) each Extended Term B-10 Lender agrees that immediately prior to the Term
B-12 Loan Increase on the Seventh Amendment Effective Date, the aggregate
outstanding principal amount of Term B-10 Loans held by such Extended Term B-10
Lender equal to the Term B-10 Loan Extension Amount (B-12) of such Term B-10
Lender (which shall not exceed the aggregate outstanding principal amount of all
Term B-10 Loans held by such Extended Term B-10 Lender) shall be, without
further action by any party to this Agreement, automatically converted into Term
B-12 Loans of the Borrower and the applicable Subsidiary Borrowers in Dollars
and in a like principal amount;

(B) each Extended Term B-11 Lender agrees that immediately prior to the Term
B-12 Loan Increase on the Seventh Amendment Effective Date, the aggregate
outstanding principal amount of Term B-11 Loans held by such Extended Term B-11
Lender equal to the Term B-11 Loan Extension Amount of such Term B-11 Lender
(which shall not exceed the aggregate outstanding principal amount of all Term
B-11 Loans held by such Extended Term B-11 Lender) shall be, without further
action by any party to this Agreement, automatically converted into Term B-12
Loans of the Borrower and the applicable Subsidiary Borrowers in Dollars and in
a like principal amount; and

(C) the Designated Lender agrees, immediately after giving effect to (1) the
Term B-10 Loan Extension in subclause (vii)(A) above and the payment of any
accrued but unpaid interest on such Extended Term B-10 Loans subject to such
extension and (2) the Term B-11 Loan Extension and the payment of any accrued
but unpaid interest on such Extended Term B-11 Loans subject to such extension,
to make to the Borrower and the applicable Subsidiary Borrowers a term loan
denominated in Dollars in an aggregate principal amount of the Incremental Term
B-12 Commitment of the Designated Lender on the Seventh Amendment Effective Date
(as in effect immediately prior to giving effect to the funding and termination

 

-83-



--------------------------------------------------------------------------------

thereof on such date pursuant to Section 2.06(b)), which Term Loans (immediately
upon the incurrence thereof) shall (x) be added to (and form part of) each
outstanding Borrowing of existing Term B-12 Loans on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings of Term B-12 Loans), so
that each Term B-12 Lender will participate proportionately in each then
outstanding Borrowing of Term B-12 Loans and (y) constitute a single Class of
Term Loans with the existing Term B-12 Loans (and shall be fully fungible with
the existing Term B-12 Loans).

(viii) Term B-14 Loans. On the Seventh Amendment Effective Date, subject to the
terms and conditions set forth herein and in the Seventh Amendment, as
applicable:

(A) each Extended Term B-10 Lender agrees that immediately prior to the Term
B-14 Loan Increase on the Seventh Amendment Effective Date, the aggregate
outstanding principal amount of Term B-10 Loans held by such Extended Term B-10
Lender equal to the Term B-10 Loan Extension Amount (B-14) of such Term B-10
Lender (which shall not exceed the aggregate outstanding principal amount of all
Term B-10 Loans held by such Extended Term B-10 Lender) shall be, without
further action by any party to this Agreement, automatically converted into Term
B-14 Loans of the Borrower and the applicable Subsidiary Borrowers in Dollars
and in a like principal amount; and

(B) the Designated Lender agrees, immediately after giving effect to the Term
B-10 Loan Extension in subclause (viii)(A) above and the payment of any accrued
but unpaid interest on such Extended Term B-10 Loans subject to such extension,
to make to the Borrower and the applicable Subsidiary Borrowers a term loan
denominated in Dollars in an aggregate principal amount of the Incremental Term
B-14 Commitment of the Designated Lender on the Seventh Amendment Effective Date
(as in effect immediately prior to giving effect to the funding and termination
thereof on such date pursuant to Section 2.06(b)), which Term Loans (immediately
upon the incurrence thereof) shall (x) be added to (and form part of) each
outstanding Borrowing of existing Term B-14 Loans on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings of Term B-14 Loans), so
that each Term B-14 Lender will participate proportionately in each then
outstanding Borrowing of Term B-14 Loans and (y) constitute a single Class of
Term Loans with the existing Term B-14 Loans (and shall be fully fungible with
the existing Term B-14 Loans). It being understood and agreed that the cashless
exchange of Term B-11 Loans by the Rolling B-11 Lenders pursuant to the Seventh
Amendment for Term B-14 Loans shall occur simultaneously with the incurrence of,
and shall only be exchanged with, the Term B-14 Loans pursuant to this subclause
(B).

(ix) Term A-2 Loans. On the Seventh Amendment Effective Date, subject to the
terms and conditions set forth herein or in the Seventh Amendment, as
applicable:

(A) each Extended Term A-1 Lender agrees that immediately prior to the Term A-2
Loan Increase on the Seventh Amendment Effective Date, the aggregate outstanding
principal amount of Term A-1 Loans held by such Extended Term A-1 Lender equal
to the Term A-1 Loan Extension Amount of such Term A-1 Lender (which shall not
exceed the aggregate outstanding principal amount of all Term A-1 Loans held by
such Extended Term A-1 Lender) shall be, without further action by any party to
this Agreement, automatically converted into Term A-2 Loans of the Borrower and
the applicable Subsidiary Borrowers in Dollars and in a like principal amount;

 

-84-



--------------------------------------------------------------------------------

(B) the Designated Lender agrees, immediately after giving effect to the Term
A-1 Loan Extension and the payment of any accrued but unpaid interest on the
Extended Term A-1 Loans, to make to the Borrower and the applicable Subsidiary
Borrowers a term loan denominated in Dollars in an aggregate principal amount of
the Incremental Term A-2 Commitment of the Designated Lender on the Seventh
Amendment Effective Date (as in effect immediately prior to giving effect to the
funding and termination thereof on such date pursuant to Section 2.06(b)), which
Term A-2 Loans shall (x) be added to (and form part of) each outstanding
Borrowing of existing Term A-2 Loans on a pro rata basis (based on the relative
sizes of the various outstanding Borrowings of Term A-2 Loans), so that each
Term A-2 Lender will participate proportionately in each then outstanding
Borrowing of Term A-2 Loans and (y) constitute a single Class of Term Loans with
the existing Term A-2 Loans (and shall be fully fungible with the existing Term
A-2 Loans).

(x) Extended Revolving Credit Commitments and Loans. On the Seventh Amendment
Effective Date, subject to the terms and conditions set forth herein or in the
Seventh Amendment, as applicable:

(A) each Extended 2016 Revolving Credit Lender agrees that immediately prior to
the effectiveness of the 2016 Incremental Revolving Credit Commitments on the
Seventh Amendment Effective Date, without further action by any party to this
Agreement, (i) the aggregate outstanding amount of Existing Revolving Credit
Commitments held by such Extended 2016 Revolving Credit Lender equal to the 2016
Revolving Credit Extension Amount of such Revolving Credit Lender (which shall
not exceed the aggregate outstanding amount of all Existing Revolving Credit
Commitments held by such Extended 2016 Revolving Credit Lender) shall be
automatically be converted into an Extended 2016 Revolving Credit Commitment
(and related Revolving Credit Exposure) in Dollars and in a like amount and
(ii) the aggregate outstanding principal amount of Existing Revolving Credit
Loans held by such Extended 2016 Revolving Credit Lender that committed to
convert its Existing Revolving Credit Loans into Extended 2016 Revolving Credit
Loans pursuant to such Revolving Credit Lender’s executed counterpart of the
Seventh Amendment delivered to the Administrative Agent in accordance with the
terms thereof shall be automatically be converted into an Extended 2016
Revolving Credit Loans of the Borrower and the applicable Subsidiary Borrowers
in Dollars and in a like principal amount.

(B) the 2016 Incremental Revolving Credit Lenders agree, immediately after
giving effect to the 2016 Revolving Credit Extension and the payment of any
accrued but unpaid interest on the Extended 2016 Revolving Credit Loans and
accrued but unpaid commitment fees on the Extended 2016 Revolving Credit
Commitments, to make available to the Borrower and the applicable Subsidiary
Borrowers 2016 Incremental Revolving Credit Commitments denominated in Dollars
in an aggregate amount of the 2016 Incremental Revolving Credit Commitment of
such 2016 Incremental Revolving Credit Lender on the Seventh Amendment Effective
Date, which 2016 Incremental Revolving Credit Commitments shall be added to and
constitute a single Class of Commitments with the existing Extended 2016
Revolving Credit Commitments (and shall be fully fungible with the existing
Extended 2016 Revolving Credit Commitments) and which 2016 Incremental Revolving
Credit Lenders shall be added to and constitute a single class of Lenders with
the existing Extended 2016 Revolving Credit Lenders (and shall vote as a single
Class with the existing Extended 2016 Revolving Credit Lenders).

 

-85-



--------------------------------------------------------------------------------

(xi)(vii) Amounts borrowed in respect of Term Loans under this Section 2.01(a)
and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein (i) each Revolving Credit Lender with a Revolving Credit Commitment
of a particular Class severally agrees to make loans denominated in Dollars to
the Borrower (each such loan, a “Revolving Credit Loan”) of such Class from time
to time, on any Business Day until the Maturity Date with respect to such Class,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment of such Class; provided that after giving
effect to any Revolving Credit Borrowing, the amount of the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(c) No conversion or continuation of (i) outstanding Term B-10 Loans into Term
B-12 Loans, (ii) outstanding Term B-10 Loans into Term B-14 Loans,
(iii) outstanding Term B-11 Loans into Term B-12 Loans, (iv) outstanding Term
B-11 Loans cashlessly exchanged by Rolling B-11 Lenders into Term B-14 Loans,
(v) outstanding Term A-1 Loans into Term A-2 Loans or Existing Non-Extended Term
A-1 Loans or (vi) outstanding Revolving Credit Commitment into Extended 2016
Revolving Credit Commitment shall, in any case, constitute a voluntary or
mandatory payment, prepayment or commitment reduction for purposes of this
Agreement.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, Term A-1 Borrowing, Term A-2 Borrowing,
Term B-12 Borrowing, Term B-14 Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable written
notice to the Administrative Agent. Each such notice must be received by the
Administrative Agent not later than (x) 1:00 p.m. (New York City time) (i) three
(3) Business Days prior to the requested date of any Borrowing or continuation
of Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans, and (ii) one (1) Business Day before the requested date of any
Borrowing of Base Rate Loans. and (y) 11:00 a.m. (New York City time) on the
requested date of any Revolving Credit Borrowing of Base Rate Loans to the
extent the aggregate principal amount of Revolving Credit Loans to be made
pursuant to such Revolving Credit Borrowing does not exceed $50,000,000. Each
notice by the Borrower pursuant to this Section 2.02(a) must be by delivery to
the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
Term A-1 Borrowing, Term A-2 Borrowing, Term B-12 Borrowing, Term B-14
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount and applicable Class of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted,

 

-86-



--------------------------------------------------------------------------------

and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date the Committed Loan Notice with respect to such Borrowing
(other than a Term A-1 Borrowing) is given by the Borrower, there are Swing Line
Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing (other
than a Term A-1 Borrowing) shall be applied, first, to the payment in full of
any such L/C Borrowings, second, to the payment in full of any such Swing Line
Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) After giving effect to all Revolving Credit Borrowings, Term A-1 Borrowing,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than twenty (20) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

-87-



--------------------------------------------------------------------------------

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) On and after the Fifth Amendment Effective Date the Existing Letters of
Credit will constitute Letters of Credit under this Agreement and for purposes
hereof will be deemed to have been issued on the Fifth Amendment Effective Date.
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the FifthSeventh Amendment Effective Date until the Letter of
Credit Expiration Date, to issue (or cause its Affiliate to issue on its behalf)
Letters of Credit denominated in Dollars for the account of the Borrower
(provided, that any Letter of Credit may be for the benefit of any Subsidiary of
the Borrower so long as the Borrower and such Subsidiary are co-applicants in
respect of such Letter of Credit) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the amount of the Revolving Credit Exposure of any Lender
would exceed such Lender’s Revolving Credit Commitment and (y) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit of such
L/C Issuer at such time. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless such L/C Issuer has approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) such Letter of Credit is in an initial amount less than $100,000 (or such
lesser amount agreed to by the L/C Issuer); or

 

-88-



--------------------------------------------------------------------------------

(F) any Revolving Credit Lender is then a Defaulting Lender, unless cash
collateral or other credit support reasonably satisfactory to L/C Issuer has
been pledged or otherwise provided to L/C Issuer in respect of such Defaulting
Lender’s participation in such requested Letter of Credit or L/C Issuer has
otherwise entered into arrangements satisfactory to L/C Issuer to eliminate L/C
Issuer’s risk with respect to such Defaulting Lender.

Notwithstanding anything to the contrary herein, no L/C Issuer shall be required
to issue, extend, increase, renew or otherwise amend a Letter of Credit if to do
so would violate any of its policies in effect from time to time with respect to
letters of credit.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) The participations in any new Letters of Credit shall be allocated ratably
in accordance with the aggregate Revolving Credit Commitments.

(b) Procedures for Issuance and Amendment of Letters of Credit;
AutoRenewalAuto-Renewal Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two (2) Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such later date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

-89-



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer shall not permit
any such renewal if (A) the relevant L/C Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.03(a)(ii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 1:00
p.m. on the second Business Day immediately following any payment by an L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing. In order to reimburse any such drawing, the
Borrower shall have the option to request in accordance with Section 2.02 a
Revolving Credit Borrowing of Base Rate Loans (“Refunding Loans”), without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans but subject to the amount of the unutilized portion of
the Revolving Credit Commitments of the Appropriate Lenders and the conditions
set forth in Section 4.02. If the Borrower fails to so reimburse such L/C Issuer
by such time, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall, upon any notice pursuant to Section 2.03(c)(i) make a Refunding Loan to
the Borrower, make such funds available to the Administrative Agent for the
account of the relevant L/C Issuer, in Dollars, at the Administrative Agent’s
Office for payments not later than 1:00 p.m. on the Business Day specified in
such notice by the Borrower. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer.

 

-90-



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount, the Borrower shall be deemed to
have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, upon demand by the relevant L/C Issuer (through the
Administrative Agent), each Appropriate Lender shall make funds available to the
Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day following the date of such demand, and such payment to the Administrative
Agent for the account of the relevant L/C Issuer shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until an Appropriate Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the relevant L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Refunding Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the relevant L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) except for the obligation to make Refunding Loans, the
occurrence or continuance of a Default or the failure to satisfy any of the
other conditions specified in Section 4.02, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing. No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(iii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

-91-



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c) is required to be returned under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfectionnon-perfection of any Collateral, or
any release or amendment or waiver of or consent to departure from the Guaranty
or any other guarantee, for all or any of the Obligations any Loan Party in
respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

 

-92-



--------------------------------------------------------------------------------

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (iv) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrower shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 p.m.,
New York City time, on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (iv), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C

 

-93-



--------------------------------------------------------------------------------

Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts established
by, and/or under the sole dominion and control of, the Administrative Agent and
may be invested in readily available Cash Equivalents. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts established by the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in Dollars on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

 

-94-



--------------------------------------------------------------------------------

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent, theeach Initial L/C Issuer for so long as it
is an L/C Issuer and such Revolving Credit Lender. The Administrative Agent
shall notify the Revolving Credit Lenders of any such additional L/C Issuer.

SECTION 2.04. Swing Line LoansReserved.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day (other than the Fifth
Amendment Effective Date) until the Maturity Date in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that, after giving effect to
any Swing Line Loan, the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment then in effect; provided further that, the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

Notwithstanding anything to the contrary contained in this Section 2.04, the
Swing Line Lender shall not be obligated to make any Swing Line Loans at any
time when any Lender is a Defaulting Lender hereunder, unless cash collateral or
other credit support reasonably satisfactory to Swing Line Lender has been
pledged or otherwise provided to Swing Line Lender in respect of such Defaulting
Lender’s participation in such Swing Line Loan, or Borrower and/or Swing Line
Lender have otherwise entered into arrangements reasonably satisfactory to Swing
Line Lender to eliminate Swing Line Lender’s risk with respect to such
Defaulting Lender, in which case, subject to the terms and conditions hereof,
Swing Line Lender will make Swing Line Loans as set forth in Section 2.04(b).

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable written notice to the Swing Line Lender and the
Administrative

 

-95-



--------------------------------------------------------------------------------

Agent. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such notice must be by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

-96-



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) except for the
obligation to make Revolving Credit Loans, the occurrence or continuance of a
Default or the failure to satisfy any of the other conditions specified in
Section 4.02, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swing Line
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a

 

-97-



--------------------------------------------------------------------------------

Revolving Credit Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans of any Class and Revolving
Credit Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than 1:00
p.m. (New York City time) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid and, if more than one Class of
Loans is to be prepaid, the amount of such prepayment applicable to each Class.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares and shall be allocated among
the Borrower and the Subsidiary Borrowers pro rata in accordance with their
then-outstanding Designated Amounts except as otherwise specified by the
Borrower in writing. For the avoidance of doubt, the Borrower may voluntarily
prepay at its discretion Term Loans of any Class without a pro rata prepayment
of Term Loans of any other Class.

In the event that, on or prior to the six-month anniversary of the FourthSeventh
Amendment Effective Date, there shall occur any amendment, amendment and
restatement or other modification of this Agreement which reduces the Effective
Yield with respect to the Term B-912 Loans (other than the replacement of Term
B-912 Loans with Extended Term Loans) or any optional prepayment or refinancing
of the Term B-912 Loans (other than a refinancing in full of all of the
Facilities) with proceeds of the substantially concurrent incurrence of, or by
way of a substantially concurrent conversion into, new term loans having a lower
Effective Yield than the Effective Yield for the Term B-912 Loans as of the
FourthSeventh Amendment Effective Date in a transaction the primary purpose of
which is to reduce the Effective Yield with respect to the Term B-912 Loans,
each such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, shall be accompanied by a fee or prepayment
premium, as applicable, equal to 1.0% of the principal amount of Term B-912
Loans outstanding on the effective date of such amendment or that are prepaid or
refinanced, as applicable (including, for the avoidance of doubt, the Term B-912
Loans of each Term B-912 Lender that withholds its consent to such amendment,
amendment and restatement or modification, as the case may be, and is replaced
as a Non-Consenting Lender under Section 3.07).

 

-98-



--------------------------------------------------------------------------------

In the event that, on or prior to the six-month anniversary of the FourthSeventh
Amendment Effective Date, there shall occur any amendment, amendment and
restatement or other modification of this Agreement which reduces the Effective
Yield with respect to the Term B-1014 Loans (other than the replacement of Term
B-1014 Loans with Extended Term Loans) or any optional prepayment or refinancing
of the Term B-1014 Loans (other than a refinancing in full of all of the
Facilities) with proceeds of the substantially concurrent incurrence of, or by
way of a substantially concurrent conversion into, new term loans having a lower
Effective Yield than the Effective Yield for the Term B-1014 Loans as of the
FourthSeventh Amendment Effective Date in a transaction the primary purpose of
which is to reduce the Effective Yield with respect to the Term B-1014 Loans,
each such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, shall be accompanied by a fee or prepayment
premium, as applicable, equal to 1.0% of the principal amount of Term B-1014
Loans outstanding on the effective date of such amendment or that are prepaid or
refinanced, as applicable (including, for the avoidance of doubt, the Term B-10
Loans of each Term B-10 Lender that withholds its consent to such amendment,
amendment and restatement or modification, as the case may be, and is replaced
as a Non-Consenting Lender under Section 3.07).

In the event that, on or prior to the six-month anniversary of the Sixth
Amendment Effective Date, there shall occur any amendment, amendment and
restatement or other modification of this Agreement which reduces the Effective
Yield with respect to the Term B-11 Loans (other than the replacement of Term
B-11 Loans with Extended Term Loans) or any optional prepayment or refinancing
of the Term B-11 Loans (other than a refinancing in full of all of the
Facilities) with proceeds of the substantially concurrent incurrence of, or by
way of a substantially concurrent conversion into, new term loans having a lower
Effective Yield than the Effective Yield for the Term B-11 Loans as of the Sixth
Amendment Effective Date in a transaction the primary purpose of which is to
reduce the Effective Yield with respect to the Term B-11 Loans, each such
amendment, amendment and restatement, modification, prepayment or refinancing,
as the case may be, shall be accompanied by a fee or prepayment premium, as
applicable, equal to 1.0% of the principal amount of Term B-11 Loans outstanding
on the effective date of such amendment or that are prepaid or refinanced, as
applicable (including, for the avoidance of doubt, the Term B-11 Loans of each
Term B-1114 Loans of each Term B-14 Lender that withholds its consent to such
amendment, amendment and restatement or modification, as the case may be, and is
replaced as a Non-Consenting Lender under Section 3.07).

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.Optional prepayments of Revolving
Credit Loans shall be applied

 

-99-



--------------------------------------------------------------------------------

ratably among each Class of Revolving Credit Loans then outstanding, except any
prepayment of Revolving Loans of a given Lender permitted to be made pursuant to
Section 3.07 (and accompanied by a corresponding reduction of the Revolving
Credit Commitments of such Revolving Credit Lender), in which case the Borrower
shall prepay the Revolving Credit Loans of such Lender.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) Each prepayment of Term Loans pursuant to this Section 2.05(a) shall be
applied to repayments thereof required pursuant to Section 2.07(a) in the manner
as directed by the Borrower.

(v) Notwithstanding anything in any Loan Document to the contrary, but subject
to Section 10.07(k), so long as (x) no Default or Event of Default has occurred
and is continuing or would result therefrom and (y) no proceeds of Revolving
Credit Loans are used for this purpose, any Company Party may prepay the
outstanding Term B Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon such prepayment) on the
following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term B Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v).

(B) (1) Any Company Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that
(I) any such offer shall be made available, at the sole discretion of the
Company Party, to (x) each Term Lender and/or (y) each Term Lender with respect
to any Class of Term B Loans on an individual Class basis, (II) any such offer
shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable Class,
the Class or Classes of Term B Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term B Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different Classes of
Term B Loans and, in such event, each such offer will be treated as a separate
offer pursuant to the terms of this Section 2.05(a)(v)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Term Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,
on the third Business Day after the date of delivery of such notice to such
Lenders (which date may be extended for a period not exceeding three
(3) Business Days upon notice by the Company Party to, and with the consent of,
the Auction Agent) (the “Specified Discount Prepayment Response Date”).

 

-100-



--------------------------------------------------------------------------------

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term B
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
B Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term B Loans pursuant to
this paragraph (B) to each Discount Prepayment Accepting Lender on the
Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and Classes of Term B Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2) above;
provided that, if the aggregate principal amount of Term B Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Company Party of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the Classes of Term B Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
Class and Type of Term B Loans of such Lender to be prepaid at the Specified
Discount on such date. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Company Party and such Term Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(C) (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of such Company
Party, to (x) each Term Lender and/or (y) each Term Lender with respect to any
Class of Term B Loans on an individual Class basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Term B Loans (the
“Discount Range Prepayment Amount”), the Class or Classes of Term B Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term B Loans with respect
to each relevant Class of Term B Loans willing to be prepaid by such Company
Party (it being understood that different Discount Ranges and/or Discount Range
Prepayment Amounts may be offered with respect to different Classes of Term B
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(C)), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by a Company Party shall remain outstanding through the

 

-101-



--------------------------------------------------------------------------------

Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Discount Range Prepayment Notice and
a form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., on the
third Business Day after the date of delivery of such notice to such Lenders
(which date may be extended for a period not exceeding three (3) Business Days
upon notice by the Company Party to, and with the consent of, the Auction Agent)
(the “Discount Range Prepayment Response Date”). Each Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Term B Loans
of the applicable Class or Classes and the maximum aggregate principal amount
and Classes of such Lender’s Term B Loans (the “Submitted Amount”) such Term
Lender is willing to have prepaid at the Submitted Discount. Any Term Lender
whose Discount Range Prepayment Offer is not received by the Auction Agent by
the Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term B Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term B Loans to be prepaid at such Applicable Discount
in accordance with this subsection (C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by the Auction Agent within the Discount Range by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term B Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Term Lender, a
“Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term B Loans of each Participating Lender
on the Discounted Prepayment Effective Date in the aggregate principal amount
and of the Classes specified in such Lender’s Discount Range Prepayment Offer at
the Applicable Discount; provided that if the Submitted Amount by all
Participating Lenders offered at a discount to par greater than the Applicable
Discount exceeds the Discount Range Prepayment Amount, prepayment of the
principal amount of the relevant Term B Loans for those Participating Lenders
whose Submitted Discount is a discount to par greater than or equal to the
Applicable Discount (the “Identified Participating Lenders”) shall be made pro
rata among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Auction Agent (in
consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes

 

-102-



--------------------------------------------------------------------------------

to be prepaid, (II) each Term Lender of the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount and Classes of
Term B Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and Classes of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D) (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Company Party, to (x) each Term Lender and/or (y) each Lender with respect to
any Class of Term B Loans on an individual Class basis, (II) any such notice
shall specify the maximum aggregate amount of the Term B Loans (the “Solicited
Discounted Prepayment Amount”) and the Class or Classes of Term B Loans the
applicable Company Party is willing to prepay at a discount (it being understood
that different Solicited Discounted Prepayment Amounts may be offered with
respect to different Classes of Term B Loans and, in such event, each such offer
will be treated as a separate offer pursuant to the terms of this
Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Term Lenders
(which date may be extended for a period not exceeding three (3) Business Days
upon notice by the Company Party to the Auction Agent) (the “Solicited
Discounted Prepayment Response Date”). Each Term Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Term Lender is willing to allow prepayment of its then outstanding
Term Loan and the maximum aggregate principal amount and Classes of such Term B
Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term B
Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
in its sole discretion (the “Acceptable Discount”), if any. If the Company Party
elects, in its sole discretion, to accept any Offered Discount as the Acceptable
Discount, then as soon as practicable after the determination of the Acceptable
Discount, but in no event later than by the third Business Day after the date of
receipt by such Company Party from the Auction Agent of a copy of all Solicited
Discounted Prepayment Offers pursuant to the first sentence of this subsection
(2) (the “Acceptance Date”), the Company Party shall submit an

 

-103-



--------------------------------------------------------------------------------

Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Company Party by the Acceptance Date, such
Company Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the Classes of Term B Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term B Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Company Party will prepay outstanding
Term B Loans pursuant to this subsection (D) to each Qualifying Lender in the
aggregate principal amount and of the Classes specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term B
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term B Loans and the Classes to be prepaid at the Applicable Discount on
such date, (III) each Qualifying Lender of the aggregate principal amount and
the Classes of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary and
documented fees and out-of-pocket expenses from a Company Party in connection
therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term B Loans on the Discounted
Prepayment

 

-104-



--------------------------------------------------------------------------------

Effective Date without premium or penalty, except as set forth in
Section 2.05(a)(vi). The relevant Company Party shall make such prepayment to
the Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than 1:00
p.m. on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the remaining scheduled installments of principal of the relevant
Class of Term B Loans pursuant to Section 2.07(a) on a pro-rata basis across
such installments. The Term B Loans so prepaid shall be, as set forth in
Section 2.05(c), accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term B Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Term B Loans of such Lenders in accordance with their
respective Pro Rata Share or other applicable share hereunder. The aggregate
principal amount of the Classes and installments of the relevant Term B Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term B Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. In connection
with each prepayment pursuant to this Section 2.05(a)(v), the relevant Company
Party shall waive any right to bring any action against the Administrative
Agent, in its capacity as such, in connection with any such Discounted Term Loan
Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), the relevant Company Party shall (a) make a representation
to the Term Lenders and the Administrative Agent that it does not possess
material non-public information with respect to Holdings and its Subsidiaries or
the securities of any of them that has not been disclosed to the Term Lenders
generally (other than Term Lenders who elect not to receive such information) or
shall make a statement that such representation cannot be made and (b) waive any
right to bring any action against the Administrative Agent, in its capacity as
such, in connection with any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Company
Party.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

 

-105-



--------------------------------------------------------------------------------

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) or modify its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked or modified pursuant to the preceding clauses, any failure by such
Company Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) (commencing with the fiscal year ended December 31,
2015) and the related Compliance Certificate has been delivered pursuant to
Section 6.02(b) (or, in the case of the prepayment with respect to Excess Cash
Flow for the fiscal year ended December 31, 2012, on or prior to March 1, 2013),
the Borrower shall cause to be prepaid thean aggregate principal amount of Term
Loans in an amount equal to (A) 50% of Excess Cash Flow, if any, for the fiscal
year covered by such financial statements (commencing with the fiscal year ended
December 31, 2007) minus, (B) the sum of (i) all voluntarythe aggregate amount
of all buybacks or prepayments of Term Loans made during such fiscal year
andpursuant to Section 2.05(a)(v) and purchases made pursuant to
Section 10.07(k), in each case, in an amount equal to the amount actually paid
in cash in respect of the principal amount of such Term Loans during such fiscal
year, (ii) all other voluntary prepayments of Term Loans made pursuant to
Section 2.05(a) and all voluntary prepayments, repurchases, redemptions,
defeasances and satisfactions and discharges of the Senior Secured Notes and any
Incremental Equivalent Debt or other Indebtedness that is secured on a pari
passu basis, and is pari passu in right of payment, with the Obligations under
the Term Loans, during such fiscal year and (iii) all voluntary prepayments of
Revolving Credit Loans during such fiscal year to the extent the Revolving
Credit Commitments are permanently reduced by the amount of such payments, in
the case of each of the immediately preceding clauses (i), (ii) and (iiiii), to
the extent such prepayments are not funded with the proceeds of Indebtedness
(the difference of (A) minus (B), the “ECF Prepayment Amount”); provided that if
the Total Leverage Ratio as of the last day of the fiscal year covered by such
financial statements is less than 5.25:1, the Borrower shall make prepayments of
Loans in an aggregate amount equal to 25% of Excess Cash Flowpercentage set
forth in clause (A) of the ECF Prepayment Amount above shall be replaced by 25%
for the fiscal year covered by such financial statements and no payment of any
Loans shall be required under this Section 2.05(b)(i) if the Total Leverage
Ratio as of the last day of the fiscal year covered by such financial statements
is less than 4.5:1.4.50:1, the percentage set forth in clause (A) of the ECF
Prepayment Amount above shall be replaced by 0% for the fiscal year covered by
such financial statements; provided, however, that if at the time that any such
prepayment would be required, the Borrower (or any Restricted Subsidiary of the
Borrower) is required to prepay, or offer to repurchase, any Incremental
Equivalent Debt that is secured by the Collateral on a pari passu basis, and is
pari passu in right of payment, with the Obligations under the Term Loans,
pursuant to the terms of the documentation governing such Indebtedness (such
Incremental Equivalent Debt required to be so prepaid or offered to be so
repurchased, “Other Applicable Indebtedness”) with any portion of the ECF
Prepayment Amount, then the Borrower may apply such portion of the ECF
Prepayment Amount on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time; provided, that the portion of such ECF Prepayment Amount allocated to
the Other Applicable Indebtedness shall not exceed the amount of such ECF
Prepayment Amount required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such ECF
Prepayment Amount shall be allocated to the Loans in accordance with the terms
hereof) to the prepayment of the Loans and to the repurchase or prepayment of
Other Applicable Indebtedness, and the amount of

 

-106-



--------------------------------------------------------------------------------

prepayment of the Loans that would have otherwise been required pursuant to this
Section 2.05(b)(i) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchase or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Loans in accordance with the terms hereof.

(ii)(A) (A) If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (in the case of clause (d)(i) to the
extent constituting a Disposition by any Restricted Subsidiary to a Loan Party),
(e), (g), (h), (i), (l), (n) or (o)), or (y) any Casualty Event occurs, which in
the aggregate results in the realization or receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause to be
prepaid on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt of such Net Cash Proceeds Term Loans in an amount
equal to 100% of all Net Cash Proceeds received (other than Excluded Net Cash
Proceeds); provided that no such prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) with respect to any portion of any such Net Cash Proceeds
described in or subject to this Section 2.05(b)(ii)(A) that the Borrower shall
have, on or prior to such date, given written notice to the Administrative Agent
of its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which
notice may only be provided if no Event of Default has occurred and is then
continuing);

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) fifteen (15) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within fifteen
(15) months following receipt thereof, within ninety (90) days of the date of
such legally binding commitment; provided that (i) so long as an Event of
Default shall have occurred and be continuing, the Borrower (x) shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default is continuing) and (y) shall not be required to apply such Net Cash
Proceeds which have been previously applied to prepay Revolving Credit Loans to
the prepayment of Term Loans until such time as the relevant investment period
has expired and no Event of Default is continuing and (ii) if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied within five (5) Business Days after the
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment of the Term Loans as
set forth in this Section 2.05.2.05;

provided that if at the time that any such prepayment would be required, the
Borrower (or any Restricted Subsidiary) is required to prepay, or offer to
repurchase, any Other Applicable Indebtedness or Additional Senior Secured Notes
(including the Senior Secured Notes), then the Borrower may apply such portion
of such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness and Additional Senior Secured Notes at such time; provided that the
portion of such Net Cash Proceeds allocated to the Other Applicable Indebtedness
and/or Additional Senior Secured Notes shall not exceed the amount of such Net
Cash Proceeds required to be allocated to the Other Applicable Indebtedness
and/or Additional Senior Secured Notes pursuant to the terms thereof, and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to

 

-107-



--------------------------------------------------------------------------------

the prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness and/or Additional Senior Secured Notes, and the amount
of prepayment of the Term Loans that would have otherwise been required pursuant
to this Section 2.05(b)(ii) shall be reduced accordingly; provided, further,
that to the extent the holders of Other Applicable Indebtedness decline to have
such indebtedness repurchased or prepaid, the declined amount shall promptly
(and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

(iii) If the Borrower or any Restricted Subsidiary (A) incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, (B) issues or incurs Indebtedness in respect of Additional Senior
Secured Notes pursuant to Section 7.03(v)(ii)(x) or (C) issues or incurs
Indebtedness pursuant to Section 7.03(y) the Net Cash Proceeds of which are
required to be applied pursuant to this Section 2.05(b)(iii), the Borrower shall
cause to be prepaid the Term Loans in an amount equal to 100% of all Net Cash
Proceeds received therefrom (or, in the case of clause (C) only, such lesser
portion of Net Cash Proceeds required to be applied by Section 7.03(y)) on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.

(iv) If for any reason the aggregate Revolving Credit Exposures of any Class at
any time exceeds the aggregate Revolving Credit Commitments of such Class then
in effect (including pursuant to Section 2.17(b)), the Borrower shall promptly
prepay or cause to be promptly prepaid Revolving Credit Loans and Swing Line
Loans and/or Cash Collateralize the L/C Obligations in respect of such Class in
an aggregate amount equal to such excess; provided that the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(iv) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans such aggregate Outstanding Amount exceeds the
aggregate Revolving Credit Commitments in respect of such Class then in effect.

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied in respect of prepayments pursuant to Section 2.05(b) (other than
prepayments pursuant to Section 2.05(b)(iii) in respect of the issuance or
incurrence of Indebtedness in respect of Additional Senior Secured Notes
pursuant to Section 7.03(v)(ii)(x)), to prepay the Term Loans pro rata across
each Class, and in respect of mandatory prepayments required pursuant to
Section 2.05(b)(iii) in respect of the issuance or incurrence of Indebtedness in
respect of Additional Senior Secured Notes pursuant to Section 7.03(v)(ii)(x),
at the direction of the Borrower either (A) first to prepay the Term Loans with
the earliest Maturity Date pro rata across all such Term Loans having such
identical Maturity Date, and thereafter to prepay the remaining Term Loans pro
rata across each Class of such Term Loans or (B) to prepay the Term Loans pro
rata across each Class, in each case, applied in direct order of maturity to
repayments thereof required pursuant to Section 2.07(a); and each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares, subject to clause (vii) of this Section 2.05(b). Each prepayment of
Term Loans pursuant to Section 2.05(b) shall be allocated among the Borrower and
the Subsidiary Borrowers pro rata in accordance with their then-outstanding
Designated Amounts except as otherwise specified by the Borrower in writing.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

 

-108-



--------------------------------------------------------------------------------

(vii)(i) Each Term Lender may, at its option, decline all or a portion of any
mandatory payment applicable to the Term Loans of such Lender pursuant to this
Section 2.05(b) (other than Indebtedness incurred pursuant to Section 7.03(y)
required to be applied as a mandatory repayment pursuant to
Section 2.05(b)(iii)). With respect to the amount of any mandatory prepayment
described in this Section 2.05(b) that is allocated to the Term Loans (such
amounts, the “Mandatory Prepayment Amount”), the Borrower will, on or prior to
the date specified in this Section 2.05(b) for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Term Lender
a notice in substantially the form of Exhibit J (each, a “Prepayment Option
Notice”) as described below and, on such specified prepayment date, deposit with
the Administrative Agent the Mandatory Prepayment Amount. As promptly as
practicable after receiving such notice from the Borrower (but in any event
within two (2) Business Days thereafter), the Administrative Agent will send
toprovide each Term Lender with a Prepayment Option Notice, andwhich shall
include an offer by the Borrower to prepay on the Prepayment Date the Term Loans
of such Lender by an amount equal to the portion of the Mandatory Prepayment
Amount indicated in such Lender’s Prepayment Option Notice as being applicable
to such Lender’s Term Loans. The “Prepayment Date” in respect of any Prepayment
Option Notice shall be the date which is five Business Days (or such shorter
period as may be agreed by the Administrative Agent) after the date of such
Prepayment Option Notice. Notice. Each Term Lender may, at its option, decline
all or a portion of any mandatory payment applicable to the Term Loans of such
Lender pursuant to this Section 2.05(b) (other than Indebtedness incurred
pursuant to Section 7.03(y) required to be applied as a mandatory repayment
pursuant to Section 2.05(b)(iii)) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one Business Day after the date of such Lender’s receipt of the
Prepayment Notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of such
Term Loans. On the Prepayment Date, the Administrative Agent shall (A) apply the
Mandatory Prepayment Amount toward prepayment of the outstanding Term Loans in
respect of which Lenders have accepted mandatory prepayment as described above
and (B) return the remaining portion of the Mandatory Prepayment Amount not
accepted by the Term Lenders to the Borrower to be retained by it; provided that
to the extent that any such amounts not accepted by the Term Lenders would give
rise to the obligation of the Borrower to make an offer to repurchase any
Existing Notes, any Senior Notes or any Senior Secured Notes, such amounts shall
instead be applied to repay the Term Loans as otherwise provided herein.

(viii)(ii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Notwithstanding any of the other provisions of this
Section 2.05(b), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

 

-109-



--------------------------------------------------------------------------------

SECTION 2.06. SECTION 2.01. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimitof any L/C Issuer
exceeds the amount of the Revolving Credit FacilityCommitments of such L/C
Issuer, such sublimit shall be automatically reduced by the amount of such
excess, such sublimit shall be automatically reduced by the amount of such
excess. The amount of any such Commitment reduction shall not be applied to the
Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise specified
by the Borrower. Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed.

(b) Mandatory. (i) The Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Term Loans pursuant to Section 2.01(a) and, with respect to the Term
A-1 Commitments of each Term A-1 Lender, shall be automatically and permanently
reduced to $0 on January 1, 2015 if the Term A-1 Loans are not made before such
date. For the avoidance of doubt, (x) all Term A-1 Commitments shall be
automatically and permanently reduced to $0 on the Term A-1 Incurrence Date
regardless of the amount of Term A-1 Loans then incurred and (y) all Incremental
Term A-2 Commitments, Incremental Term B-12 Commitments and Term B-14
commitments shall be automatically and permanently reduced to $0 on the Seventh
Amendment Effective Date immediately after the incurrence of Term A-2 Loans,
Term B-12 Loans and Term B-14 Loans on such date pursuant to
Section 2.01(a)(vii)(B), Section 2.01(a)(viii)(B) or Section 2.01(a)(ix)(B), as
the case may be, regardless of the amount of such Term Loans then incurred.

(ii) On the Maturity Date of any Class of Revolving Credit Commitments, such
Class of Revolving Credit Commitments will terminate and the Revolving Credit
Lenders with Revolving Credit Commitments of such Class will have no further
obligation to make Revolving Credit Loans or fund its portion of L/C Advances
pursuant to Section 2.03(c), in each case, solely in respect of such Class of
Revolving Credit Commitments.

(iii) The Letter of Credit Sublimit of any L/C Issuer shall automatically
terminate on the Letter of Credit Expiration Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

-110-



--------------------------------------------------------------------------------

SECTION 2.07. SECTION 2.02. Repayment of Loans.

(a) Term Loans. Each of the Borrower and the Subsidiary Borrowers shall, jointly
and severally, repay to the Administrative Agent (with any such payments to be
allocated among the Borrower and the Subsidiary Borrowers ratably in accordance
with their then outstanding Designated Amounts except as specified by the
Borrower in writing):

(i) for the ratable account of the Term B-9 Lenders, on the last Business Day of
each March, June, September and December, commencing on the last Business Day of
September, 2014, an aggregate amount equal to 0.25% of the aggregate amount of
all Term B-9 Loans outstanding on the Fourth Amendment Effective Date (including
any Term B-7 Loans that were converted into Term B-9 Loans on the Fourth
Amendment Effective Date); provided that such payments of Term B-9 Loans shall
be reduced as a result of the application of prepayments of Term B-9 Loans made
after the Fourth Amendment Effective Date in accordance with the applicable
order of priority set forth in Section 2.05;

(ii) for the ratable account of the10 Lenders (including, for the avoidance of
doubt, the Existing Non-Extended Term B-10 Lenders), on the last Business Day of
each March, June, September and December, commencing on the last Business Day of
September, 2014, an aggregate amount equal to 0.25% of the aggregate amount of
all Term B-10 Loans outstanding on the Fourth Amendment Effective Date
(including any Term B-7 Loans and Term B-8 Loans that were converted into Term
B-10 Loans on the Fourth Amendment Effective Date); provided that such payments
of Term B-10 Loans (including, for the avoidance of doubt, the Existing
Non-Extended Term B-10 Loans) shall be reduced (i) as a result of the
application of prepayments of Term B-10 Loans (including, for the avoidance of
doubt, the Existing Non-Extended Term B-10 Loans) made after the Fourth
Amendment Effective Date and (ii) in an amount equal to the par value of the
aggregate principal amount of Term B-10 Loans converted into Term B-12 Loans
and/or Term B-14 Loans pursuant to the Term B-10 Loan Extensions, in each case,
in accordance with the applicable order of priority set forth in Section 2.05;

(ii)(iii) for the ratable account of the Term B-11 Lenders, on the last Business
Day of each March, June, September and December, commencing on the last Business
Day of March 2016, an aggregate amount equal to 0.25% of the aggregate amount of
all Term B-11 Loans outstanding on the Sixth Amendment Effective Date; provided
that such payments of Term B-11 Loans shall be reduced as a result of the
application of prepayments of Term B-11 Loans made after the Sixth Amendment
Effective Date in accordance with the applicable order of priority set forth in
Section 2.05;

(iii) for the ratable account of the Term B-12 Lenders, on the last Business Day
of each March, June, September and December, commencing on the last Business Day
of September 2016, an aggregate amount equal to 0.25% of the aggregate amount of
all Term B-12 Loans outstanding on the Seventh Amendment Effective Date (after
giving effect to the Term B-12 Loan Increase); provided that such payments of
Term B-12 Loans shall be reduced as a result of the application of prepayments
of Term B-12 Loans made after the Seventh Amendment Effective Date in accordance
with the applicable order of priority set forth in Section 2.05;

(iv) for the ratable account of the Term B-14 Lenders, on the last Business Day
of each March, June, September and December, commencing on the last Business Day
of September 2016, an aggregate amount equal to 0.25% of the aggregate amount of
all Term B-14 Loans outstanding on the Seventh Amendment Effective Date;
provided that such payments of Term B-14 Loans shall be reduced as a result of
the application of prepayments of Term B-14 Loans made after the Seventh
Amendment Effective Date in accordance with the applicable order of priority set
forth in Section 2.05;

 

-111-



--------------------------------------------------------------------------------

(v)(iv) for the ratable account of the Term A-1 Lendersfor the ratable account
of the Term A-1 Lenders (including, for the avoidance of doubt, the Existing
Non-Extended Term A-1 Lenders), on the last Business Day of each March, June,
September and December prior to the Maturity Date for the Term A-1 Loans
(including, for the avoidance of doubt, the Existing Non-Extended Term A-1
Loans), commencing on the last Business Day of the first full fiscal quarter
following the Term A-1 Incurrence Date, an aggregate amount equal to (w) on each
such date occurring prior to the first anniversary of the Fifth Amendment
Effective Date, 0.625% of the aggregate amount of all Existing Non-Extended Term
A-1 Loans outstanding on the Term A-1 Incurrence Date, (x) on each such date
occurring on or after the first anniversary of the Fifth Amendment Effective
Date but prior to the second anniversary of the Fifth Amendment Effective Date,
1.25% of the aggregate amount of all Existing Non-Extended Term A-1 Loans
outstanding on the Term A-1 Incurrence Date, (y) on each such date occurring on
or after the second anniversary of the Fifth Amendment Effective Date but prior
to the third anniversary of the Fifth Amendment Effective Date, 1.875% of the
aggregate amount of all Existing Non-Extended Term A-1 Loans outstanding on the
Term A-1 Incurrence Date and (z) on each such date occurring on or after the
third anniversary of the Fifth Amendment Effective Date but prior to Maturity
Date for the Term A-1 Loans, 2.5% of the aggregate amount of all Term A-1 Loans
outstanding on the Term A-1 Incurrence Date; provided that such payments of Term
A-Loans1 Loans (including, for the avoidance of doubt, the Existing Non-Extended
Term A-1 Loans) shall be reduced (i) as a result of the application of
prepayments of Term A-Loans1 Loans (including, for the avoidance of doubt, the
Existing Non-Extended Term A-1 Loans) made after the Term A-1 Incurrence Date
and (ii) in an amount equal to the par value of the aggregate principal amount
of Term A-1 Loans converted into Term A-2 Loans pursuant to the Term A-1 Loan
Extension, in each case, in accordance with the applicable order of priority set
forth in Section 2.05; and

(vi) for the ratable account of the Term A-2 Lenders, on the last Business Day
of each March, June, September and December prior to the Maturity Date for the
Term A-2 Loans, commencing on the last Business Day of September 2016, an
aggregate amount equal to (w) on each such date occurring prior to the first
anniversary of the Seventh Amendment Effective Date, 0.625% of the aggregate
amount of all Term A-2 Loans outstanding on the Seventh Amendment Effective Date
(after giving effect to the Term A-2 Loan Increase), (x) on each such date
occurring on or after the first anniversary of the Seventh Amendment Effective
Date but prior to the second anniversary of the Seventh Amendment Effective
Date, 1.25% of the aggregate amount of all Term A-2 Loans outstanding on the
Seventh Amendment Effective Date (after giving effect to the Term A-2 Loan
Increase), (y) on each such date occurring on or after the second anniversary of
the Seventh Amendment Effective Date but prior to the third anniversary of the
Seventh Amendment Effective Date, 1.875% of the aggregate amount of all Term A-2
Loans outstanding on the Seventh Amendment Effective Date (after giving effect
to the Term A-2 Loan Increase) and (z) on each such date occurring on or after
the third anniversary of the Seventh Amendment Effective Date but prior to
Maturity Date for the Term A-2 Loans, 2.5% of the aggregate amount of all Term
A-2 Loans outstanding on the Seventh Amendment Effective Date (after giving
effect to the Term A-2 Loan Increase); provided that such payments of Term A-2
Loans shall be reduced as a result of the application of prepayments of Term A-2
Loans made after the Seventh Amendment Effective Date in accordance with the
applicable order of priority set forth in Section 2.05; and

(vii)(v) for the ratable account of the applicable Class of Term Lenders, on the
Maturity Date for any Class of Term Loans, the aggregate principal amount of all
Term B-9 Loans, Term B-10 Loans (including Existing Non-Extended B-10 Loans),
Term B-11 Loans, Term B-12 Loans, Term B-14 Loans, Term A-1 Loans (including the
Existing Non-Extended Term A-1 Loans) and Term A-12 Loans, as applicable,
outstanding on such date.

 

-112-



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility of a given Class the aggregate principal amount of all
of its Revolving Credit Loans of such Class outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

SECTION 2.08. SECTION 2.03. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurocurrency Rate for
such Interest Period plus the Applicable Rate, and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder (after giving
effect to any applicable grace periods) at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09. SECTION 2.04. Fees. In addition to certain fees described in
Sections 2.03(h) and (i):

(a) Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate with respect to commitment fees under the Extended 2016 Revolving Credit
Commitments times the actual daily amount by which the aggregate Extended 2016
Revolving Credit Commitment exceeds the sum of (A) Outstanding Amount of
Extended 2016 Revolving Credit Loans and (B) the Outstanding Amount of L/C
Obligations; provided that any commitment fee accrued with respect to any of the
Extended 2016 Revolving Credit Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Extended 2016
Revolving Credit Commitments of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. The commitment fee under this Section 2.09(a) shall
accrue at all times from the FifthSeventh Amendment Effective Date until the
Maturity Date for the Extended 2016 Revolving Credit Facility, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June,

 

-113-



--------------------------------------------------------------------------------

September and December, commencing with the first such date to occur after the
FifthSeventh Amendment Effective Date, and on the Maturity Date for the Extended
2016 Revolving Credit Facility. The commitment fee under this Section 2.09(a)
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Term A-1 Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Term A-1 Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees with
respect to the Term A-1 Commitments times the actual daily amount of Term A-1
Commitments outstanding; provided that any commitment fee accrued with respect
to any of the Term A-1 Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on any of the Term A-1 Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee under this Section 2.09(b) shall accrue at all times from the
Fifth Amendment Effective Date until the earlier of (i) the Term A-1 Incurrence
Date and (ii) January 1, 2015, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the last Business Day of September, 2014 and on the Term A-1
Incurrence Date or any other date on which the Term A-1 Commitments are
permanently terminated and cancelled pursuant to Section 2.06. The commitment
fee under this Section 2.09(a) shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(c) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. SECTION 2.05. Computation of Interest and Fees. All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of three hundred and sixty-five
(365)/three hundred and sixty-six (366) days and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

SECTION 2.11. SECTION 2.06. Evidence of Indebtedness.

(a) The Credit Extensions and Term Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and evidenced by
one or more entries in the Register maintained by the Administrative Agent,
acting solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be

 

-114-



--------------------------------------------------------------------------------

prima facie evidence absent manifest error of the amount of the Credit
Extensions and Term Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. SECTION 2.07. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may

 

-115-



--------------------------------------------------------------------------------

assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Federal Funds Rate from time to time in effect. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable

 

-116-



--------------------------------------------------------------------------------

to the Administrative Agent and the Lenders under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Administrative Agent
and the Lenders in the order of priority set forth in Section 8.04. If the
6Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the manner in which such funds are to be
applied, the Administrative Agent may, but at the direction of Required Lenders
shall, elect to distribute such funds to each of the Lenders in accordance with
such Lender’s Pro Rata Share of the sum of (a) the Outstanding Amount of all
Loans outstanding at such time and (b) the Outstanding Amount of all L/C
Obligations outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. SECTION 2.08. Sharing of Payments. If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. SECTION 2.09. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Fifth Amendment
Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) one or more additional tranches of term loans (the “Incremental Term
Loans”), (ii) one or more increases in the amount of any Class of Term Loan
(each such increase, a “Term Loan Increase” and the Loans issued thereunder,
“Increased Term Loans”) or (iii) one or more increases in the amount of any
Class of Revolving Credit Commitments (each such increase, a “Revolving
Commitment Increase”); provided that (A) both at the time of any such request
and upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall exist and at the time that any such
Incremental Term Loan is made (and after

 

-117-



--------------------------------------------------------------------------------

giving effect thereto) no Default or Event of Default shall exist and (B) the
Borrower shall be in compliance with each of the covenants set forth in
Section 7.11 determined on a Pro Forma Basis as of the date of such Incremental
Term Loan, Term Loan Increase or Revolving Commitment Increase and the last day
of the most recent Test Period, as if such Incremental Term Loans, Increased
Term Loans or Revolving Commitment Increases, as applicable, had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith. Each tranche of Incremental Term Loans, each Term Loan
Increase and each Revolving Commitment Increase shall be in an aggregate
principal amount that is not less than $25,000,000 (provided that such amount
may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Term
Loans, Increased Term Loans and the Revolving Commitment Increases after the
FifthSeventh Amendment Effective Date (other than, for the avoidance of doubt,
(i) the 2016 Incremental Revolving Credit Commitments, the Term A-2 Loan
Increase and the Term B-12 Loan Increase and (ii) those established in respect
of Extended Term Loans or Extended Revolving Credit Commitments pursuant to
Section 2.17), together with any Incremental Equivalent Debt incurred or issued
under Section 2.14(f), shall not exceed the sum of (x) $500,000,000 plus (y) the
aggregate amount of principal payments made in respect of the Term Loans from
andor Incremental Equivalent Debt after the FifthSeventh Amendment Effective
Date as of such Incremental Facility Closing Date (including any payments to be
made in respect of Term Loans and then existing Incremental Equivalent Debt on
such Incremental Facility Closing Date with the proceeds of Incremental Term
Loans and Incremental Equivalent Debt to be incurred on such Incremental
Facility Closing Date but excluding any principal payments of Term BA-91 Loans
or Term B-10 Loans with the proceeds from the issuance of the Senior Secured
Notes or the incurrence of the Term A-1 Loans2 Loans, Term B-12 Loans or Term
B-14 Loans) (such sum, the “Available Incremental Amount”).

(b) The Incremental Term Loans (i) shall rank pari passu in right of payment and
of security with the Revolving Credit Loans and the Term Loans, (ii) other than
as set forth in clause (iv) below, shall (x) in the case of any Incremental Term
Loans that are “A” Term Loans, not mature earlier than the Maturity Date with
respect to any Class of Term Loans that are “A” Term Loans; provided that if
there are no Term Loans that are “A” Term Loans at the time such Incremental
Term Loans are incurred then such Incremental Term Loans shall not mature
earlier than the 90th day prior to Maturity Date with respect to any Class of
Term Loans with an aggregate outstanding principal amount of $500,000,000 on the
date of incurrence of such Incremental Term Loans and (y) in the case of any
Incremental Term Loans that are “B” Term Loans, not mature earlier than (I) the
Maturity Date with respect to any Class of Term Loans that are “B” Term Loans or
(II) 90 days after the Maturity Date with respect to any Class of Term Loans
that are “A” Term Loans, (iii) other than as set forth in clause (iv) below,
shall (x) in the case of any Incremental Term Loans that are “A” Term Loans, not
have a Weighted Average Life to Maturity that is shorter than the Weighted
Average Life to Maturity with respect to any Class of Term Loans that are “A”
Term Loans, provided that if there are no Term Loans that are “A” Term Loans at
the time such Incremental Term Loans are incurred then the quarterly
amortization payments prior to the final stated maturity of such Incremental
Term Loans as a percentage of the original principal amount of such Incremental
Term Loans shall not exceed the quarterly amortization payments prior to the
final stated maturity of the Term A-1 Loans as a percentage of the original
principal amount of the Term A-1 Loans (assuming for such purposed that the Term
A-1 Loans were incurred on the Fifth Amendment Effective Date) and (y) in the
case of any Incremental Term Loans that are “B” Term Loans, not have a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity with respect to any Class of Term Loans, (iv) in the case of any
Incremental Term Loans the proceeds of which are used to prepay any Class of
Term Loans, the final maturity and Weighted Average Life to Maturity of such
Incremental Term Loans shall be no earlier than or shorter than, as applicable,
the final maturity and Weighted Average Life to Maturity of such

 

-118-



--------------------------------------------------------------------------------

Class of Term Loans to be prepaid and (v) except as set forth above, shall be
treated substantially the same as the Term Loans (in each case, including with
respect to mandatory and voluntary prepayments); provided that (A) the terms and
conditions applicable to Incremental Term Loans may be materially different from
those of the Term Loans to the extent such differences are reasonably acceptable
to the Administrative Agent and (B) the interest rates and amortization schedule
applicable to the Incremental Term Loans shall be determined by the Borrower and
the lenders thereof.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans,
Increased Term Loans or Revolving Commitment Increases. Incremental Term Loans
and Increased Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender (and each existing Term Lender will not have
any obligation to make a portion of any Incremental Term Loan unless it
otherwise so agrees, each Term Loan Lender will not have any obligation to make
a portion of any Increased Term Loan unless it otherwise so agrees and each
existing Revolving Credit Lender will not have any obligation to provide a
portion of any Revolving Commitment Increase unless it otherwise so agrees, in
each case on terms permitted in this Section 2.14 and otherwise on terms
reasonably acceptable to the Administrative Agent) or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”), provided that the Administrative Agent and the
Borrower and, solely in the case of any Revolving Commitment Increase, each L/C
Issuer and the Swing Line Lender shall have consented (not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or Increased Term Loans or providing such Revolving Commitment Increases
if such consent would be required under Section 10.07(b) for an assignment of
Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender. Commitments in respect of Incremental Term Loans, Increased
Term Loans and Revolving Commitment Increases shall become Commitments (or in
the case of Increased Term Loans or a Revolving Commitment Increase to be
provided by an existing Term Loan Lender or Revolving Credit Lender, as
applicable, an increase in such Lender’s applicable Term Loan or Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 4.02 (it being understood that all references to “the date
of such Credit Extension” or similar language in such Section 4.02 shall be
deemed to refer to the effective date of such Incremental Amendment) and such
other conditions as the parties thereto shall agree.; provided, that, such
Incremental Amendment may, in connection with any Incremental Amendment, the
primary purpose of which is to finance a Permitted Acquisition, waive in full or
in part (or not require compliance with) the conditions set forth in clauses
(a) and (b) (other than (x) customary “specified representations” and (y) with
respect to any Event of Default under Section 8.01(a) or (f)) of Section 4.02.
The Borrower will use the proceeds of the Incremental Term Loans, Increased Term
Loans and Revolving Commitment Increases for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Term Loans,
Increased Term Loans or Revolving Commitment Increases, unless it so agrees.

(d) Increased Term Loans shall be on the same terms as, and become part of, the
Class of Term Loans proposed to be increased under such Term Loan Increase;
provided that the amount of any original issue discount and upfront fees in
respect of the Increased Term

 

-119-



--------------------------------------------------------------------------------

Loans may differ from those in respect of the Class of Term Loans proposed to be
increased so long as the Increased Term Loans will be fungible for U.S. federal
income tax purposes with the Class of Term Loans proposed to be increased. The
Incremental Amendment shall contain provisions, reasonably acceptable to the
Administrative Agent, that provide for a mechanism to ensure that following a
Term Loan Increase all Lenders hold a pro rata share (based on holdings of the
Term Loans under such Class of each such Lender) of each Type of Term Loan in
such Class of Term Loans subject to a Term Loan Increase. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. As of the Incremental Facility Closing Date with
respect to any Term Loan Increase, the amortization schedule for the Class of
Term Loans subject to such Term Loan Increase shall be amended to increase the
then-remaining unpaid installments of principal by an aggregate amount equal to
the Increased Term Loans being made on such date, such aggregate amount to be
applied to increase such installments ratably in accordance with the amounts in
effect immediately prior to the applicable Incremental Facility Closing Date.

(e) Upon each increase in the Revolving Credit Commitments pursuant to this
Section, (i) each Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (ii) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(f) Incremental Equivalent Debt. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time after the Seventh
Amendment Effective Date, issue, incur or otherwise obtain Indebtedness of the
Borrower (or any Permitted Refinancing thereof) in respect of one or more series
of senior or subordinated notes (which may be unsecured, subordinated in right
of payment to the Obligations, secured on a pari passu basis with the
Obligations under Term Loans and Revolving Credit Loans secured on a first lien
basis or secured on a junior lien basis with the Obligations under the Term
Loans and Revolving Credit Loans secured on a first lien basis), issued in a
public offering, Rule 144A or other private placement or bridge in lieu of the
foregoing, in each case, that are issued or made in lieu of Incremental
Revolving Credit Commitments, Incremental Term Loans and/or Increased Term Loans
(“Incremental Equivalent Debt”); provided that (i) together with such
Incremental Equivalent Debt, the aggregate principal amount of Incremental
Equivalent Debt incurred or issued under this clause (f) and Incremental Term
Loans made and Incremental Revolving Credit Commitments established under
Section 2.14(a) does not exceed the Available Incremental Amount, (ii) such
Incremental Equivalent Debt shall not be subject to any Guarantee by any Person
other than a Loan Party, (iii) if such Incremental Equivalent Debt is secured,
the obligations in respect thereof shall not be

 

-120-



--------------------------------------------------------------------------------

secured by any Lien on any asset of the Borrower or any Guarantor other than any
asset constituting Collateral, (iv) no Default or Event of Default shall have
occurred and be continuing or would exist immediately after giving effect to
such incurrence, (v) if such Incremental Equivalent Debt is secured, the
security agreements and other collateral documents relating to such Incremental
Equivalent Debt shall be substantially similar to the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(vi) if such Incremental Equivalent Debt is (a) secured on a pari passu basis
with the Obligations under Term Loans and Revolving Credit Loans that are
secured on a first lien basis, then such Incremental Equivalent Debt shall be
subject to a Pari Passu Intercreditor Agreement or (b) secured on a junior lien
basis with the Obligations under the Term Loans and the Revolving Credit Loans
that are secured on a first lien basis, then such Incremental Equivalent Debt
shall be subject to a Junior Priority Intercreditor Agreement or
(c) subordinated to the Obligations, then such Incremental Equivalent Debt shall
be subject to a Subordination Agreement (or, alternatively, terms in the
definitive documentation for such Incremental Equivalent Debt substantially
similar to those in such applicable agreement, as agreed by the Borrower and
Administrative Agent), (vii) such Incremental Equivalent Debt shall have a final
maturity date which is no earlier than the then Latest Maturity Date and a
Weighted Average Life to Maturity which is equal to or greater than the Weighted
Average Life to Maturity of any Term Loans that are “B” Term Loans, (viii) such
Incremental Equivalent Debt shall not be subject to any mandatory redemption or
prepayment provisions or rights (except to the extent any such mandatory
redemption or prepayment is required to be applied (x) in the case of
Incremental Equivalent Debt that is unsecured and subordinated in right of
payment or secured on a junior lien basis to the Obligations under Term Loans
and Revolving Credit Loans that are secured on a first lien basis, on a less
than pro rata basis than the Term Loans and (y) in the case of Incremental
Equivalent Debt that is secured on a pari passu basis with the Obligations under
Term Loans and Revolving Credit Loans that are secured on a first lien basis, on
a pro rata or a less than pro rata basis than the Term Loans that are secured on
a first lien basis and, except with respect to customary “AHYDO catch-up
payments”, offers to repurchase and prepayment events upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) and (ix) except as otherwise set forth in this clause (f), such
Incremental Equivalent Debt shall have terms and conditions (other than with
respect to pricing, fees, rate floors and optional prepayment or redemption
terms) substantially similar to, or (taken as a whole) no more favorable (as
determined by the Borrower in good faith) to the lenders or holders providing
such Incremental Equivalent Debt, than those applicable to the Term Loans
(except for covenants or other provisions (a) if more favorable to the existing
Lenders under the Term Loans, conformed (or added) in the Loan Documents, for
the benefit of the Lenders holding Term Loans, pursuant to an amendment thereto
subject solely to the reasonable satisfaction of the Administrative Agent or
(b) applicable only to periods after the Latest Maturity Date at the time of the
issuance or incurrence of such Incremental Equivalent Debt) or such terms and
conditions shall be current market terms for such type of Incremental Equivalent
Debt (as reasonably determined in good faith by the Borrower).

(g)(f) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

SECTION 2.15. SECTION 2.10. The Administrative Borrower. Each Subsidiary
Borrower hereby appoints the Borrower as the administrative borrower hereunder,
and the Borrower shall act under this Agreement as the agent, attorney-in-fact
and legal representative of such Subsidiary Borrower for all purposes, including
receiving account statements and other notices and communications to such
Subsidiary Borrower from the Administrative Agent or any Lender. The
Administrative Agent and the Lenders may rely, and shall be fully protected in
relying, on any certificate, report, information or any notice or communication
made or given by the Borrower, whether in its own name or on behalf of a
Subsidiary Borrower, and neither the Administrative Agent nor any Lender shall
have any obligation to make any inquiry or request any confirmation from or on
behalf of any Subsidiary Borrower as to the binding effect on it of any such
notice or request.

 

-121-



--------------------------------------------------------------------------------

SECTION 2.16. SECTION 2.11. Special Provisions Relating to Term B-9 Loans and,
Term B-10 Loans , Term B-12 Loans, Term B-14 Loans and Term A-2 Loans.

(a) The Term B-9 Loans subject to a Loan Conversion were allocated ratably to
the outstanding Term B-7 Loans subject to such Loan Conversion (based upon the
relative outstanding principal amounts of such Term B-7 Loans subject to
different Interest Periods immediately prior to giving effect thereto). Each
resulting “borrowing” of Term B-9 Loans constituted a new deemed “borrowing”
under this Agreement and was subject to the same Interest Period (and the same
Eurocurrency Rate) applicable to the Term B-7 Loans to which it related
immediately prior to such Loan Conversion, which Interest Period continued in
effect until such Interest Period expired and the Term B-9 Loans subject to such
“borrowing” were continued as Eurocurrency Rate Loans or converted to Base Rate
Loans in accordance with the provisions of Section 2.02. Additional Term B-9
Loans were initially incurred as Eurocurrency Rate Loans and allocated ratably
to the outstanding “deemed” borrowings of Term B-9 Loans on the Fourth Amendment
Effective Date set forth in the immediately preceding sentence (based upon the
relative principal amounts of the deemed “borrowings” of Term B-9 Loans subject
to different Interest Periods on the Fourth Amendment Effective Date after
giving effect to the foregoing provisions of this Section 2.16(a)). Each such
“borrowing” of Additional Term B-9 Loans was (i) added to (and made a part of)
the related deemed “borrowing” of Term B-9 Loans described in the second
sentence of this Section 2.16(a), (ii) subject to (x) an Interest Period which
commenced on the Fourth Amendment Effective Date and ended on the last day of
the Interest Period applicable to the related deemed “borrowing” of Term B-9
Loans to which it was added and (y) the same Eurocurrency Rate applicable to
such deemed “borrowing” of Term B-9 Loans.

(b) The Term B-10 Loans subject to a Loan Conversion were allocated ratably to
the outstanding Term B-7 Loans and Term B-8 Loans subject to such Loan
Conversion (based upon the relative outstanding principal amounts of such Term
B-7 Loans and Term B-8 Loans subject to different Interest Periods immediately
prior to giving effect thereto). Each resulting “borrowing” of Term B-10 Loans
constituted a new deemed “borrowing” under this Agreement and was subject to the
same Interest Period (and the same Eurocurrency Rate) applicable to the Term B-7
Loans and Term B-8 Loans to which it relates immediately prior to such Loan
Conversion, which Interest Period continued in effect until such Interest Period
expired and the Term B-10 Loans subject to such “borrowing” were continued as
Eurocurrency Rate Loans or converted to Base Rate Loans in accordance with the
provisions of Section 2.02. Additional Term B-10 Loans were initially incurred
as Eurocurrency Rate Loans and allocated ratably to the outstanding “deemed”
borrowings of Term B-10 Loans on the Fourth Amendment Effective Date set forth
in the immediately preceding sentence (based upon the relative principal amounts
of the deemed “borrowings” of Term B-10 Loans subject to different Interest
Periods on the Fourth Amendment Effective Date after giving effect to the
foregoing provisions of this Section 2.16(b)). Each such “borrowing” of
Additional Term B-10 Loans was (i) added to (and made a part of) the related
deemed “borrowing” of Term B-10 Loans described in the second sentence of this
Section 2.16(b), (ii) subject to (x) an Interest Period which commenced on the
Fourth Amendment Effective Date and ended on the last day of the Interest Period
applicable to the related deemed “borrowing” of Term B-10 Loans to which it was
added and (y) the same Eurocurrency Rate applicable to such deemed “borrowing”
of Term B-10 Loans.

(c) On the Fourth Amendment Effective Date, the Borrower and the Subsidiary
Borrowers paid in cash (a) all interest accrued on the Term B-7 Loans and the
Term B-8 Loans through the Fourth Amendment Effective Date, and (b) to each
Non-Converting Lender, any

 

-122-



--------------------------------------------------------------------------------

breakage loss or expenses due under Section 3.05 (it being understood that
existing Interest Periods of the Term B-7 Loans and the Term B-8 Loans subject
to the Loan Conversion held by the Converting Lenders prior to the Fourth
Amendment Effective Date continued on and after the Fourth Amendment Effective
Date pursuant to Sections 2.16(a) and (b) above and accrue interest in
accordance with Section 2.08 on and after the Fourth Amendment Effective Date as
if the Fourth Amendment Effective Date were a conversion or continuation date).
Each Converting Lender and each Non-Converting Lender that is a New Commitment
Lender hereby waives any entitlement to any breakage loss or expenses due under
Section 3.05 with respect to the repayment of the applicable portion of its Term
B-7 Loans and Term B-8 Loans being converted into Term B-9 Loans and/or Term
B-10 Loans, as applicable, with the proceeds of Term B-9 Loans and/or Term B-10
Loans, as applicable, or otherwise refinanced or replaced with Term B-9 Loans
and/or Term B-10 Loans, as applicable, made by such New Commitment Lender.

(d) Promptly following the Fourth Amendment Effective Date, all Term Notes, if
any, evidencing the Term B-7 Loans and the Term B-8 Loans shall be cancelled and
returned to the Borrower, and any Term B-9 Lender or Term B-10 Lender may
request that its Term B-9 Loan and/or its Term B-10 Loan, as the case may be, be
evidenced by a Term Note pursuant to Section 2.11(a).

(e) The Term B-10 Loans subject to the Term B-10 Loan Extension pursuant to
Section 2.01(a)(vii)(A) shall be allocated ratably to the outstanding Term B-10
Loans subject to such Term B-10 Loan Extension (based upon the relative
outstanding principal amounts of such Term B-10 Loans subject to different
Interest Periods immediately prior to giving effect thereto). Each resulting
“borrowing” of Term B-12 Loans shall constitute a new deemed “borrowing” under
this Agreement and be subject to the same Interest Period (and the same
Eurocurrency Rate) applicable to the Term B-10 Loans to which it relates
immediately prior to the relevant Term B-10 Loan Extension, which Interest
Period shall continue in effect until such Interest Period expires and the Term
B-10 Loans subject to such “borrowing” are continued as Eurocurrency Rate Loans
or converted to Base Rate Loans in accordance with the provisions of
Section 2.02. Term B-12 Loans incurred pursuant to Section 2.01(a)(vii)(C) shall
be initially incurred as Eurocurrency Rate Loans and shall be allocated ratably
to the outstanding “deemed” borrowings of Term B-12 Loans on the Seventh
Amendment Effective Date set forth in the immediately preceding sentence (based
upon the relative principal amounts of the deemed “borrowings” of Term B-12
Loans subject to different Interest Periods on the Seventh Amendment Effective
Date after giving effect to the foregoing provisions of this Section 2.16(e)).
Each such “borrowing” of Term B-12 Loans incurred pursuant to
Section 2.01(a)(vii)(C) shall be (i) added to (and made a part of) the related
deemed “borrowing” of Term B-12 Loans described in the second sentence of this
Section 2.16(e), (ii) subject to (x) an Interest Period which commenced on the
Seventh Amendment Effective Date and ended on the last day of the Interest
Period applicable to the related deemed “borrowing” of Term B-12 Loans to which
it was added and (y) the same Eurocurrency Rate applicable to such deemed
“borrowing” of Term B-12 Loans.

(f) The Term B-10 Loans subject to the Term B-10 Loan Extension pursuant to
Section 2.01(a)(viii)(A) shall be allocated ratably to the outstanding Term B-10
Loans subject to such Term B-10 Loan Extension (based upon the relative
outstanding principal amounts of such Term B-10 Loans subject to different
Interest Periods immediately prior to giving effect thereto). Each resulting
“borrowing” of Term B-14 Loans shall constitute a new deemed “borrowing” under
this Agreement and be subject to the same Interest Period (and the same
Eurocurrency Rate) applicable to the Term B-10 Loans to which it relates
immediately prior to the relevant Term B-10 Loan Extension, which Interest
Period shall continue in effect until such Interest Period expires and the Term
B-10 Loans subject to such “borrowing” are continued as Eurocurrency Rate Loans
or converted to Base Rate Loans in accordance with the provisions of
Section 2.02. Term B-14 Loans incurred pursuant to Section 2.01(a)(viii)(B)
shall

 

-123-



--------------------------------------------------------------------------------

be initially incurred as Eurocurrency Rate Loans and shall be allocated ratably
to the outstanding “deemed” borrowings of Term B-14 Loans on the Seventh
Amendment Effective Date set forth in the immediately preceding sentence (based
upon the relative principal amounts of the deemed “borrowings”of Term B-14 Loans
subject to different Interest Periods on the Seventh Amendment Effective Date
after giving effect to the foregoing provisions of this Section 2.16(f)). Each
such “borrowing” of Term B-14 Loans incurred pursuant to
Section 2.01(a)(viii)(B) shall be (i) added to (and made a part of) the related
deemed “borrowing” of Term B-14 Loans described in the second sentence of this
Section 2.16(f), (ii) subject to (x) an Interest Period which commenced on the
Seventh Amendment Effective Date and ended on the last day of the Interest
Period applicable to the related deemed “borrowing” of Term B-14 Loans to which
it was added and (y) the same Eurocurrency Rate applicable to such deemed
“borrowing” of Term B-14 Loans.

(g) On the Seventh Amendment Effective Date, the Borrower and the Subsidiary
Borrowers shall pay in cash (a) all interest accrued on the Extended Term B-10
Loans and Extended Term B-11 Loans through the Seventh Amendment Effective Date,
and (b) to each Existing Non-Extended Term B-10 Lender, any breakage loss or
expenses due under Section 3.05 (it being understood that existing Interest
Periods of the Term B-10 Loans subject to the Term B-10 Loan Extension held by
the Extended Term B-10 Lenders prior to the Seventh Amendment Effective Date
continued on and after the Seventh Amendment Effective Date pursuant to
Section 2.16(e) above and accrue interest in accordance with Section 2.08 on and
after the Seventh Amendment Effective Date as if the Seventh Amendment Effective
Date were a conversion or continuation date). Each Extended Term B-10 Lender and
each Existing Non-Extended Term B-10 Lender that is a Term B-12 Lender and/or
Term B-14 Lender hereby waives any entitlement to any breakage loss or expenses
due under Section 3.05 with respect to the repayment of the applicable portion
of its Term B-10 Loans being converted into Term B-12 Loans and/or Term B-14
Loans, with the proceeds of Term B-12 Loans or Term B-14 Loans, as applicable.
Each Extended Term B-11 Lender that is a Term B-12 Lender hereby waives any
entitlement to any breakage loss or expenses due under Section 3.05 with respect
to the repayment of the applicable portion of its Term B-11 Loans being
converted into Term B-12 Loans, with the proceeds of Term B-12 Loans.

(h) The Term A-2 Loans subject to the Term A-1 Loan Extension shall be allocated
ratably to the outstanding Term A-1 Loans subject to such Term A-1 Loan
Extension (based upon the relative outstanding principal amounts of such Term
A-1 Loans subject to different Interest Periods immediately prior to giving
effect thereto). Each resulting “borrowing” of Term A-2 Loans shall constitute a
new deemed “borrowing” under this Agreement and be subject to the same Interest
Period (and the same Eurocurrency Rate) applicable to the Term A-1 Loans to
which it relates immediately prior to such Term A-1 Loan Extension, which
Interest Period shall continue in effect until such Interest Period expires and
the Term A-1 Loans subject to such “borrowing” are continued as Eurocurrency
Rate Loans or converted to Base Rate Loans in accordance with the provisions of
Section 2.02. Term A-2 Loans incurred pursuant to Section 2.01(a)(v)(B) shall be
initially incurred as Eurocurrency Rate Loans and shall be allocated ratably to
the outstanding “deemed” borrowings of Term A-2 Loans on the Seventh Amendment
Effective Date set forth in the immediately preceding sentence (based upon the
relative principal amounts of the deemed “borrowings” of Term A-2 Loans subject
to different Interest Periods on the Seventh Amendment Effective Date after
giving effect to the foregoing provisions of this Section 2.16(g)). Each such
“borrowing” of Term A-2 Loans incurred pursuant to Section 2.01(a)(v)(B) shall
be (i) added to (and made a part of) the related deemed “borrowing” of Term A-2
Loans described in the second sentence of this Section 2.16(g), (ii) subject to
(x) an Interest Period which commenced on the Seventh Amendment Effective Date
and ended on the last day of the Interest Period applicable to the related
deemed “borrowing” of Term A-2 Loans to which it was added and (y) the same
Eurocurrency Rate applicable to such deemed “borrowing” of Term A-2 Loans.

 

-124-



--------------------------------------------------------------------------------

(i) On the Seventh Amendment Effective Date, the Borrower and the Subsidiary
Borrowers shall pay in cash (a) all interest accrued on the Extended Term A-1
Loans through the Seventh Amendment Effective Date, and (b) to each Existing
Non-Extended Term A-1 Lender, any breakage loss or expenses due under
Section 3.05 (it being understood that existing Interest Periods of the Term A-1
Loans subject to the Term A-1 Loan Extension held by the Extended Term A-1
Lenders prior to the Seventh Amendment Effective Date continued on and after the
Seventh Amendment Effective Date pursuant to Sections 2.16(g) above and accrue
interest in accordance with Section 2.08 on and after the Seventh Amendment
Effective Date as if the Seventh Amendment Effective Date were a conversion or
continuation date). Each Extended Term A-1 Lender and each Existing Non-Extended
Term A-1 Lender that is a Term A-2 Lender hereby waives any entitlement to any
breakage loss or expenses due under Section 3.05 with respect to the repayment
of the applicable portion of its Term A-1 Loans being converted into Term A-2
Loans, with the proceeds of Term A-2 Loans.

(j) Promptly following the Seventh Amendment Effective Date, all Term Notes, if
any, evidencing (i) the Term B-10 Loans held by an Extended Term B-10 Lender in
respect of any Term B-10 Loans subject to the Term B-10 Loan Extension, (ii) the
Term B-11 Loans held by an Extended Term B-11 Lender in respect of any Term B-11
Loans subject to the Term B-11 Loan Extension and (iii) the Term A-1 Loans held
by an Extended Term A-1 Lender in respect of any Term A-1 Loans subject to the
Term A-1 Loan Extension shall be cancelled and returned to the Borrower, and any
Term A-2 Lender, Term B-12 Lender or Term B-14 Lender may request that its Term
A-2 Loan, Term B-12 Loan and/or its Term B-14 Loan, as the case may be, be
evidenced by a Term Note pursuant to Section 2.11(a).

SECTION 2.17. SECTION 2.12. Extension Offers.

(a) Pursuant to one or more offers made from time to time by the Borrower to all
Term Lenders holding Term Loans of a specified Class(es) with notice to the
Administrative Agent, on a pro rata basis (based on the aggregate outstanding
Term Loans of the applicable Class(es)) and on the same terms (“Term Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Term Lenders from time to time to extend the maturity date of
such Lender’s Term Loans and to otherwise modify the terms of such Lender’s Term
Loans pursuant to the terms of the relevant Term Pro Rata Extension Offer
(including without limitation increasing the interest rate or fees payable in
respect of such Lender’s Term Loans and/or modifying the amortization schedule
in respect of such Lender’s Term Loans). Pursuant to one or more offers made
from time to time by the Borrower to all Revolving Credit Lenders with notice to
the Administrative Agent, on a pro rata basis (based on the aggregate
outstanding Revolving Credit Commitments) and on the same terms (“Revolving Pro
Rata Extension Offers” and, together with Term Pro Rata Extension Offers, “Pro
Rata Extension Offers”), the Borrower is hereby permitted to consummate
transactions with individual Revolving Credit Lenders from time to time to
extend the maturity date of such Lender’s Revolving Credit Commitments and to
otherwise modify the terms of such Lender’s Revolving Credit Commitments
pursuant to the terms of the relevant Revolving Pro Rata Extension Offer
(including without limitation increasing the interest rate or fees payable in
respect of such Lender’s Revolving Credit Commitments). For the avoidance of
doubt, the reference to “on the same terms” in the preceding sentences shall
mean, (i) when comparing Term Pro Rata Extension Offers, that the Class of Term
Loans are offered to be extended for the same amount of time and that the
interest rate changes and fees payable in respect thereto are the same and
(ii) when comparing Revolving Pro Rata Extension Offers, that the Class of
Revolving Credit Commitments are offered to be extended for the same amount of
time and that the interest rate changes and fees payable in respect thereto are
the same. Any such extension (an “Extension”) agreed to between the Borrower and
any such Lender (an “Extending Lender”) will be established under this Agreement
pursuant to an amendment (an “Extension Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Extending
Lender and the Administrative Agent (which Extension Amendment, for the
avoidance of doubt, shall not require the consent of any other Lender).

 

-125-



--------------------------------------------------------------------------------

(b) Each Extension Amendment shall specify the terms of the applicable extended
Term Loan (any such extended Term Loan, an “Extended Term Loan”) and/or extended
Revolving Credit Commitment (any such extended Revolving Credit Commitment, an
“Extended Revolving Credit Commitment”) and the applicable Class of existing
Term Loans subject to Extension; provided that (i) except as to interest rates,
fees, amortization, final maturity date, subordinated collateral arrangements,
if any, and subordinated voluntary and mandatory prepayment arrangements, if any
(which shall (subject to the limitations below) be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall
have (x) the same terms as the Class of existing Term Loans to which such
Extended Term Loans relate (i.e., whether Term B-9 Loans, Term B-10 Loans, Term
B-11 Loans, Term B-12, Term A-1 Loans, Term A-2 or other Extended Term Loans in
respect of the foregoing) or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent and (ii) except as to interest rates,
fees, final maturity, subordinated collateral arrangements, if any, and
subordinated voluntary and mandatory prepayment arrangements, if any, any
Extended Revolving Credit Commitment shall be a Revolving Credit Commitment with
the same terms as the Revolving Credit Loans; provided, however, that the
Weighted Average Life to Maturity of any Extended Term Loans resulting from an
Extension shall not be shorter than the Weighted Average Life to Maturity of the
Class of Term Loans subject to such Extension.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment. For the avoidance of doubt,
the commitments and obligations of any Swing Line Lender or L/C Issuer can only
be extended pursuant to an Extension or otherwise with such Person’s consent.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.17), (i) no
Extended Term Loan or Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment; provided that the aggregate amount
of (A) Extended Term Loans for any new Class of Term Loans made in connection
with any Pro Rata Extension Offer shall be at least $50,000,000 and (B) Extended
Revolving Credit Commitment for any new Class of Revolving Credit Commitments
made in connection with any Pro Rata Extension Offer shall be at least
$25,000,000, (ii) any Extending Lender may extend all or any portion of its Term
Loans and/or Revolving Credit Commitment pursuant to one or more Pro Rata
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Credit Commitment) and (iii) there shall be no condition to
any Extension of any Loan or Revolving Credit Commitment at any time or from
time to time other than notice to the Administrative Agent of such Extension and
the terms of the Extended Term Loan or Extended Revolving Credit Commitment
implemented thereby.

(e) Each extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrowers shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(f) (i) Notwithstanding the foregoing, from time to time after the Fifth
Amendment Effective Date, upon notice by the Borrower to the Administrative
Agent, banks or other financial institutions (“New Revolving Commitment
Lenders”), which may or may not be existing Lenders, may

 

-126-



--------------------------------------------------------------------------------

elect to provide a new Revolving Credit Commitment (a “New Revolving Credit
Commitment”) hereunder; provided that, to the extent such banks or other
financial institutions are not existing Lenders, such banks or institutions
shall be reasonably acceptable to the Administrative Agent, Swing Line Lender
and L/C Issuer. Such New Revolving Credit Commitment will be in an amount (the
“New Revolving Amount”) and have the terms specified in the notice to the
Administrative Agent; provided that except as to interest rates, fees, final
maturity, subordinated collateral arrangements, if any, and subordinated
voluntary and mandatory prepayment arrangements, if any (and subject to clause
(f)(iii) below), any New Revolving Credit Commitment shall be a Revolving Credit
Commitment with the same terms as the Revolving Credit Loans. Upon receipt of a
New Revolving Credit Commitment, the Borrower shall make a Pro Rata Extension
Offer to all existing Revolving Credit Lenders to extend the maturity date of
their Revolving Credit Commitments on the same terms as the New Revolving Credit
Commitment with the aggregate amount of such Extended Revolving Credit
Commitments not to exceed the aggregate amount of Revolving Credit Commitments
at such time less the amount of such New Revolving Credit Commitment (each
Revolving Credit Lender that accepts such Pro Rata Extension Offer, an “Electing
Lender,” and each existing Revolving Credit Lender that is not an Electing
Lender, a “Non-Electing Lender”). Following such election (i) the Revolving
Credit Commitments of all existing Revolving Credit Lenders (other than any
Revolving Credit Commitment that any Electing Lender has elected to extend
pursuant to such election) will be permanently reduced by an aggregate amount
equal to the New Revolving Amount and (ii) the New Revolving Credit Commitment
of the New Revolving Commitment Lenders will become effective and the aggregate
Revolving Credit Commitment shall be increased by the New Revolving Amount. In
connection with the foregoing, each Electing Lender may further elect with the
consent of the Borrower (a “Further Election”) to provide a New Revolving Credit
Commitment hereunder in an amount such that, after giving effect to all New
Revolving Credit Commitments, the aggregate amount of all New Revolving Credit
Commitments of the New Revolving Commitment Lenders and the Electing Lenders
shall not exceed the amount of all Revolving Credit Commitments of the Revolving
Credit Lenders Pre-Effectiveness (as defined below). In the event any Electing
Lender has made a Further Election, the reduction of all Revolving Credit
Commitments contemplated by the second preceding sentence will instead be made
in an aggregate amount to reflect the New Revolving Amount of the New Revolving
Commitment Lenders and the new commitments of all Electing Lenders making a
Further Election. Subject to the foregoing, the New Revolving Credit Commitments
of the New Revolving Commitment Lenders and the new commitments of all Electing
Lenders making a Further Election will otherwise be incorporated as Revolving
Credit Commitments hereunder in the same manner in which Extended Revolving
Credit Commitments are incorporated hereunder pursuant to this Section 2.17,
including without limitation for purposes of Section 2.17(e).

(ii) For the avoidance of doubt, after giving effect to such New Revolving
Credit Commitments (“Post Effectiveness”) but subject to the permanent reduction
in Revolving Credit Commitments in accordance with Section 2.17(f)(i), (1) the
aggregate amount of Revolving Credit Commitments of all Classes derived from
each Class in effect prior to such New Revolving Credit Commitments will be the
same as the aggregate amount of Revolving Credit Commitments of each Class in
effect prior to giving effect to such New Revolving Credit Commitments
(“Pre-Effectiveness”), (2) the Revolving Credit Lenders that are Non-Electing
Lenders will have Revolving Credit Commitments with the same terms as the
Revolving Credit Commitment in effect Pre-Effectiveness, (3) the Revolving
Credit Lenders that are Electing Lenders will have Revolving Credit Commitments
with the same terms as the New Revolving Credit Commitment, (4) each Revolving
Credit Lender that is an Electing Lender that has made a Further Election will
have an aggregate amount of Revolving Credit Commitments equal to the amount of
Revolving Credit Commitments it had Pre-Effectiveness and (5) the New Revolving
Commitment Lender will have a Revolving Credit Commitment on the terms of the
New Revolving Credit Commitment in an aggregate amount equal to the New
Revolving Amount.

 

-127-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower (the term Borrower under Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) to or for the account
of any Agent, any L/C Issuer or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding in the case of each Agent, each L/C
Issuer and each Lender, taxes imposed on or measured by its net or gross income
(including branch profits), and franchise (and similar) taxes imposed on it in
lieu of net income taxes, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent, such L/C Issuer or such Lender, as
the case may be, is organized or maintains a Lending Office, and all liabilities
(including additions to tax, penalties and interest) with respect thereto (in
each case, other than any such tax or liability arising solely from any Agent,
any L/C Issuer or any Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), and any United States federal withholding taxes under
Section 1471 through 1474 of the Code, or any amended or successor provision
thereto (“FATCA”), and, in each case, any regulations promulgated thereunder and
any interpretation or other guidance issued in connection therewith. All
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities described in the immediately
preceding sentence are hereinafter referred to as “Taxes.” If the Borrower shall
be required by any Laws to deduct any Taxes or Other Taxes from or in respect of
any sum payable under any Loan Document to any Agent, any L/C Issuer or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01), each of such Agent, such L/C Issuer and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the appropriate Governmental
Authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment (or, if receipts or evidence are not available
within thirty (30) days, as soon as possible thereafter), the Borrower shall
furnish to such Agent, L/C Issuer or Lender (as the case may be) the original or
a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Taxes or Other Taxes when due to the appropriate Governmental Authority
or fails to remit to any Agent, any L/C Issuer or any Lender the required
receipts or other required documentary evidence, the Borrower shall indemnify
such Agent, such L/C Issuer and such Lender for any incremental taxes, interest
or penalties that may become payable by such Agent, such L/C Issuer or such
Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which, in each case, arise
from any payment made under any Loan Document or from the execution or delivery
of any Loan Document or otherwise with respect to the exercise by a Lender or an
L/C Issuer of its rights under any Loan Document (hereinafter referred to as
“Other Taxes”).

(c) The Borrower agrees to indemnify each Agent, each L/C Issuer and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed by any jurisdiction on amounts payable under this Section 3.01)
paid by such Agent, such L/C Issuer and such

 

-128-



--------------------------------------------------------------------------------

Lender and (ii) any liability (including additions to tax, penalties, interest
and expenses) arising therefrom or with respect thereto, in each case whether or
not such Taxes or Other Taxes were correctly or legally imposed by the relevant
Governmental Authority; provided such Agent, such L/C Issuer or Lender, as the
case may be, provides the Borrower with a written statement thereof setting
forth in reasonable detail the basis and calculation of such amounts. Payment
under this Section 3.01(c) shall be made within thirty (30) days after the date
such Lender, such L/C Issuer or such Agent makes a written demand therefor.

(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender, L/C Issuer or Agent, as the
case may be, to the extent that such Lender, such L/C Issuer or such Agent
becomes subject to Taxes subsequent to the Closing Date (or, if later, the date
such Lender, such L/C Issuer or Agent becomes a party to this Agreement) as a
result of a change in the place of organization of such Lender, L/C Issuer or
Agent or a change in the lending office of such Lender or such L/C Issuer,
except to the extent that any such change is requested in writing by the
Borrower or is otherwise required pursuant to the terms of this Agreement (and
provided that nothing in this clause (d) shall be construed as relieving the
Borrower from any obligation to make such payments or indemnification in the
event of a change in lending office or place of organization that precedes a
change in Law to the extent such Taxes result from a change in Law).

(e) Notwithstanding anything else herein to the contrary, if a Lender, an L/C
Issuer or an Agent is subject to withholding tax imposed by any jurisdiction in
which the Borrower is formed or organized at a rate in excess of zero percent at
the time such Lender, such L/C Issuer or such Agent, as the case may be, first
becomes a party to this Agreement, withholding tax imposed by such jurisdiction
at such rate shall be considered excluded from Taxes unless and until such
Lender, such L/C Issuer or Agent, as the case may be, provides the appropriate
forms certifying that a lesser rate applies, whereupon withholding tax at such
lesser rate only shall be considered excluded from Taxes for periods governed by
such forms; provided that, if at the date of the Assignment and Acceptance
pursuant to which a Lender or an L/C Issuer becomes a party to this Agreement,
the Lender or L/C Issuer assignor was entitled to payments under clause (a) of
this Section 3.01 in respect of withholding tax with respect to interest paid at
such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) withholding tax, if any, applicable with respect to the
Lender or L/C Issuer assignee on such date.

(f) If any Lender, L/C Issuer or Agent determines, in its reasonable discretion,
that it has received a refund or overpayment credit in respect of any Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 3.01, it shall promptly remit such
refund or the amount of such credit (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such refund
(or such credit) plus any interest included in such refund by the relevant
Governmental Authority attributable thereto) to the Borrower, net of all
out-of-pocket expenses of the Lender, L/C Issuer or Agent, as the case may be
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Lender, L/C Issuer or Agent, as the case may be, agrees promptly
to return such refund (or such credit) to such party in the event such party is
required to repay such refund (or such credit) to the relevant Governmental
Authority. Such Lender, L/C Issuer or Agent, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund (or such credit)
received from the relevant Governmental Authority (provided that such Lender,
L/C Issuer or Agent may delete any information therein that such Lender, L/C
Issuer or Agent deems confidential). Nothing herein contained shall interfere
with the right of a Lender, an L/C Issuer or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender, L/C Issuer or Agent to
claim any tax refund or to make available its tax

 

-129-



--------------------------------------------------------------------------------

returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender, L/C Issuer or Agent to do
anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.

(g) Each Lender and L/C Issuer agrees that, upon the occurrence of any event
giving rise to the operation of Section 3.01(a) or (c) with respect to such
Lender or L/C Issuer it will, if requested by the Borrower, use commercially
reasonable efforts (subject to such Lender’s or L/C Issuer’s overall internal
policies of general application and legal and regulatory restrictions) to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the sole
judgment of such Lender or L/C Issuer, cause such Lender or such L/C Issuer and
its applicable Lending Office(s) to suffer no economic, legal, regulatory or
other disadvantage, and provided further that nothing in this Section 3.01(g)
shall affect or postpone any of the Obligations of the Borrower or the rights of
such Lender or such L/C Issuer pursuant to Section 3.01(a) or (c).

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

-130-



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Closing
Date, or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, continuing, converting to,
funding or maintaining Eurocurrency Rate Loans or (as the case may be) issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of net income or gross income (including
branch profits), and franchise (and similar) taxes imposed in lieu of net income
taxes, by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or maintains a Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.
Notwithstanding any herein to the contrary, for all purposes of this Agreement,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted or
issued.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy, liquidity requirements or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

 

-131-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor, provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the sole
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no economic, legal, regulatory or other disadvantage, and provided further that
nothing in this Section 3.04(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.04(a), (b),
(c) or (d).

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, no Borrower shall be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the

 

-132-



--------------------------------------------------------------------------------

obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurocurrency
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement (or, in the case of any Lender that is a Non-Consenting Lender with
respect to a Class of Loans or Commitments, such Lender’s rights and obligations
under this Agreement with respect to such Class of Loans or Commitments) to one
or more Eligible Assignees; provided that neither the Administrative Agent nor
any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided further that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such

 

-133-



--------------------------------------------------------------------------------

compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to the applicable departure, waiver or amendment of
the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, in each case subject to such assignment, and (ii) deliver
any Notes evidencing such Loans to the Borrower or Administrative Agent, in each
case subject to such assignment. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, in each case subject to such assignment,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such assignment
and assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral accountCash Collateral Account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans or Commitments and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

(e) As a means of effecting the foregoing provisions of this Section 3.07, the
Borrower may alternatively (x) terminate the Commitment of such Defaulting
Lender and repay all obligations of the Borrower owing to such Defaulting Lender
relating to Loans and participations held by such Defaulting Lender as of such
termination date and, at its option, replace such terminated Commitment with a
Commitment provided by a Lender or an Additional Lender (and any repayment of
obligations owing to such Defaulting Lender may be made from the proceeds of a
Borrowing from a Lender or an Additional Lender not to exceed the principal
amount of outstanding Loans in respect of such terminated Commitment), or (y) if
the Commitment of such Defaulting Lender cannot be terminated under any
applicable Laws, increase the Commitments of the applicable Facility by
Commitments provided by a Lender or an Additional Lender in an amount equal to
the Commitment of such Defaulting Lender and subsequently terminate the
Commitment of such Defaulting Lender when such termination may be effected.

 

-134-



--------------------------------------------------------------------------------

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.01. [Reserved].

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except for Credit Extensions
on the Closing Date, only the representations contained in Sections 5.01, 5.02,
5.04, 5.13, 5.16 and 5.18) shall be true and correct in all material respects on
and as of the date of such Credit Extension; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty made on or as of the
Closing Date that is qualified as to “Material Adverse Effect” shall be deemed
to be qualified by a “Company Material Adverse Effect.”

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) In respect of a Term A-1 Borrowing only, (i) the Borrower shall be in
compliance with each of the covenants set forth in Section 7.11 determined on a
Pro Forma Basis as of the last day of the most recent Test Period for which
financial statements have been delivered under Section 6.01(b), and the Borrower
shall have delivered to the Administrative Agent an officer’s certificate signed
by a Responsible Officer of the Borrower containing reasonably detailed
calculations demonstrating compliance with this clause (d)(i) and (ii) the
Borrower shall have paid (or shall pay with the proceeds of such Term A-1 Loans)
the fees due and payable on the Term A-1 Incurrence Date pursuant to
Section 2.09(b).

Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) and, in the case of any Term A-1 Borrowing, Section 4.02(d)(i), have
been satisfied on and as of the date of the applicable Credit Extension.

 

-135-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any material Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(b)(i), to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
waived, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

-136-



--------------------------------------------------------------------------------

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i)(i) The Audited Financial Statements and the Unaudited Financial
Statements fairly present in all material respects the financial condition of
West and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein. During the period from December 31, 2005 to and including the
Closing Date, there has been (ix) no sale, transfer or other disposition by West
or any of its Subsidiaries of any material part of the business or property of
West or any of its Subsidiaries, taken as a whole and (iiy) no purchase or other
acquisition by West or any of its Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of West and its Subsidiaries, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto, has not been publicly disclosed in filings with the SEC prior to the
Closing Date or has not otherwise been disclosed in writing to the Lenders prior
to the Closing Date.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2005 and June 30, 2006 (including the notes
thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations and cash flows of the Borrower and its
Subsidiaries for the 12-month period ending on each such date (together with the
Pro Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which
have heretofore been furnished to each Lender, have been prepared giving effect
(as if such events had occurred on such date or at the beginning of such period,
as the case may be) to the Transaction, each material acquisition by West or any
of its Subsidiaries consummated after December 31, 2005 and prior to the Closing
Date and all other transactions that would be required to be given pro forma
effect by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Subsidiaries as at December 31, 2005 and June 30, 2006, as the case may be, and
their estimated results of operations for the periods covered thereby, assuming
that the events specified in the preceding sentence had actually occurred at
such date or at the beginning of the periods covered thereby.

(b) Since December 31, 2005, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date through 2011, copies of which have been furnished to the
Administrative Agent prior to the Closing Date in a form reasonably satisfactory
to it, have been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such forecasts, it being understood that actual results may vary
from such forecasts and that such variations may be material.

(d) As of the Closing Date, neither the Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under this Agreement and the Prior Notes, (iii) liabilities reflected or
reserved against on the audited consolidated balance sheet of West and its
Subsidiaries as of December 31, 2005 or as disclosed in the notes thereto (as
supplemented by liabilities reflected or reserved against on consolidated
balance sheet of West and its Subsidiaries as of June 30, 2006 or as disclosed
in the notes thereto) and (iv) liabilities incurred in the ordinary course of
business) that, either individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

 

-137-



--------------------------------------------------------------------------------

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance.

(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09 or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

(c) The properties owned, leased or operated by the Borrower and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 5.09, neither the Borrower nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other

 

-138-



--------------------------------------------------------------------------------

potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 and except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Borrower and its Subsidiaries have filed all
Federal and state income tax returns and all other material tax returns and
reports required to be filed, and have paid all material Federal and state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those (a) which are not overdue by more than thirty (30) days or
(b) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11 or as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.12. Subsidiaries; Equity Interests; Borrower Information. As of the
Closing Date, neither the Borrower nor any other Loan Party has any Subsidiaries
other than those specifically disclosed in Schedule 5.12(a) and all of the
outstanding Equity Interests in material wholly owned Restricted Subsidiaries
have been validly issued, are fully paid and nonassessable and all Equity
Interests owned by a Loan Party are owned free and clear of all Liens except any
Lien that is permitted under Section 7.01. As of the Closing Date, Schedule
5.12(a) (a) sets forth the name and jurisdiction of

 

-139-



--------------------------------------------------------------------------------

each Subsidiary, (b) sets forth the ownership interest of the Borrower and any
other Subsidiary in each Subsidiary, including the percentage of such ownership
and (c) identifies each Subsidiary the Equity Interests of which are required to
be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement. Schedule 5.12(b) sets forth as of the Closing Date the name,
address of principal place of business and tax identification number of the
Borrower.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, U or X of the FRB.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Arranger,
any Agent or any Lender in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Restricted Subsidiaries own, license or possess the right to use, all of
the United States and foreign trademarks, service marks, logos, trade names,
domain names, copyrights, patents, patent rights, licenses, trade secrets,
proprietary information, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any Subsidiary in the operation of their respective businesses
as currently conducted infringes upon any rights held by any Person and no
Person infringes upon any rights of any Loan Party or any Subsidiary except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.17. Labor Matters. There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All

 

-140-



--------------------------------------------------------------------------------

payments due from the Borrower or any of its Subsidiaries on account of employee
health and welfare insurance that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect if not paid have been
paid or accrued as a liability on the books of the Borrower or the relevant
Subsidiary. There will be no change in a classification of employees or agents
of the Borrower and any of its Subsidiaries that could trigger a requirement on
the part of the Borrower or the relevant subsidiary to assume additional
obligations or liabilities with respect to wages and benefits of such employees
or agents, that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect.

SECTION 5.18. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, the Senior Notes
Indenture, any Existing Notes Indenture and any Junior Financing Documentation.

SECTION 5.19. PATRIOT Act, Etc. To the extent applicable, each of the Borrower
and its Subsidiaries (and, upon the occurrence of a Holdings Election Event,
Holdings) is in compliance with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA Patriot Act, in
each case except as would not reasonably be expected to have a Material Adverse
Effect.

(b) (i) To the knowledge of the Borrower (and, upon the occurrence of a Holdings
Election Event, to the knowledge of Holdings), no part of the proceeds of the
Loans (or any Letters of Credit) will be used for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”) or any other applicable Anti-Corruption Laws, and
(ii) the Borrower and its Subsidiaries (and, upon the occurrence of a Holdings
Election Event, Holdings) and, to the knowledge of the Borrower (and, upon the
occurrence of a Holdings Election Event, to the knowledge of Holdings), their
respective directors, officers and employees, are currently in compliance with
the FCPA and any other applicable Anti-Corruption Laws in all material respects.

(c) (i) To the knowledge of the Borrower (and, upon the occurrence of a Holdings
Election Event, to the knowledge of Holdings), none of the Borrower or its
Subsidiaries (and, upon the occurrence of a Holdings Election Event, Holdings)
will use the proceeds of the Loans in violation of applicable Sanctions or
otherwise knowingly make available such proceeds to any Person for the purpose
of funding, financing or facilitating the activities, business or transaction of
any Sanctioned Person, except to the extent licensed, exempted or otherwise
approved by a competent governmental body responsible for enforcing such
Sanctions, and (ii) (A) none of the Borrower or its Subsidiaries (and, upon the
occurrence of a Holdings Election Event, Holdings), or to the knowledge of the
Borrower (and, upon the occurrence of a Holdings Election Event, to the
knowledge of Holdings), their respective directors, officers or employees or any
controlled Affiliate of Holdings, the Borrower or its Subsidiaries that will act
in any capacity in connection with or benefit in any material respect from any
Facility, is a Sanctioned Person or currently the subject or target of any
Sanctions and (B) the Borrower and its Subsidiaries (and, upon the occurrence of
a Holdings Election Event, Holdings) and, to the knowledge of the Borrower (and,
upon the occurrence of a Holdings Election Event, to the knowledge of Holdings),
their respective directors, officers and employees, are in compliance in all
material respects with applicable Sanctions.

 

-141-



--------------------------------------------------------------------------------

(d) The Borrower and its Subsidiaries have used commercially reasonable efforts
to implement and maintain in effect policies and procedures designed to ensure
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees, agents and controlled Affiliates, in each case, acting on
behalf of the Borrower and its Subsidiaries, with applicable Anti-Corruption
Laws and Sanctions.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower beginning with the 2006 fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Deloitte & Touche LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the
fiscal year then ended and (ii) consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower (or, solely with respect to the
first fiscal year immediately following the Closing Date, one hundred twenty
(120) days), a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect; and

 

-142-



--------------------------------------------------------------------------------

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent thereof) or
(B) the Borrower’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Borrower and the Restricted Subsidiaries on
a standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Deloitte & Touche LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 7.11 or, if any such Event of
Default shall exist, stating the nature and status of such event;

(b) no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and, if such
Compliance Certificate demonstrates an Event of Default of any covenant under
Section 7.11, any of the Equity Investors may deliver, together with such
Compliance Certificate, notice of their intent to cure (a “Notice of Intent to
Cure”) such Event of Default pursuant to Section 8.05; provided that the
delivery of a Notice of Intent to Cure shall in no way affect or alter the
occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document until the Cure Amount has been received (unless
the Loans and other obligations under the Loan Documents have been declared due
and payable pursuant to Section 8.02(b));

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

-143-



--------------------------------------------------------------------------------

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Restricted Subsidiaries
pursuant to the terms of any Existing Notes Indenture, the Senior Notes
Indenture, the Senior Secured Notes Indenture or any Junior Financing
Documentation in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement (or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) an updated list of each Subsidiary
that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate (or
confirming that there has been no change in such information since the Closing
Date or the date of the last such update); and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. For purposes of this Section 6.02, paper copies shall
include copies delivered by facsimile transmission or electronically (such as
“tif,” “pdf” and similar file formats delivered by email).

SECTION 6.03. Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent (for prompt notification to each Lender):

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or nonperformance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary,

 

-144-



--------------------------------------------------------------------------------

(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority, (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws or in respect of IP Rights or the assertion or occurrence of
any noncompliance by any Loan Party or as any of its Subsidiaries with, or
liability under, any Environmental Law or Environmental Permit, or (iv) the
occurrence of any ERISA Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries or otherwise consistent with past
practices) as are customarily carried under similar circumstances by such other
Persons. If the improvements on any Mortgaged Property are at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Borrower shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, fully paid flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

-145-



--------------------------------------------------------------------------------

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) Upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Restricted Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party or the designation in
accordance with Section 6.15 of any existing direct or indirect wholly owned
Domestic Subsidiary as a Restricted Subsidiary (other than an Excluded
Subsidiary):

(i) within ninety (90) days, or such longer period as the Administrative Agent
may agree, after such formation, acquisition or designation:

(A) cause each such Domestic Restricted Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Domestic Restricted Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

(B) cause (x) each such Domestic Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent Mortgages, Security Agreement
Supplements, Intellectual Property Security Agreements and other security
agreements and documents (including, with respect to Mortgages, the documents
listed in Section 6.13(b)), as reasonably requested by and in

 

-146-



--------------------------------------------------------------------------------

form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other security agreements in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement (provided that, if a mortgage tax will be owed on the entire amount
of the indebtedness evidenced hereby, then the amount secured by the Mortgage
shall be limited to the fair market value of the property at the time the
Mortgage is entered into but only if the effect of such limitation is to cause
such mortgage tax to be calculated based upon such fair market value) and
(y) each direct or indirect parent of each such Domestic Restricted Subsidiary
that is required to be a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Administrative Agent such
Security Agreement Supplements and other security agreements as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

(C) (x) cause each such Domestic Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Domestic Restricted Subsidiary and
required to be pledged pursuant to the Collateral Documents, indorsed in blank
to the Administrative Agent and (y) cause each direct or indirect parent of such
Domestic Restricted Subsidiary that is required to be a Guarantor pursuant to
the Collateral and Guarantee Requirement to deliver any and all certificates
representing the outstanding Equity Interests (to the extent certificated) of
such Domestic Restricted Subsidiary that are required to be pledged pursuant to
the Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness issued by such Domestic Restricted
Subsidiary and required to be pledged in accordance with the Collateral
Documents, indorsed in blank to the Administrative Agent;

(D) take and cause such Domestic Restricted Subsidiary and each direct or
indirect parent of such Domestic Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements and delivery of stock and membership interest certificates)
may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity;

(ii) within thirty (30) days, or such longer period as the Administrative Agent
may agree, after the request therefor by the Administrative Agent, deliver to
the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request; and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property that is owned by such Domestic Restricted
Subsidiary, any existing title reports, surveys or environmental assessment
reports;

 

-147-



--------------------------------------------------------------------------------

provided, however, that the Borrower may elect, in its sole discretion, to cause
any Excluded Subsidiary to become a Guarantor, in which case, such Excluded
Subsidiary shall comply with this clause (a).

(b) The Borrower shall:

(c)(i) obtain the security interests and Senior Guarantees set forth on Schedule
1.01A on or prior to the dates corresponding to such security interests and
Senior Guarantees set forth on Schedule 1.01A; and

(i) (ii) after the ClosingSeventh Amendment Effective Date, concurrently with
(x) the acquisition of any material personal property by any Loan Party or
(y) the acquisition of any Material Real Property by any Loan Party and if such
personal property or Material Real Property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, give notice
thereof to the Administrative Agent and promptly thereafter shall cause such
assets to be subjected to a Lien to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to real property.

(d) (c) Notwithstanding the foregoing, the Borrower shall not be required to
deliver any Mortgages or related documentation prior to the date that is three
months after the Closing Date, or such later date as the Administrative Agent
may agree.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents
(subject to the limitations set forth therein and in the definition of
Collateral and Guarantee Requirement).

 

-148-



--------------------------------------------------------------------------------

(b) In the case of any Material Real Property referred to in Section 6.11(b),
provide the Administrative Agent with Mortgages with respect to such Material
Real Property within ninety (90) days, or such longer period as the
Administrative Agent may agree, of the acquisition of such real property
together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent (provided that, if a
mortgage tax will be owed on the entire amount of the indebtedness evidenced
hereby, then the amount secured by the Mortgage shall be limited to the fair
market value of the property at the time the Mortgage is entered into but only
if the effect of such limitation is to cause such mortgage tax to be calculated
based upon such fair market value);

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances except for minor defects
in title that do not materially interfere with the Loan Party’s ability to
conduct business and subject to Liens permitted by Section 7.01, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents) and such coinsurance and direct access reinsurance as
the Administrative Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the such
Material Real Property is located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent; and

(iv) such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Senior Debt. The Borrower shall maintain the Obligations as
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, the Senior Notes
Indenture, any Existing Notes Indenture and any Junior Financing Documentation.

SECTION 6.15. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.11
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Existing Notes, any Senior Notes,
any Senior Secured Notes, any Incremental Equivalent Debt or any Junior
Financing, as applicable, and (iv) no Restricted Subsidiary may be designated as
an Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the net book value of the Borrower’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time to the extent surviving such designation.

 

-149-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Fifth Amendment Effective Date and listed on Schedule
7.01(b) (as amended and restated by the Fifth Amendment) and any modifications,
replacements, renewals, refinancings or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed or refinanced by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, or for property taxes on property that the Borrower or one
if its Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment or other charge is to such property;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

 

-150-



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Borrower or any Restricted Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of assets provided by one lender may be cross
collateralized to other financings of assets provided by such lender (or its
affiliates);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any Restricted Subsidiary or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i), (n),
(o) and (v) to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens on (i) property of any Non-Loan Party, which Liens secure Indebtedness
of the applicable Non-Loan Party permitted under Section 7.03 and (ii) property
of any Restricted Subsidiary in favor of any Loan Party;

(o) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.15),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary (other than any Person that is a
Subsidiary at the time of such acquisition of another Person that becomes a
Restricted Subsidiary)); provided that (i) such Lien was not created in
contemplation of such acquisition

 

-151-



--------------------------------------------------------------------------------

or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time (or incurred
pursuant to a commitment entered into prior to such time) and which require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e), (g), (h), or (k);

(p) any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(r) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(s) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries, (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (iv) otherwise to secure Cash
Management Obligations in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits to secure the obligations of
the Borrower or any of the Restricted Subsidiaries under any letter of intent or
purchase agreement permitted hereunder;

(v) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition,
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure a Guarantee by such Restricted Subsidiary and its
Subsidiaries of any such Indebtedness incurred pursuant to Section 7.03(g), and
(iii) Liens securing Indebtedness permitted under Section 7.03(s) on the
property and assets of the Person or Persons (and its or their Equity Interests)
acquired with the proceeds of such Indebtedness;

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x) Liens on the assets of Receivables Subsidiaries in respect of the
Receivables Facilities;

(y) Liens (i) incurred by a Receivables Management Subsidiary on Receivables
Management Assets securing a Receivables Management Financing permitted under

 

-152-



--------------------------------------------------------------------------------

Section 7.03, (ii) on the Equity Interests of any Excluded Receivables
Management Subsidiary and its property and assets securing a Receivables
Management Financing and (iii) on Receivables Management Assets in connection
with any Disposition of Receivables Management Assets by a Receivables
Management Subsidiary;

(z) other Liens securing obligations outstanding in an aggregate principal
amount not to exceed $75,000,00075,000,000, which Liens may (as determined by
the Borrower) be subject to a Pari Passu Intercreditor Agreement or a Junior
Priority Intercreditor Agreement, as applicable;

(aa) Liens securing Additional Senior Secured Notes, provided that if the Liens
on the Collateral securing such Additional Senior Secured Notes (i) are or are
intended to be junior in priority to the Liens on the Collateral securing the
Obligations, then such Liens shall be subject to a Junior Priority Intercreditor
Agreement and (ii) are or are intended to be pari passu to Liens on the
Collateral securing the Obligations, then such Liens shall be subject to a Pari
Passu Intercreditor Agreement; and

(bb) Liens on the property, assets or the stock of a Restricted Subsidiary to
the extent such Liens secure Indebtedness permitted under Section 7.03(y),
provided that any Liens securing such Indebtedness shall be limited to Liens on
the property, assets or the stock of such Restricted Subsidiary.; and

(cc) Liens securing Incremental Equivalent Debt, provided that if the Liens on
the Collateral securing such Incremental Equivalent Debt (i) are or are intended
to be junior in priority to the Liens on the Collateral securing the
Obligations, then such Liens shall be subject to a Junior Priority Intercreditor
Agreement and (ii) are or are intended to be pari passu to Liens on the
Collateral securing the Obligations, then such Liens shall be subject to a Pari
Passu Intercreditor Agreement.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of the Borrower and
the Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed $5,000,000 (net
of Returns);

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (excluding any new Restricted Subsidiary which becomes a Loan Party other
than as the result of the formation of a new Subsidiary), (ii) by any Restricted
Subsidiary that is not a Loan Party in any other such Restricted Subsidiary that
is also not a Loan Party and (iii) by the Borrower or any Restricted Subsidiary
(A) in any Non-Loan Party; provided that such Investment shall not exceed the
Foreign Subsidiary Available Investment Basket, (B) in any Non-Loan Party
consisting of the contribution of Equity Interests of any other Non-Loan Party
held directly by the Borrower or such Restricted Subsidiary and if the Non-Loan
Party to which such contribution is made is not a Wholly Ownedwholly owned
Subsidiary, such contribution shall be in exchange for Indebtedness, Equity
Interests (including increases in capital accounts) or a combination thereof of
the Non-Loan Party to which such contribution is made, (C) in any Non-Loan
Party, constituting an exchange of Equity

 

-153-



--------------------------------------------------------------------------------

Interests of such Non-Loan Party for Indebtedness of such Non-Loan Party and
(D) constituting Guarantees of Indebtedness or other monetary obligations of
Non-Loan Parties owing to any Loan Party (for the avoidance of doubt, it being
understood that Investments made pursuant to clause (ii) shall not be deemed to
be a utilization of, or an Investment made pursuant to, clause (iii));

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, advances to customers in the ordinary course of
business and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 7.01, 7.03,
7.04, 7.05, 7.06 and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Fifth Amendment Effective
Date and set forth on Schedule 7.02(f) (as amended and restated by the Fifth
Amendment) and any modification, replacement, renewal, reinvestment or extension
thereof and (ii) Investments existing on the Fifth Amendment Effective Date by
the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that, in the case of clauses (i) and (ii), the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) (i) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05 and (ii) Investments received from
(A) contributions to the Borrower and (B) distributions to the Borrower and its
Restricted Subsidiaries from Persons that are not Restricted Subsidiaries;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Basket Acquisition”):

(A) subject to clause (B) below, the property, assets and businesses acquired in
such purchase or other acquisition shall constitute Collateral to the extent
required by the Collateral and Guarantee Requirement and, to the extent required
by the Collateral and Guarantee Requirement, each applicable Loan Party, any new
Subsidiaries created to affect such acquisition and the acquired Person
(including any Subsidiaries of such acquired Person (other than Excluded
Subsidiaries)) shall be a Guarantor and shall have complied with the
requirements of Section 6.11, within the times specified therein;

(B) immediately before and immediately after entry into the acquisition
agreement for such purchase or other acquisitions by the Borrower or such
Restricted Subsidiary, as applicable, no Default shall have occurred and be
continuing;

(C) the acquired property, assets, business or Person is in a line of business
permitted under Section 7.07 (other than non-core assets acquired in connection
therewith in contemplation of the Disposition thereof in accordance with
Section 7.05(n));

 

-154-



--------------------------------------------------------------------------------

(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Event of Default under Sections 8.01(a),
(b) (solely in respect of an Event of Default under Section 7.11) or (f) shall
have occurred and be continuing and (2) immediately after giving effect to such
purchase or other acquisition, the Borrower and the Restricted Subsidiaries
shall be in Pro Forma Compliance with all of the covenants set forth in
Section 7.11, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby
and evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such compliance calculation in reasonable detail; and

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(j) the Transaction;

(k) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit under Article 3 of the Uniform
Commercial Code and (ii) customary trade arrangements under Article 4 of the
Uniform Commercial Code with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not to exceed, at any time then outstanding, the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to such parent in
accordance with Section 7.06(g);

(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, Investments on or after the Fifth Amendment Effective Date that do
not exceed $150,000,000 (net of Returns) (such amount to be increased to
$225,000,000 (net of Returns) if the Total Leverage Ratio as of the last day of
any Test Period is less than 4.0 to 1.0);

(o) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, Investments that do not exceed the Cumulative Growth Amount;

(p) advances of payroll payments to employees of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

-155-



--------------------------------------------------------------------------------

(q) Investments to the extent that payment for such Investments is made solely
with capital stock of the Borrower;

(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(s) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations of the Borrower or any
Restricted Subsidiary that do not constitute Indebtedness, in each case entered
into in the ordinary course of business;

(t) Investments in respect of the Receivables Facilities (excluding Investments
arising in connection with Dispositions of receivables) in accordance with the
terms thereof not to exceed $75,000,000 (net of Returns);

(u) Investments by (i) Receivables Management Subsidiaries in Receivables
Management Assets, (ii) Receivables Management Subsidiaries that are not Loan
Parties in any Receivables Management Subsidiaries, (iii) the Borrower or any
Restricted Subsidiary that is a Loan Party in any Receivables Management
Subsidiary that is not a Loan Party in an amount not to exceed the greater of
(A) $150,000,000185,000,000 and (B) 5.0% of the consolidated total assets of the
Borrower, in each case, net of all Returns, and (iv) Investments (including debt
obligations and Equity Interests) received in connection with the bankruptcy or
reorganization of account debtors and obligors or in settlement of delinquent
obligations of, or other disputes with, account debtors and obligors arising in
the ordinary course of business or upon the foreclosure with respect to any
Receivables Management Assets or other Disposition of Receivables Management
Assets;

(v) Investments (together with the aggregate amount of Restricted Payments made
pursuant to Section 7.06(i)) that do not exceed an amount equal to any reduction
in taxes actually realized by the Borrower and the Restricted Subsidiaries in
connection with, or otherwise resulting from, the Transaction in the form of
refunds, credits or deductions as a direct result of transaction fees and
expenses, commitment and other financing fees and severance, change in control
and other compensation expense incurred in connection with the exercise,
repurchase, rollover or payout of stock options or bonuses; and

(w) Investments made by a Non-Loan Party to the extent such Investments are
financed with the proceeds received by such Non-Loan Party from an Investment in
such Non-Loan Party by a Loan Party permitted under this Section 7.02;

provided that no Investment shall be made in an Unrestricted Subsidiary except
pursuant to Sections 7.02(n), 7.02(o) and 7.02(v), and no Investment in an
Unrestricted Subsidiary that would otherwise be permitted under Sections
7.02(n), 7.02(o) and 7.02(v) shall be permitted hereunder to the extent that any
portion of such Investment is used to make any prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings that
would otherwise not be permitted hereunder; provided, further, that no
Investment shall be made in a Receivables Management Subsidiary except pursuant
to Sections 7.02(c)(i), 7.02(c)(ii) (but only to the extent by a Receivables
Management Subsidiary in any other Receivables Management Subsidiary),
7.02(c)(iii), 7.02(n), 7.02(o) or 7.02(u)(iii).

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

 

-156-



--------------------------------------------------------------------------------

(b) Indebtedness (i) outstanding on the Fifth Amendment Effective Date and
listed on Schedule 7.03(b) (as amended and restated by the Fifth Amendment) and
any Permitted Refinancing thereof and (ii) intercompany Indebtedness outstanding
on the Fifth Amendment Effective Date;

(c) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Existing Notes, any Senior Notes, any Senior Secured Notes, any Incremental
Equivalent Debt or any Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Guaranty and (B) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not a Loan Party shall be subject to
the subordination terms set forth in Section 5.03 of the Security Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(f) and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of Non-Loan Parties (i) assumed in connection with any
Permitted Acquisition or (ii) incurred to finance a Permitted Acquisition, in
each case, that is secured only by the assets or business acquired in the
applicable Permitted Acquisition (including any acquired Equity Interests) and
so long as both immediately prior and after giving effect thereto, (A) no
Default shall exist or result therefrom, (B) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, and (C) the aggregate principal amount of such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed $100,000,000;

(h) Indebtedness of the Borrower and the Restricted Subsidiaries (A) assumed in
connection with any Permitted Acquisition or (B) incurred to finance a Permitted
Acquisition, including the refinancing of any Indebtedness (other than
Indebtedness incurred in contemplation of such Permitted Acquisition) of the
Persons or on the assets acquired thereby and payment of related fees and
expenses (and any excess amount not in excess of 10% of the Net Cash Proceeds
thereof may be used to prepay Term Loans pursuant to Section 2.05(a)), and any
Permitted Refinancing of the foregoing; provided, in each case that such
Indebtedness and all Indebtedness

 

-157-



--------------------------------------------------------------------------------

resulting from any Permitted Refinancing thereof (v) is unsecured (except to the
extent permitted by Section 7.01(o) and 7.01(z)), (w) both immediately prior and
after giving effect thereto, (1) no Default shall exist or result therefrom and
(2) the Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance
with the covenants set forth in Section 7.11,7.11 (x) matures after, and does
not require any scheduled amortization or other scheduled payments of principal
prior to, the Latest Maturity Date of the Term Loans (it being understood that
such Indebtedness may have mandatory prepayment, repurchase or redemptions
provisions satisfying the requirement of clause (y) hereof), (y) has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the Borrower
as the terms and conditions of the Senior Notes as of the Fifth Amendment
Effective Date; provided, that a certificate of a Responsible Officer delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees); and (z) with
respect to such Indebtedness described in the immediately preceding clause (B),
is incurred by the Borrower or a Guarantor; provided, that the foregoing clauses
(x) and (y) shall not apply with respect to assumed Indebtedness so long as such
Indebtedness was not incurred in contemplation of a Permitted Acquisition;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower permitted by Section 7.06;

(k) Indebtedness incurred by the Borrower or the Restricted Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition constituting indemnification obligations or obligations in respect
of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of the Borrower or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transaction and Permitted Acquisitions or
any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed $275,000,000 at
any time outstanding (less the aggregate principal amount of Indebtedness
outstanding at any time under Section 7.03(s)); provided that a maximum of
$250,000,000 of aggregate principal amount of such Indebtedness incurred under
this clause (n) (less the aggregate principal amount of Indebtedness of Foreign
Subsidiaries that are not Guarantors outstanding at any time under
Section 7.03(g)) may be incurred on a secured basis by Foreign Subsidiaries that
are not Guarantors;

 

-158-



--------------------------------------------------------------------------------

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) unsecured Indebtedness of the Borrower (“Borrower Permitted Debt” and
collectively with any Holdings Permitted Debt (as defined in Section 7.16),
“Permitted Debt”) (i) that is not subject to any Guarantee by any Restricted
Subsidiary unless such Restricted Subsidiary is a Guarantor or shall also
Guarantee the Obligations substantially on the terms set forth in the Guaranty,
(ii) that will not mature prior to the date that is ninety-one (91) days after
the Latest Maturity Date of the Term Loans, (iii) that has no scheduled
amortization or payments of principal (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirements of clause (iv) hereof), and (iv) that has mandatory
prepayment, repurchase or redemption, covenant, default and remedy provisions
customary for senior notes or senior subordinated notes (as applicable in the
context of the ranking of such Indebtedness) of an issuer that is a borrower
under senior secured credit facilities, and in any event, with respect to
covenant, default and remedy provisions, no more restrictive than those set
forth in the Senior Notes Indenture as of the Fifth Amendment Effective Date or
the Prior Senior Subordinated Notes Indenture as of the Closing Date (as
applicable in the context of ranking for such Indebtedness), taken as a whole
(determined in the context of, and subject to, then prevailing market
conditions) and in the Loan Documents at such time; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees); provided, further, that (A) both before and after giving
effect to the issuance or incurrence thereof, no Default shall have occurred and
be continuing, (B) the Borrower and the Restricted Subsidiaries will be in Pro
Forma Compliance with the covenants set forth in Section 7.11 and (C) in the
case of subordinated Indebtedness (“Borrower Permitted Subordinated Debt”), such
Indebtedness (and any Guarantee thereof by a Restricted Subsidiary) is
subordinated to the Facility on terms reasonably satisfactory to the
Administrative Agent (it being understood that subordination terms substantially
similar to those set forth in the Prior Senior Subordinated Notes Indenture as
of the Closing Date are deemed to be satisfactory);

(s) Indebtedness of a Restricted Subsidiary (or the Persons so acquired)
incurred or issued to finance or assumed in connection with any Permitted
Acquisition not to exceed at

 

-159-



--------------------------------------------------------------------------------

any one time outstanding $100,000,000, so long as (i) both before and after
giving effect to the issuance or incurrence thereof, no Default shall have
occurred and be continuing, (ii) the Borrower and the Restricted Subsidiaries
will be in Pro Forma Compliance with the covenants set forth in Section 7.11,
(iii) after giving Pro Forma Effect to such Indebtedness and all related
transactions, the Total Leverage Ratio is not greater than 4.5 to 1.0 and
(iv) any liens securing such Indebtedness are limited to Liens permitted by
Section 7.01(v) and Section 7.01(z) (limited in such case to Liens on the
property of such Restricted Subsidiary only);

(t) Indebtedness (i) under any Receivables Management Financing; provided,
however that (x) the amount of such Indebtedness is not more than 90% of the
purchase price of the Receivables Management Assets purchased with the proceeds
of such Indebtedness and (y) after giving effect to the incurrence thereof, the
Receivables Management Leverage Ratio shall not exceed 3.0:1, (ii) of any
Receivables Management Subsidiary in an aggregate amount not to exceed
$150,000,000 at any time outstanding, and (iii) of any Receivables Management
Subsidiary arising as a result of any Investment in, or Disposition of,
Receivables Management Assets;

(u) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(v) Indebtedness of the Loan Parties in respect of the (i) Senior Notes,
(ii) Additional Senior Secured Notes (including the Senior Secured Notes), so
long as 100% of the Net Cash Proceeds of the issuance of the Additional Senior
Secured Notes shall be used to prepay the Term Loans at par (which prepayment
shall be applied to repayments of the Term Loans required pursuant to
Section 2.07(a) in the manner as directed by the Borrower), (iii) Permitted
Unsecured Indebtedness, and (iv) any Permitted Refinancing of the foregoing;
provided, that in the case of Permitted Unsecured Indebtedness, the Net Cash
Proceeds of the issuance of such Permitted Unsecured Indebtedness shall be used
to prepay Indebtedness of the Borrower and its Restricted Subsidiaries,
including Junior Financing to the extent permitted by Section 7.13; provided
further that net proceeds of the Senior Notes shall be used, amongst other
things to, together with cash on hand at the Borrower:

(i) on, or no later than ten Business Days after, the date of issuance of such
Senior Notes, prepay in part outstanding Term B-9 Loans or Term B-10 Loans, or
any combination thereof (at the Borrower’s option), in an aggregate principal
amount of at least $250,000,000 and pay accrued but unpaid interest thereon;

(ii) repurchase all or a portion of the 2018 Notes pursuant to the 2018 Tender
Offer;

(iii) redeem all outstanding 2018 Notes not repurchased pursuant to the 2018
Tender Offer on or before the 31st day following the date of issuance of the
Senior Notes;

(iv) repurchase up to $200,000,000 aggregate principal amount of the 2019 Notes
pursuant to the 2019 Tender Offer;

(v) if less than $200,000,000 aggregate principal amount of the 2019 Notes are
repurchased pursuant to the 2019 Tender Offer, within 40 days of the date of
expiration of the 2019 Tender Offer redeem additional 2019 Notes in an aggregate
principal amount that, when taken together with those 2019 Notes repurchased
pursuant to the 2019 Tender Offer, is equal to at least $200,000,000; and

 

-160-



--------------------------------------------------------------------------------

(vi) pay fees and expenses incurred in connection with the offering of the
Senior Notes, the other transactions described in the Fifth Amendment and any
related transactions;

(w) Indebtedness in respect of the Receivables Facilities and any Permitted
Refinancing thereof;

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above and clause (z) below;

(y) Indebtedness of a Restricted Subsidiary to be Disposed of in a transaction
permitted under Section 7.05; provided that (i) both before and after giving Pro
Forma Effect to the issuance or incurrence of any such Indebtedness, no Default
shall have occurred and be continuing, (ii) any Liens securing such Indebtedness
shall be limited to Liens permitted by Section 7.01(bb), (iii) such Indebtedness
shall be non-recourse to the Borrower and its other Restricted Subsidiaries,
(iv) such Indebtedness shall be incurred substantially simultaneously with the
consummation of the Disposition of such Restricted Subsidiary, (v) immediately
after giving Pro Forma Effect to the Disposition of such Restricted Subsidiary,
the Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance
with the covenants set forth in Section 7.11, and (vi) 100% of the Net Cash
Proceeds of the issuance or incurrence of such Indebtedness shall be applied to
repay Term Loans in accordance with Sections 2.05(b)(iii) and (v), except that
an amount of up to $250,000,000 of the Net Cash Proceeds of Indebtedness
incurred in reliance on this clause (y) over the term of this Agreement shall
not be required to be so applied; and

(z) Indebtedness of the Loan Parties in respect of (i) unless the 2018 Notes
Indenture is satisfied and discharged in accordance with its terms on the Fifth
Amendment Effective Date, for the period commencing on the Fifth Amendment
Effective Date and ending on the 31st day after the Fifth Amendment Effective
Date, the 2018 Notes and (ii) the 2019 Notes and any Permitted Refinancing
thereof; provided that not less than $200,000,000 aggregate principal amount of
the 2019 Notes shall have been repurchased and/or redeemed with the proceeds of
the issuance of the Senior Notes during the period commencing on the Fifth
Amendment Effective Date and ending on the 40th day after the date of expiration
of the 2019 Tender Offer.; and

(aa) Incremental Equivalent Debt.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that (A) when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, (x) a Loan Party shall be the continuing or
surviving Person or (y) such merger shall be an Investment permitted under
Section 7.02 and (B) no Domestic Subsidiary may merge with and into a Foreign
Subsidiary;

 

-161-



--------------------------------------------------------------------------------

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary may
liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and its
Subsidiaries and if not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must either be the Borrower or a Guarantor
(and, if the transferor is a Domestic Subsidiary, the transferee must also be a
Domestic Subsidiary) or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Borrower”), (A) the Successor Borrower shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee shall apply to
the Successor Borrower’s obligations under this Agreement, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, and (F) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement (and, with respect to such opinion of counsel, otherwise substantially
consistent, to the extent reasonably appropriate and applicable, with the
opinions delivered with respect to the Borrower on the Closing Date, including
as to the enforceability of the applicable Loan Documents against the Successor
Borrower, and with such customary and other assumptions and qualifications as
may be appropriate); provided, further, that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, the Borrower under
this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that (i) the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11, (ii) when any Restricted Subsidiary that is a Loan Party is
merging with any other Person, a Loan Party shall be the continuing or surviving
Person and (iii) no Domestic Subsidiary may merge with and into any other Person
that is not organized under the Laws of the United States, any state thereof or
the District of Columbia except to the extent such merger is an Investment
permitted under Section 7.02;

(f) the Borrower and the Restricted Subsidiaries may consummate the Merger; and

 

-162-



--------------------------------------------------------------------------------

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property and assets, whether now owned
or hereafter acquired, in the ordinary course of business, and Dispositions of
property or assets no longer used or useful in the conduct of the business of
the Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property (i) to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or the Borrower,
the transferee thereof must either be the Borrower or a Guarantor, or (ii) to
the extent such transaction constitutes an Investment permitted under
Section 7.02;

(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01 and Dispositions of Equity Interests of Unrestricted Subsidiaries;

(f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the Borrower and its Restricted Subsidiaries on the Fifth Amendment
Effective Date, the fair market value of all property so Disposed of after the
Fifth Amendment Effective Date shall not exceed $100,000,000 and (ii) with
respect to such property acquired by the Borrower or any Restricted Subsidiary
after the Fifth Amendment Effective Date, the applicable sale-leaseback
transaction occurs within two hundred and seventy (270) days after the
acquisition or construction (as applicable) of such property, provided, that
with respect to any property acquired by the Borrower in connection with a
Permitted Acquisition, such two hundred and seventy (270) day shall apply such
from the date such Permitted Acquisition is consummated;

(g) Dispositions of (i) Cash Equivalents and Dispositions of property and assets
received as non-cash consideration for any Disposition and (ii) property and
assets contributed to the Borrower by any Person other than a Subsidiary;

(h) Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof or (ii) in connection with the Receivables Facilities;

(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries;

(j) transfers of property subject to Casualty Events;

 

-163-



--------------------------------------------------------------------------------

(k) Dispositions of property by the Borrower and its Restricted Subsidiaries;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Event of Default exists), no Event of Default shall exist or would
result from such Disposition and the Net Cash Proceeds of such Disposition are
(subject to clause (ii) below) applied or reinvested in accordance with
Section 2.05(b)(ii) and (ii) with respect to any Disposition pursuant to this
clause (k) for a purchase price in excess of $5,000,000, the Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Section 7.01(r) and clauses (i) and (ii) of
Section 7.01(t)); provided, however, that for the purposes of this clause (ii),
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition, and (C) any Designated Non-Cash Consideration received by the
Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at the time
outstanding, not in excess of 2.5% of the consolidated total assets of the
Borrower at the time of the receipt of such Designated Non-Cash Consideration,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash;

(l) Dispositions listed on Schedule 7.05(l);

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) Dispositions of non-core assets (as determined in good faith by the
Borrower) acquired in connection with any Permitted Acquisition in an aggregate
amount not to exceed $50,000,000 per calendar year, with unused amounts in any
calendar year being carried over to the next succeeding calendar year subject to
a maximum of $100,000,000 in any calendar year; and

(o) Dispositions of (i) Receivables Management Assets and (ii) Investments
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of account debtors and obligors or in
settlement of delinquent obligations of, or other disputes with, account debtors
and obligors arising in the ordinary course of business or upon the foreclosure
with respect to any Receivables Management Assets or other Dispositions of any
Receivables Management Assets;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (g)(ii), (h)(ii) and (j) and except
for Dispositions from a Loan Party to another Loan Party), shall be for no less
than the fair market value of such property at the time of such Disposition (as
determined in good faith by the Borrower). To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
the Borrower or any Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

 

-164-



--------------------------------------------------------------------------------

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment on or after the Fifth Amendment Effective Date, except:

(a) (i) each Restricted Subsidiary may make Restricted Payments to the Borrower
and to other Restricted Subsidiaries and (ii) each non-wholly owned Restricted
Subsidiary may make Restricted Payments to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests;

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) Restricted Payments in connection with the Transaction (including any
amounts to be paid under, or contemplated by, the Transaction Agreement) and the
fees and expenses related thereto owed to Affiliates, including any payment to
holders of Equity Interests of the Borrower (immediately prior to giving effect
to the Transactions) in connection with, or as a result of, their exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than Section 7.08(f);

(e) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
Holdings, and Holdings may make a corresponding Restricted Payment to any direct
or indirect parent thereof:

(i) the proceeds of which will be used to pay the tax liability to each relevant
jurisdiction in respect of consolidated, combined, unitary or affiliated returns
for the relevant jurisdiction of Holdings (or any direct or indirect parent
thereof) attributable to Holdings, the Borrower or its Subsidiaries determined
as if the Borrower and its Subsidiaries filed separately;

(ii) the proceeds of which shall be used by Holdings (or any direct or indirect
parent thereof) to pay operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $3,000,000 in any fiscal year
plus any reasonable and customary indemnification claims made by directors or
officers of Holdings (or any direct or indirect parent thereof) attributable to
the ownership or operations of the Borrower and its Subsidiaries;

(iii) the proceeds of which shall be used by Holdings (or any direct or indirect
parent thereof) to pay franchise taxes and other fees, taxes and expenses
required to maintain its (or any of its direct or indirect parents’) corporate
existence;

 

-165-



--------------------------------------------------------------------------------

(iv) if a Holdings Election Event shall occur, to finance any Investment
permitted to be made pursuant to Section 7.02; provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment and (B) Holdings shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be
contributed to the Borrower or its Restricted Subsidiaries or (2) the merger (to
the extent permitted in Section 7.04) of the Person formed or acquired into the
Borrower or its Restricted Subsidiaries in order to consummate such Permitted
Acquisition, and in each case, the Borrower shall cause the requirements of
Section 6.11 to be complied with, within the time periods specified therein (to
the extent required by the Collateral and Guarantee Requirement); and

(v) if a Holdings Election Event shall occur, the proceeds of which shall be
used by Holdings (or any direct or indirect parent thereof) to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering permitted by this Agreement;

(g) the Borrower may pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Borrower by any future, present
or former employee or director of the Borrower or any of its Subsidiaries
pursuant to any employee or director equity plan, employee or director stock
option plan or any other employee or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee or
director of the Borrower or any of its Subsidiaries; provided, however, that the
aggregate amount of payments made pursuant to this clause (f) does not exceed in
any fiscal year of the Borrower $20,000,000, with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum of
$40,000,000 in any calendar year;

(h) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments in an aggregate
amount, together with the aggregate amount of (i) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Section 7.13(a)(iv) and (ii) loans and advances made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (h), not
to exceed the sum of (A) $75,000,000 (such amount to be increased to
$100,000,000 upon the Total Leverage Ratio as of the last day of any Test Period
being less than 5.0 to 1.0) and (B) the Cumulative Growth Amount;

(i) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make additional Restricted Payments in an amount
(together with the aggregate amount of Investments made pursuant to
Section 7.02(v)) not to exceed any reduction in taxes realized by the Borrower
and the Restricted Subsidiaries in the form of refunds or deductions realized in
connection with the Transactions;

(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make Restricted Payments with the proceeds of the
issuance of Qualified Equity Interests of the Borrower;

(k) if the Borrower shall become the Subsidiary of Holdings, so long as no
Default shall have occurred and be continuing or would result therefrom,
dividends and distributions which will be used to fund the payment of interest
and fees on Indebtedness of Holdings permitted by Section 7.16; provided, that
the Borrower shall have elected to include such amounts in its Consolidated
Interest Expense by delivering an irrevocable written notice to the
Administrative Agent stating that the Borrower will make such dividends and
distributions (the “Restricted Payments Interest Expense Election”) in respect
of the Indebtedness specified in such notice only so long as no Default shall
have occurred and be continuing or would result therefrom; and

 

-166-



--------------------------------------------------------------------------------

(l) the declaration and payment of dividends and distributions on the Equity
Interests of any Receivables Management Subsidiary to holders of minority
interests substantially consistent with past practice to the extent such holder
(or its affiliates) participates in the Receivables Management Business
(including as a lender or financier under any financing provided to a
Receivables Management Subsidiary).

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Fifth Amendment Effective Date
or any business reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) consummation of the Transaction including
the payment of fees and expenses related to the Transaction, (d) the issuance of
Equity Interests to the management of the Borrower or any of its Subsidiaries in
connection with the Transaction, (e) the payment of any fees (including
management, consulting, monitoring, transaction and advisory fees) and
termination fees pursuant to a management services agreement with any Sponsor
(or other financial sponsor) not to exceed 1.0% of Consolidated EBITDA in any
fiscal year (with accrual for, and carryover of, any unpaid amounts) and, with
respect to transaction fees, 1.0% of the applicable gross transaction value and
related indemnities, reimbursements and reasonable expenses, (f) equity
issuances, repurchases, retirements or other acquisitions or retirements of
Equity Interests by the Borrower permitted under Section 7.06, (g) loans and
other transactions by the Borrower and the Restricted Subsidiaries to the extent
permitted under Article VII, (h) employment and severance arrangements between
the Borrower and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business, (i) the payment of customary fees
and reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of the Borrower and the Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries,
(j) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect,
(k) dividends, redemptions and repurchases permitted under Section 7.06,
(l) transactions entered into in the ordinary course of business in connection
with the Disposition or acquisition of Receivables Management Assets or related
assets in connection with the Receivables Management Business, including,
without limitation, all servicing, collection and financing arrangements with
respect thereto, (m) payments by the Borrower and the Restricted Subsidiaries
pursuant to tax sharing agreements with Holdings (or any direct or indirect
parent thereof), on customary terms to the extent attributable to the ownership
or operation of the Borrower and the Restricted Subsidiaries, (n) transactions
with customers, clients, suppliers, joint venture partners or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of the Senior Notes Indenture, Senior
Secured Notes Indenture and the Additional Senior Secured Notes Documentation
which are fair to the Borrower and the Restricted Subsidiaries, in the
reasonable determination of the board of directors of the Borrower or the senior
management thereof, or are on terms at least as favorable as would reasonably
have been obtained at such time from an unaffiliated party, and (o) customary
payments by the Borrower and any Restricted

 

-167-



--------------------------------------------------------------------------------

Subsidiaries to the Sponsors made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by the majority of the members of the board of directors
or a majority of the disinterested members of the board of directors of the
Borrower, in good faith.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
(b) the Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;
provided further that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.15, (iii) represent Indebtedness of a Restricted
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 7.03 so long as the limitations described in clauses (a) and (b) apply
solely to such Restricted Subsidiary and its Subsidiaries and the direct parent
of such Restricted Subsidiary, (iv) arise in connection with any Disposition
permitted by Section 7.05 so long as such restrictions relate to the assets
subject thereto, (v) are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 7.02 and applicable solely to such joint venture entered into in the
ordinary course of business, (vi) are negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under Section 7.03 but solely
to the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e) or 7.03(g) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or, in the case
of Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, and (xii) are in the Senior Notes Indenture, the Senior Secured Notes
Indenture or any other Additional Senior Secured Notes Documentation. Clause
(b) of this Section 7.09 shall not apply to restrictions or conditions imposed
by any agreement relating to the Receivables Facilities permitted by this
Agreement if such restrictions or conditions apply only to the assets that are
the subject of the applicable Receivables Facility, and neither clauses (a) or
(b) of this Section 7.09 shall apply to restrictions or conditions imposed on
any Receivables Management Subsidiary in connection with any Receivables
Management Financing or any service agreement (or similar arrangement) required
by or entered into in connection with such Receivables Management Financing or
any credit support provided by it in favor of any financier of such Receivables
Management Financing.

 

-168-



--------------------------------------------------------------------------------

SECTION 7.10. Use of Proceeds. (a) Use the proceeds of (vi) (x) any Revolving
Credit Borrowing, Swing Line on the Seventh Amendment Effective Date, other than
(A) to prepay in full outstanding Revolving Credit Loans and prepay any accrued
but unpaid interest and/or commitment fees on the Revolving Credit Commitments,
(B) to pay fees and expenses incurred in connection with the transactions
described in the Seventh Amendment and (C) to pay for working capital and other
general corporate purposes of the Borrower and its Subsidiaries and (y) any
Revolving Credit Borrowing or L/C Credit Extension, whether directly or
indirectly, other than for working capital and other general corporate purposes
of the Borrower and its Subsidiaries, including the financing of Restricted
Payments and Permitted Acquisitions, (wii) any Term B-9 Loan, whether directly
or indirectly, other than to prepay in full outstanding Term B-7 Loans on the
Fourth Amendment Effective Date, (xiii) any Term B-10 Loans, whether directly or
indirectly, other than to prepay in full outstanding Term B-7 Loans and Term B-8
Loans on the Fourth Amendment Effective Date, (yiv) any Term B-11 Loans, whether
directly or indirectly, other than to prepay outstanding Term B-9 Loans on the
Sixth Amendment Effective Date and (z, (v) any Term B-12 Loans, whether directly
or indirectly, other than (w) to prepay outstanding Term Loans on the Seventh
Amendment Effective Date, (x) prepay any accrued but unpaid interest on the Term
Loans (including, for the avoidance of doubt, the Term B-10 Loans subject to the
Term B-10 Loan Extensions and the Term B-11 Loans subject to the Term B-11 Loan
Extension), (y) prepay any accrued but unpaid interest and/or commitment fees on
the Revolving Credit Commitments and (z) to pay fees and expenses incurred in
connection with the transactions described in the Seventh Amendment, (vi) any
Term A-1 Loans, whether directly or indirectly, other than for working capital
and other general corporate purposes of the Borrower and its Subsidiaries, to
prepay outstanding Term B-9 Loans and Term B-10 Loans (or any combination
thereof), to repurchase and/or redeem any outstanding 2019 Notes or to pay fees
and expenses incurred in connection with the incurrence of the Term A-1 Loans,
any prepayment described in this clause (zvi), or the other transactions
described in the Fifth Amendment and any related transactions, (vii) any Term
A-2 Loans, whether directly or indirectly, other than (w) to prepay outstanding
Term Loans on the Seventh Amendment Effective Date, (x) prepay any accrued but
unpaid interest on the Term Loans, (y) prepay any accrued but unpaid interest
and/or commitment fees on the Revolving Credit Commitments and (z) to pay fees
and expenses incurred in connection with the transactions described in the
Seventh Amendment and (viii) any Term B-14 Loans, whether directly or
indirectly, other than (w) to prepay outstanding Term Loans on the Seventh
Amendment Effective Date, (x) prepay any accrued but unpaid interest on the Term
Loans (including, for the avoidance of doubt, the Term B-10 Loans subject to the
Term B-10 Loan Extensions and the Term B-11 Loans subject to the Term B-11 Loan
Extension), (y) prepay any accrued but unpaid interest and/or commitment fees on
the Revolving Credit Commitments and (z) to pay fees and expenses incurred in
connection with the transactions described in the Seventh Amendment.

(b) Request any Borrowing or Letter of Credit, or use or allow their Restricted
Subsidiaries to use, and shall use their commercially reasonable efforts to
ensure that their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit, to the Borrower’s
knowledge, (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
licensed or otherwise approved or not prohibited by applicable authority
imposing such Sanctions, or (C) in any manner that would be reasonably expected
to result in the violation of any Sanctions applicable to any party hereto.

 

-169-



--------------------------------------------------------------------------------

SECTION 7.11. Financial Covenants.

(a) Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any Test Period (beginning with the Test Period ending on June 30, 2012) to be
greater than the ratio set forth below opposite the last day of such Test Period
and for each Test Period thereafter 5.50:1:

 

Fiscal Year

   Q1    Q2    Q3    Q4

2012

   —      6.75:1    6.75:1    6.75:1

2013

   6.75:1    6.75:1    6.75:1    6.50:1

2014

   6.50:1
   6.50:1
   6.50:1
   6.25:1


2015

   6.25:1    6.25:1    6.25:1    6.00:1

2016

   6.00:1    6.00:1    6.00:1    5.75:1

2017

   5.75:1    5.75:1    5.75:1    5.50:1

2018

   5.50:1    5.50:1    5.50:1    5.50:1

2019

   5.50:1    5.50:1    5.50:1    5.50:1

2020

   5.50:1    5.50:1    5.50:1    5.50:1

2021

   5.50:1    5.50:1    5.50:1    5.50:1

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any Test
Period (beginning with the Test Period ending on June 30, 2012) to be less than
1.85 to 1.00.

SECTION 7.12. Accounting Changes. Make any change in fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.13. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled interest shall be permitted) the Prior Senior Subordinated
Notes, any subordinated Indebtedness incurred under Section 7.03(h) or any other
Indebtedness that is required to be subordinated to the Obligations pursuant to
the terms of the Loan Documents (including any Incremental Equivalent Debt that
is subordinated in right of payment to the Liens securing the Obligations under
Term Loans and Revolving Credit Loans required to be secured on a first lien
basis) (collectively, “Junior Financing”) or make any payment in violation of
any subordination terms of any Junior Financing Documentation, except (i) a
Permitted Refinancing thereof, (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of the Borrower or
Holdings (or any direct or indirect parent thereof), (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent permitted by the Collateral Documents,
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of (1) Restricted Payments made
pursuant to Section 7.06(h) and (2) loans and advances made pursuant to
Section 7.02(m) then outstanding, not to exceed the sum of (A) $50,000,000 (such
amount to be increased to $65,000,000 if the Total Leverage Ratio as of the last
day of any Test Period is less than 4.5 to 1.0) plus (B) the Cumulative Growth
Amount, (v) prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Financings prior to their scheduled maturity from the Net
Cash Proceeds of Permitted Unsecured Indebtedness permitted to be incurred under
Section 7.03(v) so long as the Total Leverage Ratio would not be greater than
4.75 to 1.0 after giving Pro Forma Effect to such prepayments, redemptions,
purchases, defeasances and other payments, the incurrence of such Indebtedness
and any other application

 

-170-



--------------------------------------------------------------------------------

of proceeds thereof as of the last day of the most recent Test Period for which
financial statements have been delivered under Section 6.01(a) or (b), as
applicable, (vi) prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity from
the Net Cash Proceeds of Indebtedness secured by the assets of any Loan Party
which Indebtedness is permitted to be incurred under Section 7.03, so long as
(A) the Senior Secured Leverage Ratio (provided that for the purpose of
calculating the Senior Secured Leverage Ratio, Consolidated Senior Secured Debt
shall be calculated net of unrestricted cash and Cash Equivalents as
contemplated by clause (b) of the definition of “Consolidated Total Debt,”
without duplication of any amounts already deducted in arriving at such
Consolidated Senior Secured Debt) would not be greater than 2.8 to 1.0 after
giving Pro Forma Effect to such prepayments, redemptions, purchases, defeasances
and other payments, the incurrence of such Indebtedness and any other
application of proceeds thereof as of the last day of the most recent Test
Period for which financial statements have been delivered under Section 6.01(a)
or (b), as applicable, (B) the Total Leverage Ratio would not be greater than
4.75 to 1.0 after giving Pro Forma Effect to such prepayments, redemptions,
purchases, defeasances and other payments, the incurrence of such Indebtedness
and any other application of proceeds thereof as of the last day of the most
recent Test Period for which financial statements have been delivered under
Section 6.01(a) or (b), as applicable, and (C) the amount of Loans available for
Borrowing under the Revolving Credit Facilities plus the aggregate amount of
unrestricted cash and unrestricted Cash Equivalents is no less than $125,000,000
after giving Pro Forma Effect to such prepayments, redemptions, purchases,
defeasances and other payments, the incurrence of such Indebtedness and any
other application of proceeds thereof as of the last day of the most recent Test
Period for which financial statements have been delivered under Section 6.01(a)
or (b), as applicable and (vii) prepayments, redemptions, purchases, defeasances
and other payments in respect of the Prior Senior Subordinated Notes prior to
their scheduled maturity, so long as (A) no Default shall have occurred and be
continuing or shall result therefrom and (B) the Total Leverage Ratio would not
be greater than 5.0 to 1.0 after giving Pro Forma Effect to such prepayments,
redemptions, purchases, defeasances and other payments, the incurrence of any
Indebtedness in connection therewith and any other application of proceeds
thereof as of the last day of the most recent Test Period for which financial
statements have been delivered under Section 6.01(a) or (b), as applicable”.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Administrative Agent.

SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries.
Permit any wholly owned Domestic Subsidiary that is a Restricted Subsidiary to
become a non-wholly owned Subsidiary, except (i) as a result of or in connection
with a dissolution, merger, consolidation or Disposition of a Restricted
Subsidiary permitted by Section 7.04, 7.05 or an Investment in any Person
permitted under Section 7.02 or (ii) if such Restricted Subsidiary is a
Guarantor, so long as such Restricted Subsidiary continues to be a Guarantor in
accordance with the Collateral and Guarantee Requirement.

SECTION 7.15. Capital Expenditures.

(a) Make any Capital Expenditure except for Capital Expenditures not exceeding,
in the aggregate for the Borrower and the Restricted Subsidiaries during each
fiscal year set forth below, the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount  

2010

   $ 135,000,000   

2011

   $ 140,000,000   

2012

   $ 150,000,000   

2013

   $ 155,000,000   

 

-171-



--------------------------------------------------------------------------------

; provided that the amount of Capital Expenditures permitted to be made in
respect of any fiscal year (i) shall be increased after the consummation of any
Permitted Acquisition in an amount equal to 10% of the pro forma aggregate
consolidated revenues of the Acquired Entity or Business so acquired during the
fiscal year of such Acquired Entity or Business beginning after such Permitted
Acquisition (such amount, the “Acquired Annual Capital Expenditure Amount”) and
(ii) may, at the option of the Borrower, be increased by up to 25% of the next
succeeding fiscal year’s Capital Expenditure limit (as increased by the Acquired
Annual Capital Expenditure Amount), in which case the base amount that may be
expended for the next succeeding fiscal year shall be correspondingly reduced.

(b) Notwithstanding anything to the contrary contained in clause (a) above, to
the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year pursuant to
Section 7.15(a) is less than the maximum amount of Capital Expenditures
permitted by Section 7.15(a) with respect to such fiscal year, the amount of
such difference (the “Rollover Amount”) may be carried forward and used to make
Capital Expenditures in the next succeeding fiscal year; provided that Capital
Expenditures in any fiscal year shall be counted against any Rollover Amount
available with respect to such fiscal year prior to being counted against the
base amount set forth in Section 7.15(a) with respect to such fiscal year

SECTION 7.16. Holdings. If a Holdings Election Event shall occur, Holdings shall
not (a) other than Indebtedness in respect of loans and advances by the Borrower
and its Restricted Subsidiaries otherwise permitted pursuant to Section 7.06,
create, incur, assume or suffer to exist any Indebtedness unless such
Indebtedness (“Holdings Permitted Debt”) (i) is not guaranteed by the Borrower
or any of its Restricted Subsidiaries, (ii) will not mature prior to the date
that is ninety-one (91) days after the Latest Maturity Date of the Term Loans,
(iii) has no scheduled amortization or payments of principal other than
mandatory prepayment, repurchase or redemption provisions customary for holding
company debt securities, (iv) does not require any payments in cash of interest
or other amounts in respect of the principal thereof prior to the earlier to
occur of (A) the date that is four (4) years from the date of the issuance or
incurrence thereof and (B) the date that is ninety-one (91) days after the
Latest Maturity Date of the Term Loans, (v) has covenant, default and remedy
provisions customary for holding company debt securities, but in no event more
restrictive to the Borrower and the Restricted Subsidiaries than those set forth
in the Senior Notes Indenture, as of the Fifth Amendment Effective Date, taken
as a whole (determined in the context of, and subject to, then prevailing market
conditions), other than provisions customary for senior discount notes of a
holding company, (b) create, incur, assume or suffer to exist any Liens on the
Equity Interests of the Borrower except nonconsensual Liens imposed by operation
of law or pursuant to the Loan Documents, and (c) conduct or engage in any
operations or business other than through one or more Subsidiaries or those
incidental to the performance of its existence and obligations under the Loan
Documents or any Holdings Permitted Debt or in connection with a Qualifying IPO
or otherwise in a manner consistent with transactions otherwise permitted under
Article VII.

 

-172-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; provided that any Event of Default
under Section 7.11 is subject to cure as contemplated by Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness of special purpose Receivables Management Subsidiaries that own
substantially no assets other than Receivables Management Assets which
Indebtedness is limited in recourse to such Receivables Management Assets (or is
non-recourse to the Borrower or any Restricted Subsidiaries other than such
special purpose Receivables Management Subsidiary)) having an aggregate
principal amount of not less than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs (other than, with respect to Indebtedness consisting
of Swap Contracts, termination events or equivalent events pursuant to the terms
of such Swap Contracts), the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically, or otherwise) or, in
the case of a Receivables Facility, to be terminated, or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

-173-



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 of the Original Credit Agreement or Section 6.11 shall
for any reason (other than pursuant to the terms thereof including as a result
of a transaction permitted under Section 7.04 or 7.05) cease to create a valid
and perfected lien, with the priority required by the Collateral Documents, (or
other security purported to be created on the applicable Collateral) on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, or any Loan
Party shall so assert in writing, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or

 

-174-



--------------------------------------------------------------------------------

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Specified Junior Financing
Documentation or (ii) the subordination provisions set forth in any Specified
Junior Financing Documentation shall, in whole or in part, cease to be effective
or cease to be legally valid, binding and enforceable against the holders of any
Specified Junior Financing, if applicable; or

(n) Receivables Management Subsidiaries. Any Receivables Management Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause such Indebtedness to become
due or to be repurchased, prepaid, defeased or redeemed (automatically, or
otherwise) or, in the case of a Receivables Facility, to be terminated, or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that up to $25,000,000 in the aggregate
of Indebtedness of such Receivables Management Subsidiaries shall be excluded
for purposes of calculating such Threshold Amount.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder,
including pursuant to Section 2.16, or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid, including the amounts payable pursuant to Section 2.16,
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

 

-175-



--------------------------------------------------------------------------------

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under Section 8.01(f) or (g), any
reference in any such clause to any Restricted Subsidiary or Loan Party shall be
deemed not to include any Immaterial Subsidiary.

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III) and fees and indemnities payable to the Hedge Banks,
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the breakage or termination value
under Secured Hedge Agreements and the Cash Management Obligations, ratably
among the Lenders and Hedge Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower; provided that, notwithstanding
anything to the contrary in this Agreement or any other Loan Document, in no
circumstances shall proceeds of any Collateral constituting an asset of a Loan
Party which is not a Qualified ECP Guarantor be applied towards the payment of
any Obligations under Secured Hedge Agreements.

 

-176-



--------------------------------------------------------------------------------

SECTION 8.05. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default under any covenant set forth in Section 7.11 and
until the expiration of the tenth (10th) day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, the Borrower may engage in a Permitted Equity Issuance to any
of the Equity Investors and apply the amount of the Net Cash Proceeds thereof
(the “Cure Amount”) to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such Net Cash Proceeds (i) are actually
received by the Borrower during such fiscal period or after the last day of the
fiscal period covered by such financial statements but no later than fifteen
(15) days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder, (ii) are Not Otherwise
Applied and (iii) do not exceed the aggregate amount necessary to cure such
Event of Default under Section 7.11 for any applicable period. The Cure Amount
used to calculate Consolidated EBITDA for one fiscal quarter shall be used and
included when calculating Consolidated EBITDA for each Test Period that includes
such fiscal quarter. The parties hereby acknowledge that this Section 8.05(a)
may not be relied on for purposes of calculating any financial ratios other than
as applicable to Section 7.11 and shall not result in any adjustment to any
amounts other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence.

(b) In each period of four fiscal quarters, there shall be at least two
(2) fiscal quarters in which no cure set forth in Section 8.05(a) is made.

(c) For the avoidance of doubt, the subsequent performance or observance of any
term, covenant or agreement under Section 6.01, 6.02, 6.11 and 6.13 shall cure
any Default in respect thereof under Section 8.01(c) notwithstanding that such
performance or observance occurred beyond the time or period specified therefor
in such Section and such Default shall thereupon be deemed cured and no longer
existing or continuing unless the Loans shall have been accelerated and/or the
Commitments terminated pursuant to Section 8.02(b); provided that the Borrower’s
obligations under Section 6.03(a) shall not be relieved by this Section 8.05(c).

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to

 

-177-



--------------------------------------------------------------------------------

any Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any coagents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
(including, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or

 

-178-



--------------------------------------------------------------------------------

participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into

 

-179-



--------------------------------------------------------------------------------

this Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata (determined at the time such indemnity is sought), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it in its capacity as such; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; and
provided, further, that to the extent the indemnification of the L/C Issuer is
required hereunder, such obligation shall be limited solely to the Revolving
Credit Lenders. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Liabilities, this Section 9.07 applies whether
any such investigation, litigation or proceeding is brought by any Lender or any
other Person. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share (determined at the
time such indemnity is sought) of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

SECTION 9.08. Agents in Their Individual Capacities. Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Wells Fargo were not
the Administrative Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Wells Fargo shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” include Wells Fargo in its individual capacity.

 

-180-



--------------------------------------------------------------------------------

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

 

-181-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree
that:

(a) any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations and (z) contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (or cash collateral or other
credit support satisfactory to the L/C Issuer thereof in its sole discretion has
been provided), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
permitted hereunder or under any other Loan Document to any Person other than
the Borrower or any of its Domestic Subsidiaries that are Restricted
Subsidiaries, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
greater number of Lenders as may be required pursuant to Section 10.01), (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below
or (v) upon the terms of the Collateral Documents or the Additional Senior
Secured Notes Intercreditor Agreement or any other intercreditor agreement
entered into pursuant thereto;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) any Guarantor shall be automatically released from its obligations under the
Guaranty (and if such Guarantor is also a Subsidiary Borrower, from its
obligations as a Subsidiary Borrower hereunder) if such Person ceases to be a
Restricted Subsidiary or, subject to Section 7.14, becomes an Excluded
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of any Existing Notes, any Senior Notes, any Senior Secured
Notes, any Incremental Equivalent Debt or any Junior Financing; and

(d) that the Administrative Agent is authorized to enter into the following in
connection with the Additional Senior Secured Notes and, if applicable, any
Extended Term Loan or Extended Revolving Credit Commitment: (i) amendments to
the Collateral Documents that the Administrative Agent deems reasonable;
(ii) any Pari Passu Intercreditor Agreement; (iii) any Junior Priority
Intercreditor Agreement; and (iv) any other intercreditor agreement it deems
reasonable,

 

-182-



--------------------------------------------------------------------------------

provided that any such intercreditor agreement contemplated by this clause
(iv) shall be posted to the Lenders three Business Days before execution thereof
and, if the Required Lenders shall not have objected to such intercreditor
agreement, then the Required Lenders shall be deemed to agree that the
Administrative Agent entry into such intercreditor agreement is reasonable and
to have consented to such intercreditor agreement and the Administrative Agent’s
execution thereof.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.01)
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers; Bookrunners and Managers. None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “co-documentation agent,” “joint
bookrunner” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or

 

-183-



--------------------------------------------------------------------------------

such Supplemental Administrative Agent, and (ii) the provisions of this Article
IX and of Sections 10.04 and 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(c) Should any instrument in writing from the Borrower or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower, shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.14. Removal of Agent that is a Defaulting Lender. If at any time any
Lender serving as an Agent becomes a Defaulting Lender, or an Affiliate of a
Defaulting Lender is serving as an Agent, and such Defaulting Lender fails to
cure all defaults that caused it to become a Defaulting Lender within 10
Business Days from the date it became a Defaulting Lender, then the Required
Lenders may, but shall not be required to, direct such Agent to, and such Agent
shall be obligated to, resign as Agent (including, without limitation, any
functions and duties as “collateral agent,” and/or as L/C Issuer and/or Swing
Line Lender, as the case may be), and upon the direction of the Required Lenders
such Agent shall be required to so resign, in accordance with the terms of
Section 9.09.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing or (subject to clause (iii) of the second proviso
to this Section 10.01) any

 

-184-



--------------------------------------------------------------------------------

fees (including fees set forth in Section 2.09 or other amounts payable
hereunder or under any other Loan Document), or extend, postpone or waive the
date upon which any fees are to be paid, without the written consent of each
Lender directly affected thereby, it being understood that any change to the
definition of Total Leverage Ratio or in the component definitions thereof shall
not constitute a reduction in the rate; provided that, only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders”, “Required Revolving Credit Lenders” or “Pro Rata Share” or Sections
2.06(c), 2.12(a), 2.13 or 8.04 without the written consent of each Lender
affected thereby;

(e) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Senior
Guarantees, without the written consent of each Lender;

(g) amend or waive any condition precedent to any Credit Extension under the
Revolving Credit Facility, in each case, without the written consent of the
Required Revolving Credit Lenders; provided, however, that the amendments,
modifications, waivers and consents described in this clause (g) shall not
require the consent of any Lenders other than the Required Revolving Credit
Lenders;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iviii) Section 10.07(h)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (viv) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (it being understood that any Commitments or Loans
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders), except that the Commitment of
such Defaulting Lender may not be increased or extended without the consent of
such Defaulting Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

-185-



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Rate for such Replacement Term Loans shall not be
higher than the Applicable Rate for such Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, or an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, and the L/C Issuers and the Swing
Line Lender pursuant to Article II shall not be effective until actually
received by such Person. In no event shall a voice mail message be effective as
a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

 

-186-



--------------------------------------------------------------------------------

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent and the
Arrangers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication, execution and
delivery of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Cahill GordonWhite & ReindelCase LLP
and, if necessary or advisable, one local counsel in each relevant jurisdiction,
and (b) to pay or reimburse the Administrative Agent, the Arrangers, each L/C
Issuer and each Lender for all out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of one primary counsel and, if necessary
or advisable, one local counsel in each relevant jurisdiction and, if a conflict
exists among the Administrative Agent, the L/C Issuers and the Lenders, one
additional primary counsel and, if necessary or advisable, one additional local
counsel in each relevant jurisdiction). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees and taxes related thereto, and other reasonable out-of-pocket expenses
incurred by the Administrative Agent. The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender, each L/C Issuer and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors, controlling persons, members and

 

-187-



--------------------------------------------------------------------------------

attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence, bad faith or willful misconduct of, or the breach of the Loan
Documents by, such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); provided that nothing in this Section 10.05
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after demand therefore; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender or any L/C Issuer, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. This
Section 10.05 shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc., arising from any non-tax claim.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to

 

-188-



--------------------------------------------------------------------------------

the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (b) each
Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by any Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee, (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) or 10.07(i) or, (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void) or (v) to Holdings, the Borrower and
any Subsidiary Borrower in accordance with the provisions of Section 2.05(a)(v)
or Section 10.07(k). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (x) by or to any Arranger or any of such Arranger’s respective
Affiliates, (y) to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) if an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, to any Assignee; provided further that the Borrower shall be deemed
to have consented to any such assignment of Term Loans unless it shall have
objected thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (x) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (y) to an
Agent or an Affiliate of an Agent;

(C) each L/C Issuer at the time of such assignment, provided that no consent of
the L/C Issuers shall be required for any assignment of a Term Loan or any
assignment to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.[reserved];

 

-189-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of each Revolving Credit Facility), or $1,000,000 (in
the case of a Term Loan or Term Commitment) unless each of the Borrower and the
Administrative Agent otherwise consents, provided that (1) no such consent of
the Borrower shall be required if an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that only one processing and
recordation fee shall be required in connection with concurrent assignments to
two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(k), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(k), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and each notice of cancellation of any
Loans delivered by the Borrower pursuant to Section 10.07(k) and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders

 

-190-



--------------------------------------------------------------------------------

shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the L/C Issuers or the Administrative Agent, sell participations to
any Person (other than a natural person) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c)
but shall not be entitled to recover greater amounts under such Sections than
the selling Lender would be entitled to recover. To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation or who makes a grant to an SPC pursuant to Section 10.07(h)
shall, acting solely for this purpose as ana non-fiduciary agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant or SPC and the principal amounts (and stated interest) of each
Participant’s or SPC’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and each Person whose name is
recorded in the Participant Register shall be treated as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.15 as though it were a Lender.

(g) Any Lender may at any time, without the consent of the Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

-191-



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may, without the consent of the Borrower or the
Administrative Agent, create a security interest in all or any portion of the
Loans owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder, in each case, reasonably acceptable to the
Administrative Agent and, with respect to any successor L/C Issuer, the Initial
L/C Issuer for so long as it is an L/C Issuer; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer or the Swing Line Lender, as the case may be, except as
expressly provided above. If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate

 

-192-



--------------------------------------------------------------------------------

Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

(k) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term B Loans under this Agreement to Holdings, the
Borrower or any Subsidiary Borrower through Dutch auctions or other offers to
purchase open to all Lenders on a pro rata basis consistent with the procedures
set forth in Section 2.05(a)(v); provided that:

(i) the assigning Lender and either Holdings or the Borrower, as applicable,
shall execute and deliver to the Administrative Agent an Affiliated Lender
Assignment and Assumption substantially in the form of Exhibit E-2 hereto;

(ii) if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term B Loans, plus all accrued and unpaid interest
thereon, to the common equity of the Borrower;

(iii) (a) the principal amount of such Term B Loans, along with all accrued and
unpaid interest thereon, so contributed, assigned or transferred to, or
purchased by, the Borrower shall be deemed automatically cancelled and
extinguished on the date of such contribution, assignment or transfer, (b) the
aggregate outstanding principal amount of Term B Loans of the remaining Lenders
shall reflect such cancellation and extinguishment of the Term B Loans then held
by the Borrower at the par value thereof and (c) the Borrower shall promptly
provide notice to the Administrative Agent of such contribution, assignment,
purchase or transfer of such Term B Loans, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register; and

(iv) purchases of Term B Loans shall not be funded with the proceeds of
Revolving Credit Loans.

(l) Any purchase of Term B Loans pursuant to Section 10.07(k) shall not
constitute voluntary or mandatory prepayment under this Agreement.

SECTION 10.08. Confidentiality. Each of the Agents, L/C Issuers and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
directors, officers, employees, trustees, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or any
self regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority, self regulatory authority or examiner (including the
National Association of Insurance Commissioners or any other similar

 

-193-



--------------------------------------------------------------------------------

organization) regulating any L/C Issuer or any Lender; (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender or L/C
Issuer); or (j) after the occurrence and during the continuation of an Event of
Default, as may be necessary (i) to enable the Administrative Agent, any L/C
Issuer or any Lender to exercise its remedies hereunder or (ii) in any action,
suit or proceeding related to the enforcement of the Administrative Agent’s, any
L/C Issuer’s or any Lender’s rights hereunder. In addition, the Agents, the L/C
Issuer and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents, the L/C
Issuers and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent, any L/C Issuer or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that, in the case
of information received from a Loan Party after the Closing Date, such
information is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which

 

-194-



--------------------------------------------------------------------------------

together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier be confirmed by a manually signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. Tax Forms.

(a) (1) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall
deliver to the Borrower and the Administrative Agent, on or prior to the date
which is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein), two duly signed, properly completed copies of
either IRS Form W-8BEN or W-8BEN-E or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of, United
States withholding tax on all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or such other evidence
reasonably satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, United States
withholding tax, including any exemption pursuant to Section 871(h) or 881(c) of
the Code, and in the case of a Foreign Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the
Borrower and the Administrative Agent that such Foreign Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii) a 10-percent
stockholder within

 

-195-



--------------------------------------------------------------------------------

the meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall
(A) promptly submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or more of such forms or certificates
(or such successor forms or certificates as shall be adopted from time to time
by the relevant United States taxing authorities) as may then be available under
then current United States Laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(i) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrower and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Borrower
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

(ii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 10.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate and (ii) nothing in this
Section 10.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of 10.15(a)(ii) have
not been satisfied if the Borrower is entitled, under applicable Law, to rely on
any applicable forms and statements required to be provided under this
Section 10.15 by the Foreign Lender that does not act or has ceased to act for
its own account under any of the Loan Documents, including in the case of a
typical participation.

 

-196-



--------------------------------------------------------------------------------

(iii) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code. Thereafter and from
time to time, each such U.S. Lender shall (A) promptly submit to the Borrower
and the Administrative Agent such additional duly completed and signed copies of
one or more of such forms or certificates (or such successor forms) as may then
be available under then current United States Laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Borrower and the
Administrative Agent of any available exemption from United States backup
withholding taxes in respect of all payments to be made to such U.S. Lender by
the Borrower or other Loan Party pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form or evidence previously delivered by
it to the Borrower and the Administrative Agent and (3) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent,
and (B) promptly notify the Borrower and the Administrative Agent of any change
in circumstances which would modify or render invalid any claimed exemption.

(c) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY (BOROUGH OF
MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE

 

-197-



--------------------------------------------------------------------------------

JURISDICTION OF THOSE COURTS. THE BORROWER, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, Swing Line Lender and L/C Issuer that each such
Lender, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

 

-198-



--------------------------------------------------------------------------------

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowereach Loan Party, which
information includes the name and address of the Borrowersuch Loan Party and
other information that will allow such Lender to identify the Borrowersuch Loan
Party in accordance with the Act.

SECTION 10.22. Effectiveness of the Merger; Assignment and Delegation to and
Assumption by West. Upon consummation of the Merger, and without any further
action by any Person, West automatically assumes and agrees to perform all the
obligations of Omaha under the Amended and Restated Commitment Letter dated
August 22, 2006, among Omaha, the Arrangers and the Bookrunners and the Fee
Letter referred to therein.

SECTION 10.23. Delivery of Fifth Amendment. Each initial Term A-1 Lender and
Revolving Credit Lender on the Fifth Amendment Effective Date shall become a
party to this Agreement on the Fifth Amendment Effective Date pursuant to its
delivery of a counterpart to the Fifth Amendment in its capacity as a Term A-1
Lender or Revolving Credit Lender, as applicable.

SECTION 10.24. Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Administrative Agent pursuant to the Collateral Documents are expressly subject
to any Additional Senior Secured Notes Intercreditor Agreement and any other
intercreditor agreement entered into pursuant hereto and (ii) the exercise of
any right or remedy by the Administrative Agent hereunder or under any
Additional Senior Secured Notes Intercreditor Agreement and any other
intercreditor agreement entered into pursuant hereto is subject to the
limitations and provisions of the Additional Senior Secured Notes Intercreditor
Agreement and such other intercreditor agreement entered into pursuant hereto.
In the event of any conflict between the terms of the Additional Senior Secured
Notes Intercreditor Agreement or any other such intercreditor and terms of this
Agreement, the terms of the Additional Senior Secured Notes Intercreditor
Agreement or such other intercreditor agreement, as applicable, shall govern.

SECTION 10.25. Conversions. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

SECTION 10.26. Absence of Fiduciary Duties. Each Agent, each Lender, each L/C
Issuer and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Loan Parties, their stockholders and/or their Affiliates. Each Loan
Party agrees that nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any

 

-199-



--------------------------------------------------------------------------------

Lender, on the one hand, and such Loan Party, its stockholders or its
Affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection with the transactions contemplated by the Loan
Documents and with the process leading thereto, except as expressly agreed in
writing by the relevant parties, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. To
the extent permitted by applicable Law, each Loan Party agrees that it will not
claim that any Lender owes a fiduciary, agency or similar duty to such Loan
Party in connection with the transactions contemplated by the Loan Documents or
the process leading thereto.

SECTION 10.27. SECTION 10.27 Delivery of Sixth Amendment. The Designated Lender
under the Sixth Amendment on the Sixth Amendment Effective Date shall become a
party to this Agreement on the Sixth Amendment Effective Date pursuant to its
delivery of a counterpart to the Sixth Amendment in its capacity as a Term B-11
Lender.

SECTION 10.28. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any write-down or conversion powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction, in full or in part, of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution and that such shares or other instruments
of ownership will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-200-



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-201-



--------------------------------------------------------------------------------

ANNEX B

GUARANTOR CONSENT AND REAFFIRMATION

June 17, 2016

Reference is made to Amendment No. 7 to Amended and Restated Credit Agreement
(the “Seventh Amendment”), dated as of June 17, 2016, to the Amended and
Restated Credit Agreement dated as of October 5, 2010 (as amended by Amendment
No. 1 to Amended and Restated Credit Agreement, dated as of August 15, 2012,
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of
October 24, 2012, Amendment No. 3 to Amended and Restated Credit Agreement;
Amendment No. 1 to Guarantee Agreement, dated as of February 20, 2013, Amendment
No. 4 to Amended and Restated Credit Agreement, dated as of January 24, 2014,
Amendment No. 5 to Amended and Restated Credit Agreement, dated as of July 1,
2014 and Amendment No. 6 to Amended and Restated Credit Agreement, dated as of
November 24, 2015 and as further amended, supplemented and/or otherwise modified
prior to the date hereof, the “Credit Agreement”), among West Corporation (the
“Borrower”), each Lender from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent and the other parties thereto.
Capitalized terms used but not otherwise defined in this Guarantor Consent and
Reaffirmation (this “Consent”) are used with the meanings attributed thereto in
the Seventh Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Seventh Amendment and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the Seventh Amendment Effective Date, be
deemed to be a reference to the Credit Agreement as amended by the Seventh
Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Seventh Amendment, all of its respective obligations and liabilities under the
Loan Documents to which it is a party are reaffirmed, and remain in full force
and effect.

After giving effect to the Seventh Amendment, each Guarantor reaffirms each Lien
granted by it to the Administrative Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement as
amended by the Seventh Amendment, and shall continue to secure the Secured
Obligations (including Term B-12 Loans, Term A-2 Loans, Extended 2016 Revolving
Credit Commitments and Term B-14 Loans), in each case, on and subject to the
terms and conditions set forth in the Credit Agreement as amended by the Seventh
Amendment and the other Loan Documents.

This Consent shall be governed by, and construed in accordance with, the laws of
the state of New York.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first above written.

 

WEST CORPORATION

CLIENTTELL, INC.

CORPORATE CARE WORKS, INC.

HEALTH ADVOCATE, INC.

HUMAN MANAGEMENT SERVICES, INC.

NORTHERN CONTACT, INC.

RELIANCE HOLDING, INC.

RELIANCE INTERMEDIATE, INC.

RX ADVOCATE, INC.

TWENTY FIRST CENTURY COMMUNICATIONS OF CANADA, INC.

WELLCALL, INC.

WEST COMMAND SYSTEMS, INC.

WEST INTERACTIVE CORPORATION

WEST INTERACTIVE SERVICES CORPORATION

WEST IP COMMUNICATIONS, INC.

WEST RECEIVABLE SERVICES, INC.

WEST SAFETY COMMUNICATIONS OF VIRGINIA INC.

WEST SAFETY SERVICES, INC.

WEST SAFETY SOLUTIONS CORP.

WEST UNIFIED COMMUNICATIONS SERVICES, INC.

By:

 

 

Name:

 

Jan D. Madsen

Title:

 

Chief Financial Officer and Treasurer

WEST CLAIMS RECOVERY SERVICES, LLC,

as Guarantors

By:

 

West Receivable Services, Inc., its Member

By:

 

 

Name:

 

Jan D. Madsen

Title:

 

Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

WEST TELECOM SERVICES HOLDINGS, LLC By Rubik Acquisition Company, LLC, its
Member   By West Corporation, its Member   By:  

 

  Name:   Jan D. Madsen   Title:   Chief Financial Officer and Treasurer By
Annex Holdings HC, LLC, its Member   By Rubik Acquisition Company, LLC, its
Member     By West Corporation, its Member By:  

 

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer ANNEX
HOLDINGS HC, LLC By Rubik Acquisition Company, LLC, its Member   By West
Corporation, its Member By:  

 

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer RUBIK
ACQUISITION COMPANY, LLC WEST FACILITIES, LLC WEST REVENUE GENERATION SERVICES,
LLC By: West Corporation, its Member By:  

 

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer RELIANCE
COMMUNICATIONS, LLC By: Reliance Intermediate, Inc., its Member By:  

 

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

CLIENTTELL LAB, LLC By:   ClientTell, Inc., its Member By:  

 

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

ANNEX C

FORM OF SOLVENCY CERTIFICATE

June 17, 2016

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 5, 2010, among West Corporation, a Delaware corporation (the “Company”),
the lenders from time to time party thereto (the “Lenders”), Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) and
the other parties thereto (as amended by Amendment No. 1 to Amended and Restated
Credit Agreement, dated as of August 15, 2012, Amendment No. 2 to Amended and
Restated Credit Agreement, dated as of October 24, 2012, Amendment No. 3 to
Amended and Restated Credit Agreement; Amendment No. 1 to Guarantee Agreement,
dated as of February 20, 2013, Amendment No. 4 to Amended and Restated Credit
Agreement, dated as of January 24, 2014, Amendment No. 5 to Amended and Restated
Credit Agreement, dated as of July 1, 2014 and Amendment No. 6 to Amended and
Restated Credit Agreement, dated as of November 24, 2015, the “Credit
Agreement”).

This Solvency Certificate is being executed and delivered pursuant to
Section 3(g) of Amendment No. 7 to Amended and Restated Credit Agreement (the
“Seventh Amendment” and, the Credit Agreement as amended, supplemented or
otherwise modified, including as amended by the Seventh Amendment, the “Credit
Agreement”), dated as of June 17, 2016, among the Company, the Subsidiary
Borrowers, the Administrative Agent and the other parties thereto. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to them in the Credit Agreement.

I, Jan D. Madsen, certify that I am the duly appointed, qualified and acting
Chief Financial Officer and Treasurer of the Company, and in my capacity as
such, that:

1. I have reviewed the terms of the Seventh Amendment and the Credit Agreement
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

2. Based upon my review and examination described in paragraph 1 above, I
certify that as of the date hereof, after giving effect to the transactions
contemplated by the Seventh Amendment, the Loan Parties, when taken as a whole
on a consolidated basis, (a) have property, with fair value greater than the
total amount of their liabilities, including contingent liabilities (it being
understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), (b) have assets with present fair
salable value not less than the amount that will be required to pay their
probable liability on their debts as they become absolute and matured, (c) do
not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay such debts and liabilities as they mature and
(d) are not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which their property would constitute an
unreasonably small capital.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

WEST CORPORATION By:  

 

Name:   Jan D. Madsen Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

ANNEX D

New 2016 Commitment Schedule

 

Incremental Term B-12

Commitment

   Incremental Term A-2
Commitment      2016 Incremental
Revolving Credit
Commitments      Incremental Term B-14
Commitment  

$646,135,146.77

   $ 397,365,294.69       $ 57,692,307.70       $ 106,447,160.47   



--------------------------------------------------------------------------------

Annex E

Master Consent to Assignment

[see attached]



--------------------------------------------------------------------------------

Annex F

Borrower’s Signature Page to Assignment and Assumption